MODIFICATION AGREEMENT


This Modification Agreement (“Agreement”) is made as of September 27, 2017, by
and among THE NEW HOME COMPANY INC., a Delaware corporation (“Borrower”), each
lender from time to time party to the Credit Agreement described below
(individually, a “Lender” and collectively, the “Lenders”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, d/b/a HOUSING CAPITAL
COMPANY, as Administrative Agent for the Lenders (in such capacity,
“Administrative Agent”).
RECITALS
A.Under that certain Amended and Restated Credit Agreement dated as of May 10,
2016, by and among Lenders, Borrower and Administrative Agent (as amended,
restated or otherwise modified, the “Existing Credit Agreement”), Lenders agreed
to make a revolving loan to Borrower (the “Loan”). Capitalized terms used herein
without definition have the meanings ascribed to them in the Amended Credit
Agreement (as defined below).
B.    The Loan is evidenced by a note dated May 7, 2015 and certain notes dated
May 10, 2016, each made payable to a Lender in the aggregate original principal
amount of Two Hundred Sixty Million and No/100 Dollars ($260,000,000.00)
(collectively, the “Notes”).
C.    In connection with the Loan, the Subsidiaries of Borrower identified on
Exhibit A attached hereto (the “Guarantors”) have executed that certain Guaranty
dated as of June 26, 2014 in favor of Administrative Agent and the Lenders (as
supplemented on February 24, 2016, May 10, 2016, March 17, 2017 and the date
hereof, and as further amended, restated, supplemented or otherwise modified,
the “Guaranty”), pursuant to which the Guarantors have guaranteed to
Administrative Agent and Lenders, on a joint and several basis, the payment and
performance of Borrower’s obligations under the Loan Documents.
D.    As of the date hereof, the outstanding principal balance of the Loan is
$0.00, and no Letters of Credit have been issued by LC Issuer and remain
outstanding.
E.    Borrower has requested, and Administrative Agent and Lenders have agreed,
to extend the maturity of the Loan and make certain other changes to the Loan,
all on the terms and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, including the mutual covenants herein
contained, Administrative Agent, Lenders and Borrower hereby agree to the
following terms and conditions:
1.Recitals. The recitals set forth above in the Recitals are true, accurate and
correct.
2.    Reaffirmation of Loan. Borrower reaffirms all of its obligations under the
Loan Documents, and Borrower acknowledges that it has no claims, offsets or
defenses with respect to


1

--------------------------------------------------------------------------------



the payment of sums due under the Amended Credit Agreement, the Notes or any
other Loan Document.
3.    Modification of Loan Documents. The Existing Credit Agreement is, as of
the date hereof, hereby amended to be as set forth in the conformed copy of the
credit agreement attached hereto as Exhibit B (the Existing Credit Agreement, as
so amended, is referred to herein as the “Amended Credit Agreement”).
4.    Conditions Precedent. This Agreement shall become effective as of the
first date (the “Modification Date”) when each of the following conditions shall
have been satisfied or waived in writing by the Administrative Agent:
(a)    Administrative Agent shall have received fully executed originals of this
Agreement.
(b)    Administrative shall have received a Consent and Reaffirmation of
Guaranty in form and substance satisfactory to Administrative Agent executed by
each Guarantor identified on Exhibit A as an “Existing Guarantor.”
(c)    Administrative shall have received a Guaranty Supplement executed by each
Guarantor identified on Exhibit A as a “New Guarantor.”
(d)    Administrative Agent shall have received the fully executed original fee
letter of even date herewith executed by Borrower.
(e)    Administrative Agent shall have received a Certificate of the Secretary
or an Assistant Secretary of each Loan Party certifying (i) that there have been
no changes in the charter document of such Loan Party, as attached thereto and
as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) that there have been
no changes in the Operating Agreement or other organizational document of such
Loan Party since the date previously delivered to Administrative Agent, or
otherwise as attached thereto, (iii) resolutions of the Board of Directors or
other governing body of such Loan Party authorizing the execution, delivery and
performance of this Agreement (or, in the case of a Guarantor, the Consent and
Reaffirmation of Guaranty or the Guaranty Supplement, as applicable), (iv) the
Good Standing Certificate (or analogous documentation if applicable) for such
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction and (v) and the names and true signatures of the incumbent officers
of each Loan Party authorized to sign the Loan Documents to which it is a party.
(f)    Administrative Agent shall have received a Certificate of an Authorized
Officer of Borrower certifying that the representations and warranties contained
in the Loan Documents and this Agreement are true and correct in all material
respects as of the effective date of this Agreement, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
in all material respects on and as of such earlier date.


2

--------------------------------------------------------------------------------



(g)    Administrative Agent shall have received a written opinion of counsel to
the New Guarantors addressed to the Lenders, in a form approved by
Administrative Agent.
(h)    All payments due and owing to Administrative Agent and Lenders under the
Loan Documents have been paid current as of the effective date of this
Agreement.
(i)    Administrative Agent shall have received reimbursement, in immediately
available funds, of all costs and expenses incurred by Administrative Agent in
connection with this Agreement, including, to the extent invoiced, legal fees
and expenses of Administrative Agent’s counsel.
5.    Representations and Warranties. Borrower represents and warrants to
Administrative Agent and Lenders as follows:
(a)    Loan Documents. All representations and warranties made and given by
Borrower in the Loan Documents are true and correct in all material respects as
of the date of this Agreement, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.
(b)    No Event of Default. No Event of Default has occurred and is continuing
and no event has occurred and is continuing which, with notice or the passage of
time or both, would be an Event of Default.
6.    Incorporation. This Agreement shall form a part of each Loan Document, and
all references to a given Loan Document shall mean that document as hereby
modified.
7.    Effect of this Agreement. The terms and conditions of the Loan Documents
are modified only to the extent specifically set forth in Exhibit B attached
hereto (or as otherwise set forth herein) and on the condition that such
modification shall not prejudice any other existing or future rights, remedies,
benefits or powers belonging or accruing to Administrative Agent and Lenders
under the terms of the Loan Documents, as hereby modified. Administrative Agent
and Lenders reserve, without limitation, all rights which it has against any
indemnitor, guarantor, or endorser of the Loan.
8.    No Impairment; Reaffirmation and Ratification. Except as set forth in
Exhibit B attached hereto (or as otherwise set forth herein), the terms of the
Notes and the other Loan Documents shall remain in full force and effect and
apply to this Agreement, and the Notes and the other Loan Documents are ratified
and affirmed by the parties hereto.
9.    Successors and Assigns. The terms and conditions of this Agreement are
binding upon Borrower and its representatives, successors, interests, and
assigns, and shall survive the termination of this Agreement, the Notes and the
other Loan Documents.
10.    Purpose and Effect of Lenders’ Approval. Administrative Agent’s and/or
Lenders’ approval of any matter in connection with the Loan shall be for the
sole purpose of protecting


3

--------------------------------------------------------------------------------



Administrative Agent’s and Lenders’ security and rights. Neither the execution
and delivery of this Agreement by Administrative Agent and Lenders, nor any
approval by any of them of any matter in connection with the Loan shall result
in a waiver of any Default or Event of Default by Borrower or Guarantor. In no
event shall Administrative Agent’s or Lenders’ approval be a representation of
any kind with regard to the matter being approved.
11.    NO ORAL MODIFICATION. THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. NOTWITHSTANDING ANY PRIOR PRACTICE TO THE CONTRARY
AND FOR THE AVOIDANCE OF DOUBT, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
THERE MAY BE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
12.    Integration. The Loan Documents, including this Agreement, embody the
entire agreement and understanding among the Borrower, the Administrative Agent,
any LC Issuer and the Lenders and supersede all prior agreements and
understandings among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders relating to the subject matter thereof other than those contained in
the Fee Letters which shall survive and remain in full force and effect during
the term of this Agreement. If there is any conflict between the terms,
conditions and provisions of this Agreement and those of any other agreement or
instrument, including any of the other Loan Documents, the terms, conditions and
provisions of this Agreement shall prevail.
13.    Miscellaneous. This Agreement may be executed in counterparts, and all
counterparts shall constitute but one and the same document. Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable. This Agreement shall be construed in accordance with the
internal laws (without regard to conflicts of law provisions) of the State of
California, but giving effect to federal laws applicable to national banks.


[Signatures Begin on the Following Page]




4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, Administrative Agent, LC Issuer and the Lenders
have executed this Agreement as of the date first above written.


 
BORROWER:


THE NEW HOME COMPANY INC.,
a Delaware corporation




By: /s/ John M. Stephens               
Name: John M. Stephens
Title: Chief Financial Officer




By: /s/ Mark Kawanami                 
Name: Mark Kawanami
Title: Senior Vice President







[Signatures Continue on the Following Page]


S-1

--------------------------------------------------------------------------------





 
U.S. BANK NATIONAL ASSOCIATION,
a national banking association, d/b/a Housing Capital Company,
as a Lender, a Swing Line Lender, an LC Issuer and Administrative Agent




By: /s/ Elke Heller                                   
Name: Elke Heller
Title: SVP











[Signatures Continue on the Following Page]


S-2

--------------------------------------------------------------------------------





 
CITIBANK, N.A.,
a national banking association,
as a Lender




By: /s/ Anita Philip                                  
Name: Anita Philip
Title: Vice President









[Signatures Continue on the Following Page]


S-3

--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A.,
a national banking association,
as a Lender




By: /s/ Nadeige Dang                               
Name: Nadeige Dang
Title: Vice President









[Signatures Continue on the Following Page]


S-4

--------------------------------------------------------------------------------





 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender




By: /s/ William O'Daly                             
Name: William O'Daly
Title: Authorized Signatory


By: /s/ Karim Rahimtoola                        
Name: Karim Rahimtoola
Title: Authorized Signatory







[Signatures Continue on the Following Page]


S-5

--------------------------------------------------------------------------------





 
ZB, N.A. DBA CALIFORNIA BANK & TRUST,
a national banking association,
as a Lender




By: /s/ Aegea Lee                                     
Name: Aegea Lee
Title: SVP







[Signatures Continue on the Following Page]


S-6

--------------------------------------------------------------------------------





 
BANK OF THE WEST,
a California banking corporation,
as a Lender




By: /s/ Sarah J. Burns                               
Name: Sarah J. Burns
Title: Vice President











[Signatures Continue on the Following Page]


S-7

--------------------------------------------------------------------------------





 
CITY NATIONAL BANK,
a national banking association,
as a Lender




By: /s/ Geoffrey Ramirez                         
Name: Geoffrey Ramirez
Title: Vice President









S-8

--------------------------------------------------------------------------------




EXHIBIT A
Guarantors


Existing Guarantors:
LR8 Investors, LLC
LR8 Owner, LLC
The New Home Company Northern California LLC
The New Home Company Southern California LLC
TNHC-Arantine GP LLC
TNHC Arizona LLC
TNHC - Calabasas GP LLC
TNHC Canyon Oaks LLC
TNHC Grove Investment LLC
TNHC Land Company LLC
TNHC Realty and Construction Inc.
TNHC San Juan LLC
TNHC - Santa Clarita GP, LLC


New Guarantors:
DMB/TNHC LLC
Larkspur Land 8 Investor, LLC
Larkspur Land 8 Owner, LLC






Exhibit A

--------------------------------------------------------------------------------


Deal CUSIP 64536VAA8
Revolving Facility CUSIP 64536VAB6


EXHIBIT B
Amended Credit Agreement
[See Attached]


NAI-1503039834v4




 
 
 
 
 
 




--------------------------------------------------------------------------------

Deal CUSIP 64536VAA8
Revolving Facility CUSIP 64536VAB6



--------------------------------------------------------------------------------



CONFORMED COPY REFLECTING MODIFICATIONS
MADE PURSUANT TO THAT CERTAIN MODIFICATION AGREEMENT
DATED AS OF SEPTEMBER 27, 2017


AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MAY 10, 2016


BETWEEN


THE NEW HOME COMPANY INC.,
a Delaware corporation
U.S. BANK NATIONAL ASSOCIATION
D/B/A HOUSING CAPITAL COMPANY,
a national banking association,
as Administrative Agent, lead arranger and book manager,


U.S. BANK NATIONAL ASSOCIATION
D/B/A HOUSING CAPITAL COMPANY,
a national banking association,
as a Lender, LC Issuer and Swing Line Lender,

AND


The other Lenders from
Time to Time Parties Hereto





--------------------------------------------------------------------------------



 
 
 
 
 
 




--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
Page
ARTICLE I
DEFINITIONS
1
ARTICLE II
THE CREDITS
33
 
Section 2.1
 
Commitment
33
 
Section 2.2
 
Determination of Dollar Amounts; Required Payments; Termination
33
 
Section 2.3
 
Ratable Loans; Types of Advances
33
 
Section 2.4
 
Swing Line Loans
33
 
Section 2.5
 
Commitment Fee
35
 
Section 2.6
 
Minimum Amount of Each Advance
35
 
Section 2.7
 
Reductions in Aggregate Commitment; Optional Principal Payments
35
 
Section 2.8
 
Method of Selecting Types and Interest Periods for New Revolving Advances
36
 
Section 2.9
 
Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods
36
 
Section 2.10
 
Interest Rates
37
 
Section 2.11
 
Rates Applicable After Event of Default
37
 
Section 2.12
 
Method of Payment
38
 
Section 2.13
 
Noteless Agreement; Evidence of Indebtedness
38
 
Section 2.14
 
Telephonic Notices
39
 
Section 2.15
 
Interest Payment Dates; Interest and Fee Basis
39
 
Section 2.16
 
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
40
 
Section 2.17
 
Lending Installations
40
 
Section 2.18
 
Non-Receipt of Funds by the Administrative Agent
40
 
Section 2.19
 
Facility LCs
41
 
Section 2.20
 
Replacement of Lender
46
 
Section 2.21
 
Limitation of Interest
47
 
Section 2.22
 
Defaulting Lenders
48
 
Section 2.23
 
Returned Payments
52
 
Section 2.24
 
Intentionally Omitted
52
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
i
 
 
 
 




--------------------------------------------------------------------------------





 
Section 2.25
 
Increase Option
52
ARTICLE III
YIELD PROTECTION; TAXES
53
 
Section 3.1
 
Yield Protection
53
 
Section 3.2
 
Changes in Capital Adequacy Regulations
54
 
Section 3.3
 
Availability of Types of Advances; Adequacy of Interest Rate
54
 
Section 3.4
 
Funding Indemnification
55
 
Section 3.5
 
Taxes
55
 
Section 3.6
 
Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
59
 
Section 3.7
 
Cutoff
59
ARTICLE IV
CONDITIONS PRECEDENT
60
 
Section 4.1
 
Initial Credit Extension
60
 
Section 4.2
 
Each Credit Extension
61
ARTICLE V
REPRESENTATIONS AND WARRANTIES
62
 
Section 5.1
 
Existence and Standing
62
 
Section 5.2
 
Authorization and Validity
62
 
Section 5.3
 
No Conflict; Government Consent
62
 
Section 5.4
 
Financial Statements
63
 
Section 5.5
 
Material Adverse Change
63
 
Section 5.6
 
Taxes
63
 
Section 5.7
 
Litigation and Contingent Obligations
63
 
Section 5.8
 
Subsidiaries
63
 
Section 5.9
 
ERISA
64
 
Section 5.10
 
Accuracy of Information
64
 
Section 5.11
 
Regulation U
64
 
Section 5.12
 
Material Agreements
64
 
Section 5.13
 
Compliance With Laws
64
 
Section 5.14
 
Ownership of Properties
65
 
Section 5.15
 
Plan Assets; Prohibited Transactions
65
 
Section 5.16
 
Environmental Matters
65
 
Section 5.17
 
Investment Company Act
65
 
Section 5.18
 
Insurance
65
 
Section 5.19
 
Intentionally Omitted
65
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
ii
 
 
 
 




--------------------------------------------------------------------------------





 
Section 5.20
 
Solvency
65
 
Section 5.21
 
No Default
66
 
Section 5.22
 
Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws
66
ARTICLE VI
COVENANTS
67
 
Section 6.1
 
Financial Reporting
67
 
Section 6.2
 
Use of Proceeds
68
 
Section 6.3
 
Notice of Material Events
69
 
Section 6.4
 
Conduct of Business
69
 
Section 6.5
 
Taxes
69
 
Section 6.6
 
Insurance
70
 
Section 6.7
 
Compliance with Laws and Material Contractual Obligations
70
 
Section 6.8
 
Maintenance of Properties
70
 
Section 6.9
 
Books and Records; Inspection
70
 
Section 6.10
 
Payment of Obligations
70
 
Section 6.11
 
Restrictions on Aggregate Secured Indebtedness
70
 
Section 6.12
 
Merger
71
 
Section 6.13
 
Sale of Assets
71
 
Section 6.14
 
Investments and Acquisitions
72
 
Section 6.15
 
Liens
74
 
Section 6.16
 
Affiliates
77
 
Section 6.17
 
PATRIOT Act Compliance
78
 
Section 6.18
 
Restricted Payment; Repurchase of Stock
78
 
Section 6.19
 
Financial Covenants and Tests
78
 
Section 6.20
 
Guaranty
79
 
Section 6.21
 
Negative Pledge
80
 
Section 6.22
 
Operating Accounts
80
ARTICLE VII
DEFAULTS
80
 
Section 7.1
 
Events of Default
80
 
Section 7.2
 
No Defaults
83
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
83
 
Section 8.1
 
Acceleration; Remedies
83
 
Section 8.2
 
Application of Funds
84
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
iii
 
 
 
 




--------------------------------------------------------------------------------





 
Section 8.3
 
Amendments
85
 
Section 8.4
 
Preservation of Rights
86
ARTICLE IX
GENERAL PROVISIONS
86
 
Section 9.1
 
Survival of Representations
86
 
Section 9.2
 
Governmental Regulation
86
 
Section 9.3
 
Headings
86
 
Section 9.4
 
Entire Agreement
86
 
Section 9.5
 
Several Obligations; Benefits of this Agreement
87
 
Section 9.6
 
Expenses; Indemnification
87
 
Section 9.7
 
Numbers of Documents
88
 
Section 9.8
 
Accounting
88
 
Section 9.9
 
Severability of Provisions
88
 
Section 9.10
 
Nonliability of Lenders
89
 
Section 9.11
 
Confidentiality
89
 
Section 9.12
 
Nonreliance
90
 
Section 9.13
 
Disclosure
90
 
Section 9.14
 
USA PATRIOT ACT NOTIFICATION
90
ARTICLE X
THE ADMINISTRATIVE AGENT
90
 
Section 10.1
 
Appointment; Nature of Relationship
90
 
Section 10.2
 
Powers
91
 
Section 10.3
 
General Immunity
91
 
Section 10.4
 
No Responsibility for Loans, Recitals, etc
91
 
Section 10.5
 
Action on Instructions of Lenders
91
 
Section 10.6
 
Employment of Agents and Counsel
91
 
Section 10.7
 
Reliance on Documents; Counsel
92
 
Section 10.8
 
Administrative Agent’s Reimbursement and Indemnification
92
 
Section 10.9
 
Notice of Event of Default
92
 
Section 10.10
 
Rights as a Lender
93
 
Section 10.11
 
Lender Credit Decision, Legal Representation
93
 
Section 10.12
 
Successor Administrative Agent
94
 
Section 10.13
 
Administrative Agent and Arranger Fees
94
 
Section 10.14
 
Delegation to Affiliates
94
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
iv
 
 
 
 




--------------------------------------------------------------------------------





 
Section 10.15
 
Arranger and Book Runner
95
 
Section 10.16
 
No Advisory or Fiduciary Responsibility
95
ARTICLE XI
RATABLE PAYMENTS
95
 
Section 11.1
 
Ratable Payments
95
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
96
 
Section 12.1
 
Successors and Assigns
96
 
Section 12.2
 
Participations
96
 
Section 12.3
 
Assignments
98
ARTICLE XIII
NOTICES
100
 
Section 13.1
 
Notices; Effectiveness; Electronic Communication
100
ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
102
 
Section 14.1
 
Counterparts; Effectiveness
102
 
Section 14.2
 
Electronic Execution of Assignments
101
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
102
 
Section 15.1
 
CHOICE OF LAW
102
 
Section 15.2
 
CONSENT TO JURISDICTION
102
 
Section 15.3
 
WAIVER OF JURY TRIAL
103
ARTICLE XVI
BAIL-IN OF EEA FINANCIAL INSTITUTIONS
103
 
Section 16.1
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
103









 
v
 
 
 
 




--------------------------------------------------------------------------------







SCHEDULES
PRICING SCHEDULE
SCHEDULE 1 – Commitments
SCHEDULE 2 – Intentionally Omitted
SCHEDULE 3 – Guarantors
SCHEDULE 4 – LC Issuer’s LC Limits
SCHEDULE 5.8 – Subsidiaries
EXHIBITS
EXHIBIT A – Intentionally Omitted
EXHIBIT B – Form of Compliance Certificate
EXHIBIT C – Form of Assignment and Assumption Agreement
EXHIBIT D – Form of Borrowing Notice
EXHIBIT E – Form of Guaranty
EXHIBIT F – Form of Note
EXHIBIT G – List of Closing Documents
EXHIBIT H – Form of Borrowing Base Certificate
EXHIBIT I – Form of Increasing Lender Supplement
EXHIBIT J – Form of Augmenting Lender Supplement






 
vi
 
 
 
 




--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This Amended and Restated Credit Agreement (the “Agreement”), dated as of May
10, 2016, and modified by that certain Modification Agreement dated as of
September 27, 2017, is among The New Home Company Inc., a Delaware corporation,
as Borrower, the Lenders and U.S. Bank National Association d/b/a Housing
Capital Company, a national banking association, as LC Issuer, Swing Line Lender
and Administrative Agent.
RECITALS
A.    Lenders have made a revolving loan to Borrower (the “Loan”) on the terms
and conditions set forth herein.
B.    In connection with the Loan, the Guarantors have executed the Guaranty in
favor of Administrative Agent and the Lenders, pursuant to which Guarantors have
guaranteed to Administrative Agent and Lenders, on a joint and several basis,
the payment and performance of Borrower’s obligations under the Loan Documents.
C.    Now, therefore, in consideration of the premises, and in further
consideration of the mutual covenants and agreements herein set forth, the
parties covenant and agree as follows:

ARTICLE I
DEFINITIONS
As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Guarantors (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Act” is defined in ‎Section 9.14.
“Adjusted Leverage Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (i) the total Joint Venture Debt outstanding on
such date, to (ii) the Consolidated Tangible Net Worth of the Joint Ventures as
of such date.
“Adjusted Leverage Test” is defined in ‎Section 6.19(c).


 
1
 
 
 
 




--------------------------------------------------------------------------------





“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to ‎ARTICLE X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to ‎ARTICLE X.
“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, for the same Interest Period. The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided.
“Affected Lender” is defined in ‎Section 2.20.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
As of the date of this Agreement, the Aggregate Commitment is Two Hundred
Million Dollars ($200,000,000.00).
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
“Agreement Accounting Principles” is defined in ‎Section 9.8.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the Available Aggregate Commitment at such time
as set forth in the Pricing Schedule.
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means U.S. Bank, in its capacity as Lead Arranger and Book Runner.
“Article” means an article of this Agreement unless another document is
specifically referenced.


 
2
 
 
 
 




--------------------------------------------------------------------------------





“Assignee Lenders” is defined in Section 12.3(a).
“Augmenting Lender” is defined in Section 2.25.
“Authorized Officer” means any of the Chief Executive Officer, Chief Financial
Officer, Senior Vice President of Finance, Corporate Controller, Chief
Investment Officer, Chief Operating Officer of the Borrower, and such other
officers of the Borrower as the Borrower may designate from time to time in
writing, in each case, acting singly.
“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate of interest per annum equal to the
Eurocurrency Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) for Dollars,
provided that, for the avoidance of doubt, the Eurocurrency Rate for any day
shall be based on the rate reported by the applicable financial information
service at approximately 11:00 a.m. London time on such day. Notwithstanding the
immediately preceding sentence, if on any date for determining the one-month
LIBOR rate, Administrative Agent shall determine (which determination shall be
conclusive in the absence of manifest error) that (a) because of circumstances
affecting the Money Markets, adequate and fair means do not exist for
ascertaining the one-month LIBOR rate, or (b) it is unlawful for any Lender to
maintain any advance of the Loans at a rate based on the one-month LIBOR rate,
Administrative Agent shall promptly give to Borrower and each Lender telephonic
notice (confirmed as soon as practicable in writing) of the nature and effect of
such circumstances and/or illegality. After receipt of such notice and during
the existence of such circumstances and/or illegality, the interest rate
applicable to the outstanding principal balance shall be determined based upon
an alternate index selected by Administrative Agent, in its sole discretion,
reasonably comparable to that of one-month LIBOR, intended to generate a return
substantially the same as that generated by the one-month LIBOR rate, and all
references in the Loan Documents to the Base Rate shall be deemed to be
references to such alternate index while such rate is in effect.  Administrative
Agent’s internal records of applicable interest rates shall be determinative in
the absence of manifest error. Each change in the Base Rate shall become
effective without prior notice to Borrower automatically as of the opening of
business on the date of such change in the Base Rate.
“Base Rate Advance” means an Advance which, except as otherwise provided in
‎Section 2.11, bears interest at the Base Rate.


 
3
 
 
 
 




--------------------------------------------------------------------------------





“Base Rate Loan” means a Loan which, except as otherwise provided in ‎Section
2.11, bears interest at the Base Rate.
“Book Value” means, with respect to any Property at any time, the book value of
such Property as determined in accordance with GAAP at such time.
“Borrower” means The New Home Company Inc., a Delaware corporation, and its
successors and assigns.
“Borrowing Base” means, with respect to an Inventory Valuation Date for which it
is to be determined, an amount equal to the sum (without duplication) of the
following assets of the Borrower and each Guarantor (but only to the extent that
such assets, except with respect to clauses (i) and (ii) below, are Qualified
Real Property Inventory, and are not subject to any Liens other than Permitted
Liens):
(i)
one hundred percent (100%) of Unrestricted Cash in excess of the Minimum
Liquidity Amount;

(ii)
ninety percent (90%) of escrow receivables payable to Borrower in connection
with Housing Unit Closings;

(iii)
the Book Value of Presold Units, multiplied by ninety percent (90%); plus

(iv)
the Book Value of Model Units, multiplied by eighty percent (80%); plus

(v)
the Book Value of Spec Units (other than such Spec Units, if any, as are
excluded from the Borrowing Base pursuant to the provisions of Section 6.19(d)),
multiplied by eighty percent (80%); plus

(vi)
the Book Value of Finished Lots, multiplied by sixty-five percent (65%); plus

(vii)
the Book Value of Land Under Development, multiplied by sixty-five percent
(65%); plus

(viii)
the Book Value of Entitled Land, multiplied by fifty percent (50%);

provided, however:
(a)
the Borrowing Base shall not include any amounts under clauses (vi), (vii) and
(viii) to the extent the aggregate of such amounts exceed 50% of the Borrowing
Base;

(b)
the amount included in the Borrowing Base under clause (viii) shall not exceed
12.5% of the Borrowing Base;



 
4
 
 
 
 




--------------------------------------------------------------------------------





(c)
the advance rate for Spec Units (other than Model Units) shall decrease to 25%
for any Housing Unit that has been a Spec Unit for more than 360 days; provided,
however, that, notwithstanding the foregoing, the advance rate for Spec Units
(other than Model Units) located in the Sea Bluffs Project, the Gala Project,
the Ellison Park Project or the Silver Leaf Project shall not decrease to 25%
until such Housing Unit has been a Spec Unit for more than 24 months; and

(d)
the advance rate for Model Units shall decrease to 0% for any Housing Unit that
has been a Model Unit for more than 180 days following the sale of the last
production Housing Unit in the applicable project relating to such Model Unit.

“Borrowing Base Certificate” means a certificate executed by an Authorized
Officer, substantially in the form of the pro forma certificate attached hereto
as Exhibit H (with such modifications to such form as may be reasonably
requested by the Administrative Agent or the Required Lenders from time to
time), setting forth the Borrowing Base and the component calculations in
respect of the foregoing.
“Borrowing Base Debt” at any date, without duplication (a) all indebtedness for
borrowed money of the Loan Parties and their respective Subsidiaries determined
on a consolidated basis (including, without limitation, all Loans); plus (b) all
indebtedness for borrowed money with recourse to any limited or general
partnership in which any Loan Party or any of their respective Subsidiaries is a
general partner; plus (c) the sum of (i) all reimbursement obligations with
respect to drawn Financial Letters of Credit and drawn Performance Letters of
Credit (excluding any portion of the actual or potential obligations that are
secured by cash collateral) and (ii) the maximum amount available to be drawn
under all undrawn Financial Letters of Credit, in each case issued for the
account of, or guaranteed by, any Loan Party or any of their respective
Subsidiaries (excluding any portion of the actual or potential obligations that
are secured by cash collateral); plus (d) the aggregate outstanding principal
balance of indebtedness for borrowed money of third parties covered by repayment
guarantees of any Loan Party or any of their respective Subsidiaries (excluding,
however, any repayment guarantees of Secured Project Debt); plus (e) all
Obligations (including all Rate Management Obligations to the extent due and
owing) of any Loan Party and any of their respective Subsidiaries; and plus (f)
Contingent Obligations that are due and payable at the time of determination;
provided, however, “Borrowing Base Debt” excludes (i) Indebtedness of any
Non-Guarantor Subsidiary or any other Person (other than the Borrower or a
Guarantor) the assets of which are included in the consolidated balance sheet of
the Borrower prepared in accordance with GAAP, (ii) Indebtedness of the Borrower
to a Guarantor, a Guarantor to the Borrower, or a Guarantor to another
Guarantor, (iii) Secured Project Debt permitted pursuant to Section 6.11, (iv)
Subordinated Indebtedness permitted pursuant to Section 6.11, and (v)
Non-Recourse Indebtedness permitted under Section 6.11; and provided further,
however, that the amount included in the calculation of “Borrowing Base Debt”
under clause (b) above, shall be limited, in each instance, to an amount not to
exceed (1) the lesser of (A) the net assets of the Loan Party (or the applicable
Subsidiary, as the case may be) that is the general partner of such partnership
as of the most-recent completed fiscal quarter for which internal financial
statements are available to Borrower, and (B) the amount of


 
5
 
 
 
 




--------------------------------------------------------------------------------





such indebtedness for borrowed money to the extent that there is recourse, by
contract or operation of law, to the property or assets of such Loan Party (or
the applicable Subsidiary, as the case may be); or (2) if less than the amount
determined pursuant to clause (1) immediately above, the actual amount of such
indebtedness for borrowed money that is recourse to such Loan Party (or the
applicable Subsidiary, as the case may be), if the indebtedness is evidenced by
a writing and is for a determinable amount.
“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.
“Borrowing Notice” is defined in ‎Section 2.8.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York and London, England
for the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.
“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of any Person, including any preferred stock, but
excluding any debt securities convertible into such equity.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles (utilizing GAAP as in effect on the date hereof).
“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the applicable LC Issuers or Lenders, as collateral
for LC Obligations or obligations of Lenders to fund participations in respect
of LC Obligations, cash or deposit account balances or, if the Administrative
Agent and the applicable LC Issuers shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable LC Issuers. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means Investments that would be set forth in a consolidated
balance sheet of Borrower in conformity with Agreement Accounting Principles
under the heading “cash and cash equivalents.”


 
6
 
 
 
 




--------------------------------------------------------------------------------





“CC&Rs” means covenants, conditions and restrictions relating to the ownership,
development or operation of real property.
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of voting stock
of the Borrower on a fully diluted basis; or (ii) a “change in control” or
“fundamental change” (or any other defined term having a similar purpose) as
defined in the documents governing any Material Indebtedness and giving rise to
a right to payment or purchase prior to scheduled maturity or an exercise of
rights and remedies thereunder or in respect thereof.
“Change in Law” is defined in ‎Section 3.1.
“Class,” when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Swing Line
Loans.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral Shortfall Amount” is defined in ‎Section 8.1.
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of and Swing
Line Loans made to, the Borrower, in an amount not exceeding the amount set
forth in Schedule 1, as it may be modified (i) pursuant to ‎Section 2.7, (ii) as
a result of any assignment that has become effective pursuant to ‎Section
12.3(c) or (iii) otherwise from time to time pursuant to the terms hereof.
“Commitment Fee” is defined in ‎Section 2.5.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Computation Date” is defined in ‎Section 2.2.
“Consolidated EBITDA” means, for any period, without duplication, the following,
all as determined on a consolidated basis for the Borrower in conformity with
Agreement Accounting Principles,
(i)
Consolidated Net Income, plus

(ii)
to the extent deducted from revenues in determining the Consolidated Net Income
of the Borrower, (a) Consolidated Interest Expense, (b) expenses for income
taxes paid or accrued, (c) depreciation expense, (d) amortization expense, (e)
other non-cash charges and expenses, (f) any losses arising outside of the
ordinary course of business, and (g) transaction costs and restructuring charges
required to be expensed under ASC 805, less



 
7
 
 
 
 




--------------------------------------------------------------------------------





(iii)
to the extent added to revenues in determining the Consolidated Net Income of
the Borrower, any gains arising outside of the ordinary course of business.

“Consolidated Indebtedness” means, at any date, the sum of (i) all Borrowing
Base Debt, plus (ii) all Secured Project Debt, plus (iii) all Non-Recourse
Indebtedness, plus (iv) all Subordinated Indebtedness, plus (v) the amount of
all liabilities (without duplication of any liabilities included in Borrowing
Base Debt, Secured Project Debt, Non-Recourse Indebtedness or Subordinated
Indebtedness) reflected on the most recently delivered consolidated balance
sheet of the Borrower prepared in conformity with Agreement Accounting
Principles, but excluding all liabilities (other than indebtedness for financing
insurance premiums) from such balance sheet consisting of the amounts listed
under the line items for (1) “Accounts Payable,” (2) “Accrued Liabilities,” and
(3) “Other” or any other line item for similar liabilities, including, without
limitation, liabilities related to inventory not owned, warranty reserves, legal
reserves, accrued tax liabilities and accrued payroll liabilities; provided,
however, that in no event shall the amounts described in this clause (3) include
any indebtedness for borrowed money.
“Consolidated Interest Expense” means, for any period and without duplication,
the aggregate amount of interest which, in conformity with Agreement Accounting
Principles, would be set opposite the caption “interest expense” or any like
caption on a consolidated income statement for the Borrower and its
Subsidiaries, including, without limitation, imputed interest included on
Capitalized Lease Obligations, all commissions, discounts and other fees and
charges owed with respect to Letters of Credit and bankers' acceptance
financing, the net costs associated with Rate Management Transactions,
amortization of other financing fees and expenses, the interest portion of any
deferred payment obligation, amortization of discount or premiums, if any, and
all other noncash interest expense, other than interest and other charges
amortized to cost of sales. Consolidated Interest Expense includes, with respect
to the Borrower and its Subsidiaries, without duplication, all interest included
as a component of cost of sales for such period.
“Consolidated Interest Incurred” means, for any period and without duplication
and determined in each case in accordance with Agreement Accounting Principles
on a consolidated basis, the aggregate amount of interest incurred, whether such
interest was expensed or capitalized, paid, accrued or scheduled to be paid or
accrued during such period, by the Borrower, including, without limitation,
imputed interest included on Capitalized Lease Obligations, all commissions,
discounts and other fees and charges owed with respect to Letters of Credit and
bankers’ acceptance financing, the net costs associated with Rate Management
Transactions, amortization of other financing fees and expenses, the interest
portion of any deferred payment obligation, amortization of discount or
premiums, if any, and all other noncash interest expense, but excluding interest
and other charges amortized to cost of sales. Consolidated Interest Incurred
includes, with respect to the Borrower and Guarantors, without duplication, all
interest attributable to discontinued operations for such period and all
interest actually paid by the Borrower or any Guarantor under any Contingent
Obligation during such period.
“Consolidated Net Income” means, for any period, the net income of the Borrower
on a consolidated basis for such period, determined in conformity with Agreement
Accounting Principles.


 
8
 
 
 
 




--------------------------------------------------------------------------------





“Consolidated Tangible Net Worth” means, at any date, (a) the stockholders’
equity of the Borrower (or other Person to the extent the context so requires)
determined on a consolidated basis in conformity with Agreement Accounting
Principles (but excluding any such stockholders’ equity of the Borrower in any
Financial Services Subsidiary) less (b) (i) its consolidated intangible assets
determined in accordance with Agreement Accounting Principles (but excluding any
such intangible assets of the Borrower in any Financial Services Subsidiary),
and (ii) loans and advances to directors, officers and employees of the Borrower
(excluding (A) loans for purposes of exercising options to purchase capital
stock in the Borrower to the extent not otherwise netted out in the
determination of stockholders’ equity, (B) any arms-length mortgage loans made
by any Subsidiary in the ordinary course of such Subsidiary’s business, and (C)
any advances made to employees in the ordinary course of business for travel and
other items not to exceed $500,000 outstanding in the aggregate at any one
time); provided, however, that, at any time when the Adjusted Leverage Test has
ceased to apply as set forth in Section 6.19(c), then Consolidated Tangible Net
Worth shall be reduced by the amount of the CTNW Adjustment, if any. “CTNW
Adjustment” equals, for any quarter, the amount by which the aggregate amount of
Investments of cash and other property in unconsolidated Joint Ventures (valued
in accordance with GAAP, and net of any returns of capital with respect to such
Investments (including by dividend, distribution or sale)); for the avoidance of
doubt, any undistributed earnings of a Joint Venture shall not constitute an
Investment therein), exceeds 35% of Consolidated Tangible Net Worth as
calculated pursuant to the foregoing sentence (without giving effect to the
proviso).
By way of example, if Consolidated Tangible Net Worth equals $250 million, of
which $90 million is Investments of cash and other property in unconsolidated
Joint Ventures, then the CTNW Adjustment shall be calculated as follows:
$250 million x 35% = $87.5 million
$90 million - $87.5 million = $2.5 million = CTNW Adjustment
$250 million - $2.5 million (CTNW Adjustment) = $247.5 million = Consolidated
Tangible Net Worth, as adjusted for purposes of financial covenant calculations
under this Agreement
“Consolidated Tangible Net Worth Test” is defined in ‎Section 6.19(a).
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any operating agreement or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.
“Controlled Substances Act” means the Controlled Substances Act (21 U.S.C.
Sections 801 et seq.), as amended from time to time, and any successor statute.
“Conversion/Continuation Notice” is defined in ‎Section 2.9.


 
9
 
 
 
 




--------------------------------------------------------------------------------





“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to ‎Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuers, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days after the date when due,
(b) has notified the Borrower, the Administrative Agent, the LC Issuers or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to ‎Section 2.22(b)) upon delivery


 
10
 
 
 
 




--------------------------------------------------------------------------------





of written notice of such determination to the Borrower, the LC Issuers, the
Swing Line Lender and each Lender.
“Designated Subsidiary” means each wholly-owned Subsidiary (other than a
Financial Services Subsidiary).
“Dollar” and “$” means the lawful currency of the United States of America.
“Dollar Amount” means, on any date of determination, with respect to any amount
in Dollars, such amount.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Effective Date” means the date on which the conditions specified in ‎Section
4.1 are satisfied.
“Eligible Assignee” means (i) a Lender (ii) an Approved Fund; (iii) a commercial
bank organized under the laws of the United States, or any state thereof, and
having total assets in excess of $3,000,000,000, calculated in accordance with
the accounting principles prescribed by the regulatory authority applicable to
such bank in its jurisdiction of organization; (iv) a commercial bank organized
under the laws of any other country that is a member of the OECD or a political
subdivision of any such country, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.
“Ellison Park Project” means the multifamily residential project owned by The
New Home Company Northern California LLC, located in Milpitas, California,
commonly known as “Ellison Park.”


 
11
 
 
 
 




--------------------------------------------------------------------------------





“Entitled Land” means parcels of land owned by the Borrower or any Guarantor
which are zoned for the construction of single-family dwellings, whether
detached or attached (excluding mobile homes); provided, however, that the term
“Entitled Land” shall not include Land Under Development, Finished Lots or any
real property upon which the construction of Housing Units has commenced (as
described in the definition of “Housing Unit”).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Eurocurrency Advance” means an Advance which, except as otherwise provided in
‎Section 2.11, bears interest at the applicable Eurocurrency Rate.


 
12
 
 
 
 




--------------------------------------------------------------------------------





“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the applicable interest settlement rate for deposits
in Dollar LIBOR appearing on the applicable Reuters Screen LIBOR01 (or on any
successor or substitute page on such screen) as of 11:00 a.m. (London time) on
the Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period, provided that, if the applicable Reuters Screen LIBOR01 for
Dollar LIBOR (or any successor or substitute page) is not available to the
Administrative Agent for any reason, the applicable Eurocurrency Base Rate for
the relevant Interest Period shall instead be the applicable interest settlement
rate for deposits in Dollar LIBOR as reported by any other generally recognized
financial information service selected by the Administrative Agent as of 11:00
a.m. (London time) on the Quotation Date for such Interest Period, and having a
maturity equal to such Interest Period, provided that, if no such interest
settlement rate is available to the Administrative Agent, the applicable
Eurocurrency Base Rate for the relevant Interest Period shall instead be the
rate determined by the Administrative Agent to be the rate at which the
Administrative Agent or one of its Affiliate banks offers to place deposits in
Dollars with first-class banks in the interbank market at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount of the Administrative Agent’s relevant
Eurocurrency Loan and having a maturity equal to such Interest Period.
Notwithstanding anything to the contrary, in the event the Eurocurrency Base
Rate shall be less than zero, such Eurocurrency Base Rate shall be deemed to be
zero for the purposes of this Agreement.
“Eurocurrency Loan” means a Loan which, except as otherwise provided in ‎Section
2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.
“Event of Default” is defined in ‎ARTICLE VII.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or applicable Lending Installation, the LC Issuers, and the
Administrative Agent (each a “Recipient”) or required to be withheld or deducted
from a payment to a Recipient, (a) Taxes (i) imposed on assets, capital or
liabilities, or imposed on or measured by its overall net income (however


 
13
 
 
 
 




--------------------------------------------------------------------------------





denominated), gross income, gross receipts, profits, gross profits, franchise
Taxes, and branch profits Taxes imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, any withholding tax that is
imposed on amounts payable to such Lender pursuant to the laws in effect at the
time such Lender becomes a party to this Agreement or designates a new Lending
Installation, except in each case to the extent that, pursuant to ‎Section
3.5(a), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Installation, or is attributable to
the Non-U.S. Lender’s failure to comply with ‎Section 3.5(f), (c) Taxes
attributable to such Recipient’s failure to comply with ‎Section 3.5(f) and (d)
any U.S. federal withholding taxes imposed by FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Extension Date” is defined in ‎Section 2.24.
“Extension Request” is defined in ‎Section 2.24.
“Facility LC” means any Letter of Credit issued by an LC Issuer in accordance
with ‎Section 2.19.
“Facility LC Application” is defined in ‎Section 2.19(c).
“Facility LC Collateral Account” is defined in ‎Section 2.19(k).
“Facility LC Sublimit” means Twenty-Five Million and No/100 Dollars
($25,000,000.00).
“Facility Termination Date” means September 1, 2020, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the greater of (a) zero percent (0%), and (b) the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published for
such day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 11:00 a.m. (Pacific time) on such day on such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.
“Fee Letter” is defined in ‎Section 10.13.


 
14
 
 
 
 




--------------------------------------------------------------------------------





“Financial Letter of Credit” means a Letter of Credit that is not a Performance
Letter of Credit.
“Financial Services Subsidiary” means a Subsidiary engaged exclusively in
mortgage banking (including mortgage origination, loan servicing, mortgage
broker and title and escrow businesses), homeowners’ insurance, warranty
coverage, mortgage servicing, securities issuance, bond administration and
management services and related activities, including, without limitation, a
Subsidiary which facilitates the financing of mortgage loans and mortgage-backed
securities and the securitization of mortgage-backed bonds and other activities
ancillary thereto.
“Finished Lots” means parcels of land owned by the Borrower or any Guarantor
which are duly recorded and platted for the construction of single-family
dwelling units, whether detached or attached (but excluding mobile homes) and
zoned for such use, with respect to which all requisite governmental consents
and approvals required for a building permit to be issued have been, or could be
(with no further material actions, other than the payment of fees) obtained;
provided, however, that the term “Finished Lots” shall not include any real
property upon which the construction of a Housing Unit has commenced (as
described in the definition of “Housing Unit”).
“Fitch” means Fitch, Inc.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by such LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in ‎Section 5.4, subject at all
times to ‎Section 9.8.
“Gala Project” means the multifamily residential project owned by The New Home
Company Northern California LLC, located in Davis, California, commonly known as
“Gala.”
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or


 
15
 
 
 
 




--------------------------------------------------------------------------------





regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervisory Practices or any successor or similar
authority to any of the foregoing).
“Guarantor” means the Subsidiaries listed on Schedule 3 hereto, and each
Subsidiary that becomes a party to the Guaranty after the date hereof pursuant
to the terms of ‎Section 6.20(a), and their respective successors and assigns
(excluding any Guarantor released from the Guaranty in accordance with the terms
of this Agreement).
“Guaranty” means that Guaranty, in the form attached hereto as Exhibit E, dated
as of June 26, 2014 executed or joined by each Guarantor in favor of
Administrative Agent and the Lenders, as supplemented on February 24, 2016, May
10, 2016, March 17, 2017 and September 27, 2017, as amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time
pursuant to the terms hereof and thereof.
“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law, stated as a
rate per annum.
“Housing Unit” means a single-family dwelling (where construction has
commenced), whether detached or attached (including condominiums but excluding
mobile homes), including the parcel of land on which such dwelling is located,
that is or will be available for sale by the Borrower or a Guarantor.  The
construction of a Housing Unit shall be deemed to have commenced upon
commencement of the trenching for the foundation of the Housing Unit.  Each
“Housing Unit” is either a Presold Unit, a Spec Unit or a Model Unit.
“Housing Unit Closing” means a closing of the sale of a Housing Unit by the
Borrower or a Guarantor to a bona fide purchaser for value.
“Increasing Lender” is defined in Section 2.25.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, of a Person means, without duplication, such Person’s
i.
obligations for borrowed money,

ii.
obligations representing the deferred purchase price of Property or services
(other than (A) trade accounts payable and accrued expenses arising or occurring
in the ordinary course of such Person’s business, and (B) obligations evidenced
by the Permitted Liens described in clause (vi) of the definition of Permitted
Liens, and (C) any earn-out, profit participation or other contingent purchase
price obligation



 
16
 
 
 
 




--------------------------------------------------------------------------------





until such obligation appears or should appear in the liabilities section of the
balance sheet of such Person and is not paid within 30 days of such date),
iii.
obligations, whether or not assumed, secured by Liens on, or payable out of the
proceeds or production from, Property now or hereafter owned or acquired by such
Person (other than the obligations evidenced by the Permitted Liens described in
clause (vi) of the definition of Permitted Liens),

iv.
obligations which are evidenced by notes, bonds, debentures, or other similar
instruments,

v.
Capitalized Lease Obligations,

vi.
Net Mark-to-Market Exposure under Rate Management Transactions,

vii.
Contingent Obligations, including all liabilities and obligations of others of
the kind described in clauses (i) through (vi) and (viii) that such Person has
guaranteed, or that are secured by Liens on Property now or hereafter owned or
acquired by such Person (other than the obligations evidenced by the Permitted
Liens described in clause (vi) of the definition of Permitted Liens) or that are
otherwise the legal liability of such Person,

viii.
reimbursement obligations for which such Person is obligated with respect to a
Letter of Credit (which shall be included in the face amount of such Letter of
Credit, whether or not such reimbursement obligations are due and payable),
provided, however, that any Performance Letter of Credit shall not be included
in Indebtedness unless and until such Letter of Credit is drawn upon and such
draw is not reimbursed within 10 Business Days following such draw, and

ix.
all funded debt with recourse to any limited or general partnership in which any
Loan Party or any of their respective Subsidiaries is a general partner.

Indebtedness includes, without limitation, in the case of the Borrower, the
Obligations (subject to clause (viii) above).
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.
“Indenture” means the Indenture dated March 17, 2017, among Borrower, the
guarantors party thereto and U.S. Bank National Association, as Trustee, as
amended, restated, supplemented or otherwise modified from time to time.
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, (a)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
such date to (b) Consolidated Interest Incurred for the period of four
consecutive fiscal quarters ending on such date.


 
17
 
 
 
 




--------------------------------------------------------------------------------





“Interest Coverage Test” is defined in ‎Section 6.19(e).
“Interest Differential” is defined in ‎Section 3.4.
“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), two (2) or three (3) months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one (1), two (2) or three (3) months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second or third succeeding month, such Interest
Period shall end on the last Business Day of such next, second or third
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.
“Inventory Valuation Date” means the last day of the most recent calendar month
with respect to which the Borrower has or is required to have delivered a
Borrowing Base Certificate pursuant to ‎Section 6.1(f) hereof.
“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; (b) stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities (including warrants
or options to purchase securities) owned by such Person; (c) any deposit
accounts and certificate of deposit owned by such Person; and (d) structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.
“Joint Venture” means a joint venture (whether in the form of a corporation, a
partnership, limited liability company or otherwise) (a) to which the Borrower
or any other Loan Party is or becomes a party (other than tenancies in common),
and (b) whether or not Borrower is required to consolidate the joint venture in
its financial statements in accordance with the Agreement Accounting Principles.
For the purposes of this definition, the Borrower’s or other Loan Party’s
investment in a joint venture shall be deemed to include any Capital Stock of
the joint venture owned by the Borrower or such Loan Party, any loans or
advances to the Borrower or such Loan Party from the joint venture, any
contractual commitment, arrangement or other agreement by the Borrower or such
Loan Party to provide funds or credit to the joint venture.
“Joint Venture Debt” at any date, without duplication, the aggregate amount of
(a) all indebtedness for borrowed money of each Joint Venture and their
respective Subsidiaries determined on a consolidated basis; plus (b) all
indebtedness for borrowed money with recourse to any limited or general
partnership in which any Joint Venture or any of their respective Subsidiaries
is a general partner; plus (c) the sum of (i) all reimbursement obligations with
respect to drawn letters of credit (whether financial or performance, but
excluding any portion of the actual or potential obligations that are secured by
cash collateral) and (ii) the maximum amount available to be drawn under all
undrawn letters of credit (whether financial or performance), in each case
issued for the account


 
18
 
 
 
 




--------------------------------------------------------------------------------





of, or guaranteed by, any Joint Venture or any of their respective Subsidiaries
(excluding any portion of the actual or potential obligations that are secured
by cash collateral); plus (d) all repayment guarantees of any Joint Venture or
any of their respective Subsidiaries of indebtedness for borrowed money of third
parties; plus (e) all obligations to the extent due and owing by any Joint
Venture and any of their respective Subsidiaries under any Rate Management
Transactions; plus (f) Contingent Obligations that are due and payable at the
time of determination; plus (g) the amount of all liabilities (without
duplication of any liabilities included in clauses (a) through (f) above)
reflected on the most recent consolidated balance sheet of each such Joint
Venture prepared in conformity with Agreement Accounting Principles, but
excluding all liabilities (other than indebtedness for financing insurance
premiums) from such balance sheet consisting of the amounts listed under the
line items for (1) “Accounts Payable,” (2) “Accrued Liabilities,” and (3)
“Other” or any other line item for similar liabilities, including, without
limitation, liabilities related to inventory not owned, warranty reserves, legal
reserves, accrued tax liabilities and accrued payroll liabilities.
“Land Under Development” means parcels of land owned by the Borrower or any
Guarantor which are zoned for the construction of single-family dwelling units,
whether attached or detached (excluding mobile homes) and upon which the
construction of site improvements has commenced and is proceeding; provided,
however, that the term “Land Under Development” shall not include (i) Finished
Lots, (ii) Entitled Land, (iii) any real property upon which the construction of
a Housing Unit has commenced, or (iv) vacant land held by the Borrower or any
Guarantor for future development or sale and designated as inactive land in the
footnotes to the Borrower’s or such Guarantor’s financial statements.
“LC Fee” is defined in ‎Section 2.19(d).
“LC Issuer” means each Lender that agrees, at the Borrower’s request, to issue
Facility LCs hereunder (or any subsidiary or affiliate of such Lender designated
by such Lender), each in its capacity as issuer of Facility LCs hereunder. As of
the date hereof, U.S. Bank National Association is the sole LC Issuer.
“LC Issuer’s LC Limit” means, with respect to a Lender, the amount with respect
to such Lender set forth in Schedule 4 hereto or such higher or lower amount as
shall be agreed by such Lender and the Borrower (but not to exceed, in the
aggregate as to all LC Issuers, $25,000,000).
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date” is defined in ‎Section 2.19(e).
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the


 
19
 
 
 
 




--------------------------------------------------------------------------------





signature pages hereof (in the case of the Administrative Agent) or on its
Administrative Questionnaire (in the case of a Lender) or otherwise selected by
such Lender or the Administrative Agent pursuant to ‎Section 2.17.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Leverage Ratio” means, as of any date of calculation, the ratio (expressed as a
percentage) of (i) (A) Consolidated Indebtedness outstanding on such date less
(B) Unrestricted Cash in excess of the Minimum Liquidity Amount on such date to
(ii) (A) the sum of Consolidated Indebtedness on such date plus (B) Consolidated
Tangible Net Worth on such date less (C) Unrestricted Cash in excess of the
Minimum Liquidity Amount on such date.
“Leverage Test” is defined in ‎Section 6.19(b).
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means a Revolving Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Note or Notes executed by the Borrower in connection with this
Agreement and payable to a Lender, now or in the future, the Reference Agreement
and any other instruments, documents and agreements executed by the Borrower or
the Guarantors for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.
“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.
“Marketable Securities” means Investments that would be set forth in a
consolidated balance sheet of Borrower (in a manner consistent with the
financial statements referenced in ‎Section 5.4) under the heading “marketable
securities.”
“Material Adverse Effect” means a material adverse effect, based on commercially
reasonable standards, on (i) the business, Property, financial condition, or
results of operations of the Borrower and Guarantors, taken as a whole, (ii) the
ability of the Borrower and the Guarantors, taken as a whole, to perform their
payment obligations under the Loan Documents, or (iii) the validity or
enforceability under applicable law of any of the Loan Documents or the rights
or remedies of Administrative Agent, Lenders or any LC Issuer thereunder (except
that, as to clause (iii), a Material Adverse Effect may not result solely from
the acts or omissions of the Administrative Agent or any Lender). Items
disclosed by the Borrower in its form 10-Q and form 10-K or any other filings
with the Securities and Exchange Commission shall not be deemed to have a
Material


 
20
 
 
 
 




--------------------------------------------------------------------------------





Adverse Effect solely because of such disclosure, and the existence and content
of such disclosure shall not be prima facie evidence of a Material Adverse
Effect.
“Material Indebtedness” means Indebtedness (excluding Non-Recourse Indebtedness)
of the Borrower or any Guarantor in an outstanding principal amount of
$7,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Non-Recourse Indebtedness” means Non-Recourse Indebtedness (other than
purchase money Non-Recourse Indebtedness) of the Borrower or any Guarantor in an
outstanding principal amount of $20,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).
“Material Non-Recourse Indebtedness Agreement” means any agreement under which
any Material Non-Recourse Indebtedness was created or is governed or which
provides for the incurrence of Non-Recourse Indebtedness in an amount which
would constitute Material Non-Recourse Indebtedness (whether or not an amount of
Non-Recourse Indebtedness constituting Material Non-Recourse Indebtedness is
outstanding thereunder).
“Material Portion” has the meaning set forth in ‎Section 6.13(c).
“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 103% of the Fronting Exposure of each LC Issuer
with respect to such Defaulting Lender for all Facility LCs issued and
outstanding at such time and (ii) otherwise, such lesser amount determined by
the Administrative Agent and the applicable LC Issuer in their sole discretion.
“Minimum Liquidity Amount” has the meaning set forth in Section 6.19(d).
“Model Unit” means a Housing Unit constructed initially for inspection by
prospective purchasers that is not intended to be sold until all or
substantially all other Housing Units in the applicable subdivision are sold.
“Modification Agreement” means that certain Modification Agreement dated as of
September 27, 2017, by and among Borrower, Lenders and Administrative Agent.
“Modification Date” has the meaning set forth in the Modification Agreement.
“Modify” and “Modification” are defined in ‎Section 2.19(a).
“Money Markets” refers to one or more wholesale funding markets available to
Administrative Agent and Lenders, including negotiable certificates of deposit,
commercial paper, Eurocurrency deposits, bank notes, federal funds and others.


 
21
 
 
 
 




--------------------------------------------------------------------------------





“Monthly Payment Date” means the first (1st) day of each month, provided, that
if such day is not a Business Day, the Monthly Payment Date shall be the
immediately succeeding Business Day.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
“Net Worth” means, at any date as to each Designated Subsidiary, the sum of (A)
all stockholders’ equity of such Designated Subsidiary, less (B) all loans or
advances made by such Designated Subsidiary to the Borrower or any Guarantor and
outstanding at such date, all as determined on a consolidated basis in
conformity with Agreement Accounting Principles.
“Non-Cash Collateralized Letters of Credit” is defined in ‎Section 2.19(l).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means each Subsidiary of the Borrower that is not a
Guarantor.
“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness of
such Person (i) for which the sole legal recourse for collection of principal
and interest on such Indebtedness is against the specific property identified in
the instruments evidencing or securing such Indebtedness and for which no other
assets of such Person may be realized upon in collection of principal or
interest on such Indebtedness, or (ii) that refinances Indebtedness described in
clause (i) and for which the recourse is limited to the same extent described in
clause (i). Indebtedness that is otherwise Non-Recourse Indebtedness will not
lose its character as Non-Recourse Indebtedness because there is recourse for
(i) environmental warranties or indemnities, (ii) indemnities for and
liabilities arising from fraud, misrepresentation, misapplication or non-payment
of rents, profits, insurance and condemnation proceeds and other sums actually
received by the obligor from secured assets to be paid to the lender, waste and
mechanics liens or (iii) similar matters customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate.


 
22
 
 
 
 




--------------------------------------------------------------------------------





“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.
“Note” is defined in ‎Section 2.13(d).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all Rate Management Obligations provided to the
Borrower or any Guarantor by the Administrative Agent or any other Lender or any
Affiliate of any of the foregoing, all accrued and unpaid fees, and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, any LC Issuer or any
indemnified party arising under the Loan Documents; provided, that obligations
in respect of Rate Management Obligations shall only constitute “Obligations” if
owed to the Administrative Agent or if the Administrative Agent shall have
received notice from the relevant Lender not later than sixty (60) days after
such Rate Management Obligations have been provided; provided, further, that
“Obligations” shall exclude all Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to a Lender's assignment of its interest in the Loan that would not
otherwise be owing but for such assignment.
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal Dollar Amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time, plus (iii) an
amount equal to its Pro Rata Share of the LC Obligations at such time.
“PAPA” means an arrangement which provides for future payments due to the
sellers of real property, which future payments may be made at the time of the
sale of homes constructed on such real property (or on a date related to the
sale or failure to sell such homes) and which payments may be contingent on the
sale price of such homes, which arrangement may include (a) adjustments to the
land purchase price, (b) profit participations, (c) community marketing fees and
community enhancement fees and (d) reimbursable costs paid by the land
developer.


 
23
 
 
 
 




--------------------------------------------------------------------------------





“Participants” is defined in ‎Section 12.2(a).
“Participant Register” is defined in ‎Section 12.2(c).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Performance Letter of Credit” means any Letter of Credit issued: (a) on behalf
of a Person in favor of a Governmental Authority, including, without limitation,
any utility, water, or sewer authority, or other similar entity, for the purpose
of assuring such Governmental Authority that such Person or other Loan Party
will properly and timely complete work it has agreed to perform for the benefit
of such Governmental Authority; (b) in lieu of cash deposits to obtain a
license, in place of a utility deposit, or for land option contracts; or (c) in
lieu of other contract performance, to secure performance warranties payable
upon breach, and to secure the performance of labor and materials, including,
without limitation, construction, bid, and performance bonds.
“Permitted Acquisition” means any Acquisition of or Investment in a business or
entity (including Investments in Joint Ventures) made by the Borrower or any of
its Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition or Investment, no Event of Default shall have occurred and be
continuing or would result from such Acquisition or Investment, and the
representation and warranty contained in ‎Section 5.11 shall be true both before
and after giving effect to such Acquisition or Investment, (b) the business to
be invested in or acquired in such Investment or Acquisition is in a Related
Business or, if not in a Related Business, such transaction is in compliance
with the provisions of ‎Section 6.14(v), and (c) the Borrower shall have
furnished to the Administrative Agent a certificate, signed by an Authorized
Officer (i) certifying that, taking into account such Acquisition, no Event of
Default exists and, (ii) demonstrating in reasonable detail, as of the last day
of the quarter most recently ended prior to the date of such Acquisition or
Investment, pro forma compliance with the Consolidated Tangible Net Worth Test,
the Leverage Test and the Adjusted Leverage Test (if then in effect), in each
case calculated as if such Acquisition or Investment, including the
consideration therefor, had been consummated on such day.
“Permitted Dispositions” means, as to the Borrower or any Guarantor, any of the
following:
(i)    Dispositions of assets in the ordinary course of business, together with
any disposition of operations or divisions discontinued or to be discontinued.
(ii)    Any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property.
(iii)    The lapse or abandonment of intellectual property of the Borrower or
any Guarantor to the extent, as determined by the Borrower in the exercise of
its commercial judgment, not economically desirable in the conduct of their
business.


 
24
 
 
 
 




--------------------------------------------------------------------------------





(iv)    The use of cash and Cash Equivalents to the extent not otherwise
prohibited by this Agreement.
(v)    Dispositions of Property to the extent that (A) such Property is
exchanged for credit against the purchase price of other Property or (B) the
proceeds of such disposition are promptly applied to the purchase price of such
other Property.
(vi)    Any merger or consolidation permitted by Section 6.12 hereof.
(vii)    The sale or issuance of any Capital Stock by a Subsidiary to the
Borrower or a Wholly-Owned Subsidiary.
(viii)    Any single transaction or series of related transactions that involves
Property having a fair market value of less than $25,000.
“Permitted Liens” means, as to the Borrower or any Guarantor, any of the
following:
(i)
Liens for taxes, assessments or governmental charges or levies on the Borrower’s
or such Guarantor’s Property if the same (A) shall not at the time be delinquent
or thereafter can be paid without penalty, or (B) are not being foreclosed (or
any such proceedings have been stayed), are being contested in good faith and by
appropriate proceedings, the encumbered Property is not (in Administrative
Agent’s reasonable determination) in danger of being lost or forfeited by reason
thereof, and for which adequate reserves shall have been established on the
Borrower’s or such Guarantor’s books in accordance with Agreement Accounting
Principles.

(ii)
Liens imposed by law, such as carriers’, warehousemen’s, mechanics’ and
materialmen’s Liens and other similar Liens arising in the ordinary course of
business with respect to amounts that either (A) are not yet delinquent, or (B)
are delinquent but are not being foreclosed (or any such proceedings have been
stayed), are being contested in a timely manner in good faith by appropriate
proceedings and the encumbered Property is not, in Administrative Agent’s
reasonable determination, in danger of being lost or forfeited by reason
thereof, and for which adequate reserves shall have been established on the
Borrower’s or Guarantor’s books in accordance with Agreement Accounting
Principles.

(iii)
Utility easements, rights of way, zoning restrictions, CC&Rs, reservations, and
such other burdens, encumbrances or charges against real property, or other
minor irregularities of title, as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way interfere with the use or value thereof or the sale thereof in the ordinary
course of business of the Borrower or such Guarantor.

(iv)
Easements, dedications, assessment district or similar Liens in connection with
municipal financing and other similar encumbrances or charges, in each case
reasonably necessary or appropriate for the development of real property of the



 
25
 
 
 
 




--------------------------------------------------------------------------------





Borrower or such Guarantor, and which are granted in the ordinary course of the
business of the Borrower or such Guarantor, and which in the aggregate do not
materially burden or impair the fair market value, sale or use of such real
property (or the project to which it is related) for the purposes for which it
is or may reasonably be expected to be held.
(v)
Any option or right of first refusal to purchase real property granted to the
master developer or the seller of real property that arises as a result of the
non-use or non-development of such real property, including Liens granted to
secure the foregoing obligations.

(vi)
(A) Any agreement or contract to participate in the income or revenue or to pay
lot premiums, in each case derived from the sale of real Property and granted in
the ordinary course of business, (B) any other PAPA, and (C) any Liens granted
to secure the obligations described in the preceding clauses (A) or (B).

(vii)
Easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of property affecting real property which
in the aggregate do not materially burden or impair the fair market value or use
of such Property for the purposes for which it is or may reasonably be expected
to be held, together with Liens securing obligations arising in connection with
joint development agreements with third parties to perform and/or pay for or
reimbursement the costs of construction and/or development related to or
benefiting the real property of the Borrower or a Guarantor, as the case may be,
on the one hand, and the property of a third party, on the other hand.

(viii)
Liens for homeowner and property owner association developments and assessments
if (A) the obligations secured by such Liens are not delinquent or thereafter
can be paid without penalty, or (B) such Liens are not being foreclosed (or any
such proceedings have been stayed), are being contested in good faith and by
appropriate proceedings, the Property encumbered thereby is not in danger of
being lost or forfeited by reason thereof, and adequate reserves therefor shall
have been established on the Borrower's or such Guarantor's books in accordance
with Agreement Accounting Principles.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.
“Presold Unit” means a Housing Unit owned by the Borrower or any Guarantor that
is subject to a bona fide written agreement between the Borrower or such
Guarantor and a third Person purchaser for sale in the ordinary course of the
Borrower’s or such Guarantor’s business of such


 
26
 
 
 
 




--------------------------------------------------------------------------------





Housing Unit and the related lot, accompanied by a cash earnest money deposit or
down payment in an amount that is customary, and subject only to ordinary and
customary contingencies to the purchaser’s obligation to buy the Housing Unit
and related lot.
“Pricing Schedule” means the Schedule attached hereto identified as such.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Administrative Agent or its parent (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment
(except that no Lender is required to fund or participate in Revolving Loans,
Swing Line Loans or Facility LCs to the extent that, after giving effect
thereto, the aggregate amount of its outstanding Revolving Loans and funded or
unfunded participations in Swing Line Loans and Facility LCs would exceed the
amount of its Commitment (determined as though no Defaulting Lender existed)).
“Public Indebtedness” means Indebtedness evidenced by notes, debentures, or
other similar instruments issued after the date of this Agreement pursuant to
either (i) a registered public offering or (ii) a private placement of such
instruments in accordance with an exemption from registration under the
Securities Act of 1933 and/or the Securities Exchange Act of 1934 or similar
law.
“Qualified Bank” means (a) any Lender or any Affiliate of a Lender, or (b) a
bank that has, or is a wholly-owned subsidiary of a corporation that has, (i) an
unsecured long-term debt rating of not less than BBB+ from S&P or Baa1 from
Moody’s and (ii) if its unsecured short-term debt is rated, an unsecured
short-term debt rating of A2 from S&P or P2 from Moody’s. For the avoidance of
doubt, neither the Borrower nor an Affiliate of the Borrower shall qualify as a
Qualified Bank.
“Qualified Real Property Inventory” means, as of any date, Real Property
Inventory that is not subject to or encumbered by any deed of trust, mortgage,
judgment Lien, or any other Lien (other than the Permitted Liens), and which
(i) is not subject to any pending condemnation proceeding, (ii) is not subject
to or impaired by any environmental contamination or problem, soils problem or
other problem or issue that would materially impair the value thereof or make it
unsuitable for a residential project, and (iii) is in compliance in all material
respects with all Environmental Laws.


 
27
 
 
 
 




--------------------------------------------------------------------------------





“Quarterly Payment Date” means the first (1st) day of each calendar quarter,
provided, that if such day is not a Business Day, the Quarterly Payment Date
shall be the immediately succeeding Business Day.
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.
“Rate Management Obligations” means any and all obligations of the Borrower or
any Guarantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Guarantor (or other Person as the context may require) which is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
“Rating Agencies” means Fitch, Moody’s and S&P.
“Real Property Inventory” means, as of any date, land that is owned by any Loan
Party, which land is being developed or held for future development or sale of
residential housing projects, together with the right, title and interest of the
Loan Party in and to the streets, the land lying in the bed of any streets,
roads or avenues, open or proposed, in or of, the air space and development
rights pertaining thereto and the right to use such air space and development
rights, all rights of way, privileges, liberties, tenements, hereditaments and
appurtenances belonging in or in any way appertaining thereto, all fixtures, all
easements now or hereafter benefiting such land and all royalties and rights
appertaining to the use and enjoyment of such land necessary for the residential
development of such land, together with all of the buildings and other
improvements now or hereafter erected on such land, and any fixtures appurtenant
thereto and all related personal property.
“Reference Agreement” means the California Judicial Reference Agreement dated as
of June 26, 2014 executed by the Borrower, the Guarantors, the Administrative
Agent and Lenders, as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time pursuant to the terms hereof and thereof.
“Register” is defined in ‎Section 12.3(d).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official


 
28
 
 
 
 




--------------------------------------------------------------------------------





interpretation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under ‎Section 2.19 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.
“Related Business” means any of the following lines of business or business
activity of the type conducted by the Borrower and its Subsidiaries on the date
hereof: (i) the home building business, (ii) the residential mortgage loan
business, (iii) the real estate development business, (iv) the insurance
business, (v) the title insurance agency and settlement business, (vi) the
insurance agency business, and (vii) any line of business ancillary,
complementary, or reasonably related to, or a reasonable extension, development,
or expansion of, or necessary to, the businesses described in clauses (i)
through (vi) of this definition.
“Replacement Lender” is defined in ‎Section 2.20.
“Reports” is defined in ‎Section 9.6(a).
“Required Lenders” means Lenders in the aggregate having greater than 66 2/3% of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 66 2/3% of the Aggregate
Outstanding Credit Exposure. The Commitments and Outstanding Credit Exposure of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Capital Stock in the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock in the Borrower or any Subsidiary thereof or any option,
warrant or other right to acquire any such Capital Stock in the Borrower or any
Subsidiary thereof.
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in ‎Section 2.1 (or any conversion
or continuation thereof).
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding


 
29
 
 
 
 




--------------------------------------------------------------------------------





capital regulations promulgated by regulatory authorities outside the United
States, including transition rules, and, in each case, any amendments to such
regulations.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person or group operating, organized or resident in a Sanctioned Country, (c)
any agency, political subdivision or instrumentality of the government of a
Sanctioned Country, or (d) any Person 50% or more owned, directly or indirectly,
by any of the above, or controlled by any Person described in clause (c).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Sea Bluffs Project” means the multifamily residential project owned by The New
Home Company Southern California LLC, located in Playa Vista, California,
commonly known as “Sea Bluffs.”
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Project Debt” means Indebtedness for borrowed money of (including any
Contingent Obligations issued in support thereof by) the Borrower or any
Subsidiary of Borrower secured by any Property of the Borrower or any other Loan
Parties.
“Senior Notes” means the notes issued under the Indenture.
“Senior Officer” means each of the Authorized Officers and the General Counsel
of Borrower.
“Significant Designated Subsidiary” means any Designated Subsidiary that (a) has
a Net Worth equal to or exceeding $1,000,000, or (b) is a guarantor of any of
Borrower’s obligations under the Senior Notes.
“Silver Leaf Project” means the multifamily residential project owned by
DMB/TNHC, LLC, located in Scottsdale, Arizona, commonly known as “Silver Leaf.”


 
30
 
 
 
 




--------------------------------------------------------------------------------





“Spec Unit” means any Housing Unit owned by the Borrower or any Guarantor that
is not a Presold Unit or a Model Unit.
“Spec Unit Inventory Test” is defined in ‎Section 6.19(f).
“Stated Rate” is defined in ‎Section 2.21.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is contractually subordinated in right of payment to the
payment of the Obligations (a) in the case of Indebtedness constituting Public
Indebtedness, pursuant to market and generally accepted subordination terms
governing such Public Indebtedness and (b) in all other cases, pursuant to
subordination terms reasonably satisfactory to the Required Lenders and (in each
case) none of the principal of which is payable until at least 180 days after
the Facility Termination Date (other than pursuant to customary change of
control and asset sale redemption provisions). Subordinated Indebtedness shall
specifically not include Indebtedness of any Guarantor to Borrower or Borrower
to any Guarantor.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
the Guarantors, Property which represents more than 10% of the consolidated
assets of the Borrower taken as a whole as would be shown in the consolidated
financial statements of the Borrower as at the beginning of the fiscal quarter
in which such determination is made.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Borrowing Notice” is defined in ‎Section 2.4(b).
“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to ‎Section 2.4.
“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of the date of this Agreement, is $10,000,000.00.


 
31
 
 
 
 




--------------------------------------------------------------------------------





“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto, imposed by any Governmental Authority.
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“Unrestricted Cash” means cash, Cash Equivalents and Marketable Securities of
the Borrower and the Guarantors that are free and clear of all Liens (other than
Liens in favor of Administrative Agent and Lenders securing the Obligations) and
not subject to any restrictions (other than with respect to costs of liquidating
certain Cash Equivalents prior to maturity).
“U.S. Bank” means U.S. Bank National Association d/b/a Housing Capital Company,
a national banking association, in its individual capacity, and its successors.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”). Advances also may be classified and referred to by Class (e.g., a
“Revolving Advance”) or by Type (e.g., a “Eurocurrency Advance”) or by Class and
Type (e.g., a “Eurocurrency Revolving Advance”).


 
32
 
 
 
 




--------------------------------------------------------------------------------






ARTICLE II

THE CREDITS
Section 2.1    Commitment. From and including the date of this Agreement and
prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Revolving Loans to the
Borrower in Dollars and participate in Facility LCs issued upon the request of
the Borrower, provided that after giving effect to the making of each such Loan
and the issuance of each such Facility LC, (i) the Dollar Amount of such
Lender’s Outstanding Credit Exposure shall not exceed its Commitment, and
(ii) the aggregate amount of all Borrowing Base Debt shall not exceed the
Borrowing Base determined as of the most recent Inventory Valuation Date.
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow the Revolving Loans at any time prior to the Facility Termination Date.
Commitments shall terminate on the Facility Termination Date. Each LC Issuer
will issue Facility LCs hereunder on the terms and conditions set forth in
‎Section 2.19.
Section 2.2    Determination of Dollar Amounts; Required Payments; Termination.
The Administrative Agent will determine the Dollar Amount of: (a) each Advance
as of the date three (3) Business Days prior to the Borrowing Date or, if
applicable, date of conversion/continuation of such Advance, and (b) all
outstanding Advances on and as of the last Business Day of each quarter and on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders. Each day upon or as of which the
Administrative Agent determines Dollar Amounts as described in the preceding
clauses (a) and (b) is herein described as a “Computation Date” with respect to
each Advance for which a Dollar Amount is determined on or as of such day. If at
any time either (i) the Aggregate Outstanding Credit Exposure exceeds the
Aggregate Commitment or (ii) the aggregate amount of all Borrowing Base Debt
exceeds the Borrowing Base determined as of the most recent Inventory Valuation
Date, then the Borrower shall within three (3) Business Days after notice from
the Administrative Agent make a payment on the Loans or Cash Collateralize LC
Obligations in an account with the Administrative Agent pursuant to ‎Section
2.19(k) sufficient to eliminate such excess. The Aggregate Outstanding Credit
Exposure (other than LC Obligations that are Cash Collateralized in accordance
with this Agreement) and all other unpaid Obligations under this Agreement and
the other Loan Documents shall be paid in full by the Borrower on the Facility
Termination Date.
Section 2.3    Ratable Loans; Types of Advances. Each Advance hereunder (other
than any Swing Line Loan) shall consist of Revolving Loans made from the several
Lenders ratably according to their Pro Rata Shares. The Revolving Advances may
be Base Rate Advances or Eurocurrency Advances, or a combination thereof,
selected by the Borrower in accordance with ‎Section 2.8 and ‎Section 2.9, or
Swing Line Loans selected by the Borrower in accordance with ‎Section 2.4.
Section 2.4    Swing Line Loans.
(a)    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in ‎Section 4.2 and, if such Swing Line Loan is to be made
on the date


 
33
 
 
 
 




--------------------------------------------------------------------------------





of the initial Advance hereunder, the satisfaction of the conditions precedent
set forth in ‎Section 4.1 as well, from and including the date of this Agreement
and prior to the Facility Termination Date, the Swing Line Lender shall, on the
terms and conditions set forth in this Agreement, make Swing Line Loans in
Dollars to the Borrower from time to time in an aggregate principal amount not
to exceed the Swing Line Sublimit, provided that (i) the Aggregate Outstanding
Credit Exposure shall not at any time exceed the Aggregate Commitment and
(ii) the aggregate amount of all Borrowing Base Debt outstanding at any time and
from time to time shall not exceed the Borrowing Base determined as of the most
recent Inventory Valuation Date. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Swing Line Loans at any time prior to
the Facility Termination Date.
(b)    Borrowing Notice. In order to borrow a Swing Line Loan, the Borrower
shall deliver to the Administrative Agent and the Swing Line Lender irrevocable
notice (a “Swing Line Borrowing Notice”) not later than 11 a.m. (Pacific time)
on the Borrowing Date of each Swing Line Loan, specifying (i) the applicable
Borrowing Date (which date shall be a Business Day), and (ii) the aggregate
amount of the requested Swing Line Loan which shall be an amount not less than
$1,000,000.
(c)    Making of Swing Line Loans; Participations. Not later than 12:00 noon
(Pacific time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to ‎ARTICLE XIII. The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address. Each time that a Swing Line Loan is
made by the Swing Line Lender pursuant to this ‎Section 2.4(c), the Swing Line
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Lender, a participation in such Swing
Line Loan in proportion to its Pro Rata Share.
(d)    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on the earliest of (i) the date selected by the Swing Line
Lender, (ii) the fifth (5th) day after the date on which such Swing Line Loan is
made, or (iii) the date on which the next Advance is made. In addition, the
Swing Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to ‎Section 2.4(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan. Not later than 10:00 a.m. (Pacific time) on the date of any notice
received pursuant to this ‎Section 2.4(d), each Lender shall make available its
required Revolving Loan, in funds immediately available to the Administrative
Agent at its address specified pursuant to ‎ARTICLE XIII. Revolving Loans made
pursuant to this ‎Section 2.4(d) shall initially be Base Rate Loans and
thereafter may be continued as Base Rate Loans or converted into Eurocurrency
Loans


 
34
 
 
 
 




--------------------------------------------------------------------------------





in the manner provided in ‎Section 2.9 and subject to the other conditions and
limitations set forth in this ‎ARTICLE II. Unless a Lender shall have notified
the Swing Line Lender, prior to the Swing Line Lender’s making any Swing Line
Loan, that any applicable condition precedent set forth in ‎Section 4.1 or
‎Section 4.2 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this ‎Section 2.4(d) to repay Swing Line Loans or to
fund the participation acquired pursuant to ‎Section 2.4(c) shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Borrower, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or (d)
any other circumstances, happening or event whatsoever. In the event that any
Lender fails to make payment to the Administrative Agent of any amount due under
this ‎Section 2.4(d), interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied. To the extent not otherwise paid when due as
specified herein, on the Facility Termination Date the Borrower shall repay in
full the outstanding principal balance of the Swing Line Loans.
Section 2.5    Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender according to its Pro Rata Share a
Commitment Fee (the “Commitment Fee”) from the date hereof to and including the
Facility Termination Date, which Commitment Fee shall accrue on a daily basis in
an amount equal to (a) the Available Aggregate Commitment on such day,
multiplied by (b) the Applicable Fee Rate then in effect, divided by (c) 360.
The accrued Commitment Fee shall be payable in arrears on each Quarterly Payment
Date hereafter and on the Facility Termination Date. Swing Line Loans shall
count as usage of the Aggregate Commitment for the purpose of calculating the
Commitment Fee due hereunder.
Section 2.6    Minimum Amount of Each Advance. Each Eurocurrency Advance shall
be in the minimum amount of $1,000,000 and incremental amounts in integral
multiples of $100,000, and each Base Rate Advance (other than an Advance to
repay Swing Line Loans) shall be in the minimum amount of $500,000 and
incremental amounts in integral multiples of $50,000, provided, however, that
any Base Rate Advance may be in the amount of the Available Aggregate Commitment
or, if less, the maximum amount permitted to be advanced under clause (ii) of
‎Section 2.1.
Section 2.7    Reductions in Aggregate Commitment; Optional Principal Payments.
The Borrower may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Lenders in integral multiples of $5,000,000 (but not less
than $25,000,000), upon at least five (5) Business Days’ prior written notice to
the Administrative Agent by 10:00 a.m. (Pacific time), which notice shall
specify the amount of any such reduction, provided, however, that the amount of
the Aggregate Commitment may not be reduced below the Aggregate Outstanding
Credit Exposure. All accrued Commitment Fees shall be payable on the effective
date of any termination


 
35
 
 
 
 




--------------------------------------------------------------------------------





of the obligations of the Lenders to make Credit Extensions hereunder. The
Borrower may from time to time pay, without penalty or premium, all outstanding
Base Rate Advances (other than Swing Line Loans), or, in a minimum aggregate
amount of $500,000 and incremental amounts in integral multiples of $50,000 (or
the aggregate amount of the outstanding Revolving Loans at such time), any
portion of the aggregate outstanding Base Rate Advances (other than Swing Line
Loans) upon same day notice by 10:00 a.m. (Pacific time) to the Administrative
Agent. The Borrower may at any time pay, without penalty or premium, all
outstanding Swing Line Loans, or any portion of the outstanding Swing Line
Loans, with notice to the Administrative Agent and the Swing Line Lender by
10:00 a.m. (Pacific time) on the date of repayment. The Borrower may from time
to time pay, subject to the payment of any funding indemnification amounts
required by ‎Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in a minimum aggregate amount of $1,000,000 and
incremental amounts in integral multiples of $100,000 (or the aggregate amount
of the outstanding Revolving Loans at such time), any portion of the aggregate
outstanding Eurocurrency Advances upon at least two (2) Business Days’ prior
written notice to the Administrative Agent by 10:00 a.m. (Pacific time). Any
notice of prepayment may be conditioned upon the effectiveness of other credit
facilities or the occurrence of another transaction, in which case such notice
may be revoked or delayed by the Borrower if such condition is not satisfied so
long as Borrower reimburses Administrative Agent and Lenders for any reasonable
out-of-pocket costs incurred because of such revocation or delay.
Section 2.8    Method of Selecting Types and Interest Periods for New Revolving
Advances. The Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit D (a “Borrowing Notice”) executed by an Authorized Officer not later
than 10:00 a.m. (Pacific time) on the Borrowing Date of each Base Rate Advance
(other than a Swing Line Loan), two (2) Business Days before the Borrowing Date
for each Eurocurrency Advance in Dollars, specifying:
(i)    the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)    the aggregate amount of such Advance,
(iii)    the Type of Advance selected, and
(iv)    in the case of each Eurocurrency Advance, the Interest Period applicable
thereto.
Not later than 12:00 noon (Pacific time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to ARTICLE XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.
Section 2.9    Conversion and Continuation of Outstanding Advances; Maximum
Number of Interest Periods. Base Rate Advances (other than Swing Line Loans)
shall continue as Base Rate Advances unless and until such Base Rate Advances
are converted into Eurocurrency Advances pursuant to this ‎Section 2.9 or are
repaid in accordance with ‎Section 2.7. Each Eurocurrency


 
36
 
 
 
 




--------------------------------------------------------------------------------





Advance shall continue as a Eurocurrency Advance until the end of the then
applicable Interest Period therefor, at which time such Eurocurrency Advance
shall be automatically converted into a Base Rate Advance unless (x) such
Eurocurrency Advance is or was repaid in accordance with ‎Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance for the same or
another Interest Period. Subject to the terms of ‎Section 2.6, the Borrower may
elect from time to time to convert all or any part of a Base Rate Advance (other
than a Swing Line Loan) into a Eurocurrency Advance. The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of a Base Rate Advance into a Eurocurrency Advance, conversion
of a Eurocurrency Advance to a Base Rate Advance, or continuation of a
Eurocurrency Advance not later than 10:00 a.m. (Pacific time) at least two (2)
Business Days prior to the date of the requested conversion or continuation,
specifying:
(i)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(ii)    the Type of the Advance which is to be converted or continued, and
(iii)    the amount of such Advance which is to be converted into or continued
as a Eurocurrency Advance and the duration of the Interest Period applicable
thereto.
After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than five (5) Interest Periods in effect hereunder.
Section 2.10    Interest Rates. Each Base Rate Advance (other than a Swing Line
Loan) shall bear interest on the outstanding principal amount thereof, for each
day from and including the date such Advance is made or is automatically
converted from a Eurocurrency Advance into a Base Rate Advance pursuant to
‎Section 2.9, to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to ‎Section 2.9 hereof, at a rate per annum equal
to the Base Rate for such day. Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the Base Rate for such day. Changes in the rate of interest on
that portion of any Advance maintained as a Base Rate Advance will take effect
simultaneously with each change in the Base Rate. Each Eurocurrency Advance
shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
by the Administrative Agent as applicable to such Eurocurrency Advance based
upon the Borrower’s selections under Sections 2.8 and 2.9 and the Pricing
Schedule. No Interest Period may end after the Facility Termination Date.
Section 2.11    Rates Applicable After Event of Default. Notwithstanding
anything to the contrary contained in Sections 2.8, 2.9 or 2.10, during the
continuance of a Default or Event of Default the Required Lenders may, at their
option, by notice from the Administrative Agent to the


 
37
 
 
 
 




--------------------------------------------------------------------------------





Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of ‎Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurocurrency Advance. During the continuance of
an Event of Default the Required Lenders may, at their option, by notice from
the Administrative Agent to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of ‎Section 8.3
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurocurrency Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2.00% per annum, and (ii) each Base Rate Advance shall bear
interest at a rate per annum equal to the Base Rate in effect from time to time
plus 2.00% per annum, provided that, during the continuance of an Event of
Default under ‎Section 7.1(f) or ‎Section 7.1(g), the interest rates set forth
in clauses (i) and (ii) above shall be applicable to all Credit Extensions
without any election or action on the part of the Administrative Agent or any
Lender. After an Event of Default has been waived (in the sole discretion of
Administrative Agent and Required Lenders, the interest rate applicable to
advances shall revert to the rates applicable prior to the occurrence of an
Event of Default.
Section 2.12    Method of Payment. Each Advance shall be repaid and each payment
of interest thereon shall be paid in the currency in which such Advance was
made. All payments of the Obligations under this Agreement and the other Loan
Documents shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to ‎ARTICLE XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 10:00 a.m. (Pacific time) on the date
when due and shall (except (i) with respect to repayments of Swing Line Loans,
(ii) in the case of Reimbursement Obligations for which the LC Issuers have not
been fully indemnified by the Lenders, or (iii) as otherwise specifically
required hereunder) be applied ratably by the Administrative Agent among the
Lenders. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with U.S. Bank National Association for each payment of principal,
interest, Reimbursement Obligations and fees as it becomes due hereunder. Each
reference to the Administrative Agent in this ‎Section 2.12 shall also be deemed
to refer, and shall apply equally, to the LC Issuers, in the case of payments
required to be made by the Borrower to the LC Issuers pursuant to ‎Section
2.19(f).
Section 2.13    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.


 
38
 
 
 
 




--------------------------------------------------------------------------------





(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender (including the Swing Line Lender) may request that its Loans
be evidenced by a promissory note substantially in the form of Exhibit F (with
appropriate changes for notes evidencing Swing Line Loans) (each a “Note”). In
such event, the Borrower shall prepare, execute and deliver to such Lender such
Note or Notes payable to the order of such Lender in a form supplied by the
Administrative Agent. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (prior to any assignment pursuant to ‎Section 12.3)
be represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in clauses (b) (i) and (ii) above.
Section 2.14    Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any Person or Persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation (which may include e-mail) of each telephonic notice authenticated
by an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The parties agree to prepare appropriate documentation to correct any
such error within ten (10) days after discovery by any party to this Agreement.
Section 2.15    Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Base Rate Advance and each Swing Line Loan shall be payable on each
Monthly Payment Date, commencing with the first such Monthly Payment Date to
occur after the date hereof and at maturity. Interest accrued on each
Eurocurrency Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurocurrency Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three (3) months, if
any, shall also be payable on the last day of each three-month


 
39
 
 
 
 




--------------------------------------------------------------------------------





interval during such Interest Period. Interest accrued pursuant to ‎Section 2.11
shall be payable on demand. Interest on all Advances and fees shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 10:00 a.m. (Pacific
time) at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day.
Section 2.16    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from an LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. The Administrative Agent will
notify each Lender of the interest rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Base Rate.
Section 2.17    Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and each LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or each LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and each LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with ‎ARTICLE XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
Section 2.18    Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (y) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (z) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.


 
40
 
 
 
 




--------------------------------------------------------------------------------





Section 2.19    Facility LCs.
(a)    Issuance. Each LC Issuer hereby agrees, within the limits of its LC
Issuer’s LC Limit and on the terms and conditions set forth in this Agreement,
to issue standby Letters of Credit denominated in Dollars for the account of the
Borrower (or the joint account of the Borrower and one or more of its
Subsidiaries or other Persons in which the Borrower (directly or indirectly)
owns any Capital Stock) (each, a “Facility LC”) and to renew, extend, increase,
decrease or otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate maximum amount then available for drawing under Facility LCs
issued by such LC Issuer shall not exceed its LC Issuer’s LC Limit, (ii) the
aggregate Dollar Amount of the outstanding LC Obligations shall not exceed the
Facility LC Sublimit, (iii) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment and (iv) the aggregate amount of all Borrowing
Base Debt shall not exceed the Borrowing Base determined as of the most recent
Inventory Valuation Date. No Facility LC shall have an expiry date later than
the fifth Business Day prior to the Facility Termination Date; provided,
however, that the expiry date of a Facility LC may be up to one (1) year later
than the fifth Business Day prior to the Facility Termination Date if the
Borrower has Cash Collateralized such Facility LC in accordance with ‎Section
2.19(l).
(b)    Participations. Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this ‎Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
(c)    Notice. Subject to ‎Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. (Pacific time) at least five (5)
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the applicable LC Issuer, the beneficiary, the proposed
date of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative Agent shall promptly notify the applicable LC Issuer and each
Lender of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC. The issuance or Modification by an LC Issuer of
any Facility LC shall, in addition to the conditions precedent set forth in
Article IV, be subject to the conditions precedent that such Facility LC shall
be satisfactory to such LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). No LC Issuer shall have any
independent duty to ascertain whether the conditions set forth in ‎ARTICLE IV
have been satisfied;


 
41
 
 
 
 




--------------------------------------------------------------------------------





provided, however, that no LC Issuer shall issue a Facility LC if, on or before
the proposed date of issuance, such LC Issuer shall have received notice from
the Administrative Agent or the Required Lenders that any such condition has not
been satisfied or waived. In the event of any conflict between the terms of this
Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.
(d)    LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to the Applicable Margin in effect from time to time on the average
daily undrawn face amount of such Facility LC for the period from the date of
issuance to the scheduled expiration date of such Facility LC, such fee to be
payable in arrears on each Quarterly Payment Date (the “LC Fee”). The Borrower
shall also pay to each LC Issuer for its own account, (x) a fronting fee in an
amount equal to 0.125% per annum of the average daily undrawn amount under such
Facility LC issued by it, such fee to be payable in arrears on each Quarterly
Payment Date and (y) on demand, all amendment, drawing and other fees regularly
charged by such LC Issuer to its letter of credit customers and all
out-of-pocket expenses incurred by such LC Issuer in connection with the
issuance, Modification, administration or payment of any Facility LC.
(e)    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of each LC
Issuer to the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC. Each LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
such LC Issuer, each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Event of Default or any condition
precedent whatsoever, to reimburse such LC Issuer on demand for (i) such
Lender’s Pro Rata Share of the amount of each payment made by such LC Issuer
under each Facility LC to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.19(f) below and there are not funds available in
the Facility LC Collateral Account to cover the same, plus (ii) interest on the
foregoing amount to be reimbursed by such Lender, for each day from the date of
such LC Issuer’s demand for such reimbursement (or, if such demand is made after
9:00 a.m. (Pacific time) on such date, from the next succeeding Business Day) to
the date on which such Lender pays the amount to be reimbursed by it, at a rate
of interest per annum equal to the Federal Funds Effective Rate for the first
three (3) days and, thereafter, at a rate of interest equal to the rate
applicable to Base Rate Advances.
(f)    Reimbursement by the Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC


 
42
 
 
 
 




--------------------------------------------------------------------------------





Payment Date (provided that the Borrower has received notice from the
Administrative Agent of such LC Payment Date not later than 11:00 a.m. (Pacific
time) on the LC Payment Date, otherwise such payment shall be due on the
Business Day immediately following the date on which the Borrower receives such
notice) for any amounts to be paid by such LC Issuer upon any drawing under any
Facility LC, without presentment, demand, protest or other formalities of any
kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of such LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) such LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by an LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Base Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (y) the sum of 2.00% per annum
plus the rate applicable to Base Rate Advances for such day if such day falls
after such LC Payment Date. Each LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by such LC Issuer, but only to the extent
such Lender has made payment to such LC Issuer in respect of such Facility LC
pursuant to Section 2.19(e). Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.
(g)    Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuers shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by any LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put any LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.19(g) is intended to limit the right of
the Borrower


 
43
 
 
 
 




--------------------------------------------------------------------------------





to make a claim against an LC Issuer for damages as contemplated by the proviso
to the first sentence of Section 2.19(f).
(h)    Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex, teletype or electronic mail message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such LC Issuer. Each LC Issuer shall be fully justified in failing or
refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Required Lenders as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 2.19, each LC Issuer shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Required Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and any future holders of a participation in any Facility LC.
(i)    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which such Lender, such LC Issuer or
the Administrative Agent may incur (or which may be claimed against such Lender,
such LC Issuer or the Administrative Agent by any Person whatsoever) by reason
of or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which such LC Issuer may incur (i) by reason of or in connection
with the failure of any other Lender to fulfill or comply with its obligations
to such LC Issuer hereunder (but nothing herein contained shall affect any
rights the Borrower may have against any Defaulting Lender) or (ii) by reason of
or on account of such LC Issuer issuing any Facility LC which specifies that the
term “Beneficiary” included therein includes any successor by operation of law
of the named Beneficiary, but which Facility LC does not require that any
drawing by any such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to such LC Issuer, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, any LC Issuer or the Administrative Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of an LC Issuer
in determining whether a request presented under any Facility LC complied with
the terms of such Facility LC or (y) an LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such


 
44
 
 
 
 




--------------------------------------------------------------------------------





Facility LC. Nothing in this Section 2.19(i) is intended to limit the
obligations of the Borrower under any other provision of this Agreement.
(j)    Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC issued by it
after the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.
(k)    Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to any LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”), in the name of the
Borrower but under the sole dominion and control of the Administrative Agent,
for the benefit of the Lenders and in which the Borrower shall have no interest
other than as set forth in Section 8.1. The Borrower hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Lenders and the LC Issuers, a security interest in all of the Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations. The Administrative Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of U.S. Bank National Association having a maturity not
exceeding thirty (30) days. Nothing in this Section 2.19(k) shall either (i)
obligate Borrower to deposit any funds in the Facility LC Collateral Account,
(ii) obligate the Administrative Agent to require the Borrower to deposit any
funds in the Facility LC Collateral Account or (iii) limit the right of the
Administrative Agent to release any funds held in the Facility LC Collateral
Account, in each case other than as required by Section 2.2, Section 2.19(l),
Section 2.22 or Section 8.1.
(l)    Cash Collateralization. If the expiration date of any Facility LC is (i)
later than the Facility Termination Date, (ii) in the case of a Facility LC
issued by a Defaulting Lender, which Defaulting Lender is replaced pursuant to
Section 2.20 or (iii) in the case of a Facility LC otherwise issued by an
Affected Lender that is replaced pursuant to Section 2.20, later than the date
of such replacement, the Borrower shall (y) in the case of clause (i) above,
either, (A) Cash Collateralize such Facility LC not less than thirty (30) days
prior to the Facility Termination Date or (B) if acceptable to the applicable LC
Issuer in its sole discretion, provide collateral or other alternatives
acceptable to such LC Issuer in its sole discretion (in the case of clause (B),
“Non-Cash Collateralized Letters of Credit”) (provided that the obligations of
the Lenders to make payments to the Administrative Agent for the account of an
LC Issuer under Section 2.19(e) in respect of Non-Cash Collateralized Letters


 
45
 
 
 
 




--------------------------------------------------------------------------------





of Credit and the obligation of the Borrower to pay the LC Fees and other fees
required under Section 2.19(d) hereof in respect of Non-Cash Collateralized
Letters of Credit shall in each case terminate on the Facility Termination Date
and the Non-Cash Collateralized Letters of Credit shall cease to be Facility LCs
hereunder) or (z) in the case of clause (ii) or (iii) above, Cash Collateralize
such Facility LC no later than the date of replacement of a Defaulting Lender or
Affected Lender pursuant to Section 2.20.  In addition, the Borrower shall Cash
Collateralize Facility LCs when required by and in accordance with Section 2.2,
Section 2.22 and Section 8.1.
(m)    Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.
(n)    Letters of Credit Must Relate to the Related Business. Notwithstanding
anything contained in this Agreement which may be construed to the contrary,
each LC Issuer shall be obligated only to issue letters of credit in connection
with the Related Business; and in no event shall any of the LC Issuers (or any
other Lender hereunder) have any obligation to issue trade letters of credit or
other letters of credit that are not related to the Related Business.
(o)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary or other Person in which the Borrower
(directly or indirectly) owns any Capital Stock, the Borrower shall be obligated
to reimburse the LC Issuer hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any such Subsidiary or other Person inures to the
benefit of the Borrower.
Section 2.20    Replacement of Lender. If (a) the Borrower is required pursuant
to Sections 3.1, 3.2 or 3.5 to make any additional payment to any Lender or (b)
if any Lender’s obligation to make or continue, or to convert Base Rate Advances
into Eurocurrency Advances shall be suspended pursuant to Section 3.3 or (c) if
any Lender defaults in its obligation to make a Loan, reimburse the LC Issuers
pursuant to ‎Section 2.19(e) or the Swing Line Lender pursuant to ‎Section
2.4(d) or (d) if any Lender declines to approve an amendment or waiver that is
approved by the Required Lenders or (e) if any Lender otherwise becomes a
Defaulting Lender (any Lender so affected, an “Affected Lender”), the Borrower
may elect, if the circumstances resulting in such Lender being an Affected
Lender continue, to replace such Affected Lender as a Lender party to this
Agreement, provided that no Default or Event of Default shall have occurred and
be continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower, the Administrative Agent and the Swing
Line Lender and which is either a Qualified Bank or reasonably satisfactory to
each LC Issuer (a “Replacement Lender”) shall agree, as of such date, to
purchase for cash at par the Advances and other Obligations due to the Affected
Lender under this Agreement and the other Loan Documents pursuant to an
assignment substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
‎Section 12.3 applicable to


 
46
 
 
 
 




--------------------------------------------------------------------------------





assignments; and (ii) the Borrower shall pay to such Affected Lender in same day
funds on the day of such replacement (A) all interest, fees and other amounts
then accrued but unpaid to such Affected Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Affected Lender under Sections 3.1, 3.2, 3.4 and 3.5, and (B) an amount, if
any, equal to the payment which would have been due to such Lender under Section
3.4 on the day of such replacement had the Loans of such Affected Lender been
prepaid on such date rather than sold to the replacement Lender.
Section 2.21    Limitation of Interest. The Borrower, the Administrative Agent
and the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws. Accordingly, the provisions of this ‎Section 2.21 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this ‎Section 2.21, even
if such provision declares that it controls. As used in this ‎Section 2.21, the
term “interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
the State of California, or (b) total interest in excess of the amount which
such Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this ‎Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Loan or any other Obligation outstanding
hereunder or under the other Loan Documents is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the


 
47
 
 
 
 




--------------------------------------------------------------------------------





excess, and, if such excess interest has been paid to such Lender, it shall be
credited pro tanto against the then-outstanding principal balance of the
Borrower’s Obligations to such Lender, effective as of the date or dates when
the event occurs which causes it to be excess interest, until such excess is
exhausted or all of such principal has been fully paid and satisfied, whichever
occurs first, and any remaining balance of such excess shall be promptly
refunded to its payor.
Section 2.22    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
‎ARTICLE VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to ‎Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer and Swing Line Lender hereunder;
third, to Cash Collateralize each LC Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with ‎Section 2.22(d); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account (including the Facility LC
Collateral Account) and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize each LC Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Facility
LCs issued under this Agreement, in accordance with ‎Section 2.22(d); sixth, to
the payment of any amounts owing to the Lenders, the LC Issuers or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any LC Issuer or Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; eighth, if


 
48
 
 
 
 




--------------------------------------------------------------------------------





so determined by the Administrative Agent, distributed to the Lenders other than
the Defaulting Lender until the ratio of the Outstanding Credit Exposures of
such Lenders to the Aggregate Outstanding Credit Exposure of all Lenders equals
such ratio immediately prior to the Defaulting Lender’s failure to fund any
portion of any Loans or participations in Facility LCs or Swing Line Loans; and
ninth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Facility LC issuances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Facility LCs were issued at a time when the conditions
set forth in ‎Section 4.2 were satisfied or waived, such payment shall be
applied solely to pay the Credit Extensions of all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Credit Extensions of
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to ‎Section
2.22(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this ‎Section 2.22(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto. If there is more than one LC Issuer, amounts in
respect of the Fronting Exposure of each LC Issuer under this ‎Section
2.22(a)(ii) shall be determined on a pro rata basis based on the respective
Fronting Exposures of each such LC Issuer.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its ratable share of the stated amount of Facility LCs for which it
has provided Cash Collateral pursuant to ‎Section 2.22(d).
(C)    With respect to any Commitment Fee or LC Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each LC
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to


 
49
 
 
 
 




--------------------------------------------------------------------------------





the extent allocable to such LC Issuer’s or Swing Line Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (y) the conditions set forth in
‎Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (z) such reallocation does not cause
the aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. Subject to ‎Section 16.1, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (y) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (z) second, Cash Collateralize
each LC Issuer’s Fronting Exposure in accordance with the procedures set forth
in ‎Section 2.22(d).
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the LC Issuers agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to ‎Section 2.22(a)(iv)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


 
50
 
 
 
 




--------------------------------------------------------------------------------





(c)    New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no LC Issuer shall be required to issue,
extend, renew or increase any Facility LC unless it is satisfied that it will
have no Fronting Exposure after giving effect thereto.
(d)    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or any LC Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize such LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to ‎Section 2.22(a)(iv) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.
(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant(s) to the
Administrative Agent, for the benefit of the LC Issuers, and agree(s) to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of LC Obligations, to be applied pursuant to clause (ii) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the LC
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this ‎Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce an LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this ‎Section 2.22(d)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the applicable LC Issuers that
there exists excess Cash Collateral; provided that, subject to this ‎Section
2.22 the Person providing Cash Collateral and the applicable LC Issuer may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.


 
51
 
 
 
 




--------------------------------------------------------------------------------





(e)    Borrower’s Rights. Without limitation of the foregoing, Borrower shall
have such rights and remedies against a Defaulting Lender as are available at
law or in equity.
Section 2.23    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this ‎Section 2.23 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this ‎Section 2.23 shall survive the termination
of this Agreement.
Section 2.24    Intentionally Omitted.
Section 2.25    Increase Option. Subject to the prior written consent of
Administrative Agent (not to be unreasonably withheld), Borrower may elect (but
in no event more than twice), to increase the Commitments, in an integral
multiple of $5,000,000 or such lower amount as Borrower and Administrative Agent
agree upon, so long as, after giving effect thereto, the amount of such increase
(when added to the existing Aggregate Commitment) does not exceed $300,000,000.
Borrower may arrange for any such increase to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Commitment, an “Increasing
Lender”), or by one or more new Eligible Assignees (each such new Eligible
Assignee, an “Augmenting Lender”), to increase their existing Commitments, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender and each Increasing Lender shall be subject to the approval of Borrower,
Administrative Agent and Swing Line Lender, in each case not to be unreasonably
withheld, and shall be either a Qualified Bank or approved by each LC Issuer,
such approval not to be unreasonably withheld, (ii) all new or increased
Commitments pursuant to this Section 2.25 shall be provided to Borrower on the
same terms as are applicable with respect to the existing Commitments under this
Agreement, and (iii) (y) in the case of an Increasing Lender, Borrower and such
Increasing Lender shall execute an agreement substantially in the form of
Exhibit I hereto, and (z) in the case of an Augmenting Lender, Borrower and such
Augmenting Lender shall execute an agreement substantially in the form of
Exhibit J hereto. In no event shall any Lender become an Increasing Lender or an
Augmenting Lender without such Lender’s prior written consent (in its sole
discretion). No consent of any Lender (other than Administrative Agent and the
Lenders participating in the increase) shall be required for any increase in
Commitments pursuant to this Section 2.25. Increases and new Commitments created
pursuant to this Section 2.25 shall become effective on the date agreed by
Borrower, Administrative Agent and the relevant Increasing Lenders or Augmenting
Lenders, and Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) shall become effective under this paragraph unless,
(1) on the proposed date of the effectiveness of such increase, the conditions
set forth in paragraphs (a) and (b) of Section 4.2 shall be satisfied (or waived
by the Required Lenders) and Administrative Agent shall have received a
certificate to that effect dated such date and executed


 
52
 
 
 
 




--------------------------------------------------------------------------------





by an Authorized Officer of Borrower, and (2) Administrative Agent shall have
received documents consistent with those delivered on the Effective Date as to
the corporate power and authority of Borrower to borrow hereunder after giving
effect to such increase, as well as such documents as Administrative Agent may
reasonably request (including, without limitation, customary opinions of counsel
and affirmations of Loan Documents and pro forma compliance with the financial
covenants set forth in Section 6.19). On the effective date of any increase in
the Commitments, (aa) each relevant Increasing Lender and Augmenting Lender
shall make available to Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all Lenders
to equal its Pro Rata Share of such outstanding Revolving Loans, and (bb)
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans as of the date of any increase in the Commitments (with such reborrowing
to consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by Borrower, in accordance with the
requirements of Section 2.8). The deemed payments made pursuant to clause (bb)
above shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 3.4 if the
deemed payment occurs other than on the last day of the related Interest
Periods. Nothing contained in this Section 2.25 shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Commitment hereunder at any time.
ARTICLE III

YIELD PROTECTION; TAXES
Section 3.1    Yield Protection. If, after the date of this Agreement, there
occurs any adoption of or change in any law, governmental or quasi-governmental
rule, regulation, policy, guideline, interpretation, or directive (whether or
not having the force of law) or in the interpretation, promulgation,
implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses (x)
and (y), regardless of the date enacted (subject to ‎Section 3.7 below),
adopted, issued, promulgated or implemented, or compliance by any Lender or
applicable Lending Installation or any LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency (any of the foregoing, a “Change in Law”) which:
(a)    subjects any Lender or any applicable Lending Installation, any LC
Issuer, or the Administrative Agent to any Taxes (other than with respect to
Indemnified Taxes, Excluded Taxes, and Other Taxes) on its loans, loan
principal, letters of credit, commitments,


 
53
 
 
 
 




--------------------------------------------------------------------------------





or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances), or
(c)    imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or LC
Issuer of making, funding or maintaining its Eurocurrency Loans, or of issuing
or participating in Facility LCs, or reduces any amount receivable by any Lender
or any applicable Lending Installation or LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or LC Issuer to make any payment
calculated by reference to the amount of Eurocurrency Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or LC Issuer, as the case may be,
and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrower shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received.
Section 3.2    Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or LC Issuer, any Lending Installation of such Lender
or LC Issuer, or any corporation or holding company controlling such Lender or
LC Issuer is increased as a result of (i) a Change in Law or (ii) any change
after the date of this Agreement in the Risk-Based Capital Guidelines, then,
within fifteen (15) days after demand by such Lender or LC Issuer, the Borrower
shall pay such Lender or the LC Issuer the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital or
liquidity which such Lender or LC Issuer determines is attributable to this
Agreement, its Outstanding Credit Exposure or its Commitment to make Loans and
issue or participate in Facility LCs, as the case may be, hereunder (after
taking into account such Lender’s or LC Issuer’s policies as to capital adequacy
or liquidity), in each case that is attributable to such Change in Law or change
in the Risk-Based Capital Guidelines, as applicable.
Section 3.3    Availability of Types of Advances; Adequacy of Interest Rate. If
the Administrative Agent or the Required Lenders determine that deposits of a
type and maturity appropriate to match fund Eurocurrency Advances are not
available to such Lenders in the relevant market or the Administrative Agent, in
consultation with the Lenders, determines that the interest rate applicable to
Eurocurrency Advances is not ascertainable or does not adequately and fairly
reflect the cost of making or maintaining Eurocurrency Advances, then the
Administrative Agent shall suspend the availability of Eurocurrency Advances and
require any affected Eurocurrency


 
54
 
 
 
 




--------------------------------------------------------------------------------





Advances to be repaid or converted to Base Rate Advances, subject to the payment
of any funding indemnification amounts required by ‎Section 3.4.
Section 3.4    Funding Indemnification. If (a) any payment of a Eurocurrency
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, (b) a
Eurocurrency Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, (c) a Eurocurrency Loan is converted
other than on the last day of the Interest Period applicable thereto, (d) the
Borrower fails to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto, or (e) any
Eurocurrency Loan is assigned other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to ‎Section
2.20, the Borrower will indemnify each Lender for such Lender’s costs, expenses
and Interest Differential (as determined by such Lender) incurred as a result of
such prepayment. The term “Interest Differential” shall mean that sum equal to
the greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Advance) had prepayment not occurred and the interest
such Lender will actually earn (from like investments in money markets as of the
date of prepayment) as a result of the redeployment of funds from the
prepayment. Because of the short-term nature of this facility, the Borrower
agrees that Interest Differential shall not be discounted to its present value.
Section 3.5    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this ‎Section 3.5) the applicable Lender, LC Issuer or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)    The Loan Parties shall indemnify each Lender, LC Issuer or the
Administrative Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this ‎Section 3.5) payable or paid by such Lender, LC Issuer or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender, LC Issuer or the Administrative Agent and any


 
55
 
 
 
 




--------------------------------------------------------------------------------





reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes and Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or LC Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or LC Issuer, shall be conclusive absent
manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of ‎Section 12.2(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this ‎Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission


 
56
 
 
 
 




--------------------------------------------------------------------------------





would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS


 
57
 
 
 
 




--------------------------------------------------------------------------------





Form W-9, and/or other certification documents from each beneficial owner, as
applicable.
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(ii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this ‎Section 3.5 (including by the payment of additional amounts
pursuant to this ‎Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified


 
58
 
 
 
 




--------------------------------------------------------------------------------





party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Each party’s obligations under this ‎Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    For purposes of Section 3.5(d) and (f), the term “Lender” includes the LC
Issuer.
Section 3.6    Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurocurrency
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be due within ten (10) days after receipt by the Borrower of such
written statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4,
3.5 and 3.7 shall survive payment of the Obligations and termination of this
Agreement.
Section 3.7    Cutoff. Failure or delay on the part of the Administrative Agent
or any Lender, Lending Installation, or LC Issuer to demand compensation
pursuant to Section 3.1 or 3.2 shall not constitute a waiver of such Person’s
right to demand such compensation; provided that Borrower shall not be required
to compensate any such Person for any increased costs or reductions incurred
more than 360 days prior to the date that such Person notifies Borrower of the
event giving rise to such increased costs or reductions and of such Person’s
intention to claim compensation therefor; provided further that, if the event
giving rise to such increased costs or reductions is retroactive,


 
59
 
 
 
 




--------------------------------------------------------------------------------





then the 360-day period referred to above shall be extended to include the
period of retroactive effect thereof.
ARTICLE IV

CONDITIONS PRECEDENT
Section 4.1    Initial Credit Extension. The Lenders shall not be required to
make the initial Credit Extension hereunder unless each of the following
conditions is satisfied:
(a)    The Administrative Agent shall have received executed counterparts of
each of this Agreement and the Guaranty.
(b)    The Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Borrower, stating that on the date of the initial
Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in ‎ARTICLE V
are true and correct in all material respects (except to the extent already
qualified by materiality, in which case said representations and warranties are
true and correct in all respects) as of such date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects) on and as of such earlier date.
(c)    The Administrative Agent shall have received a written opinion of the
Borrower’s counsel addressed to the Lenders, in a form approved by
Administrative Agent.
(d)    The Administrative Agent shall have received any Notes requested by a
Lender pursuant to ‎Section 2.13 payable to the order of each such requesting
Lender.
(e)    The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower and each initial Guarantor, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Borrower and
such Guarantors, the Loan Documents or the transactions contemplated hereby, all
in form and substance satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit I.
(f)    If the initial Credit Extension will include the issuance of a Facility
LC, the applicable LC Issuer shall have received a properly completed Facility
LC Application.
(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.


 
60
 
 
 
 




--------------------------------------------------------------------------------





(h)    There shall not have occurred a material adverse change (x) in the
business, Property, liabilities (actual and contingent), operations or financial
condition, or results of operations of the Borrower and the Guarantors taken as
a whole, since December 31, 2015 or (y) in the facts and information regarding
such entities as represented by such entities to date.
(i)    The Administrative Agent shall have received evidence of all
governmental, equity holder and third party consents and approvals (if any)
necessary in connection with the contemplated financing and all applicable
waiting periods shall have expired without any action being taken by any
authority that would be reasonably likely to restrain, prevent or impose any
material adverse conditions on the Borrower and the Guarantors, taken as a
whole, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could have such effect.
(j)    No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.
(k)    The Administrative Agent shall have received: (i) pro forma financial
statements giving effect to the initial Credit Extensions contemplated hereby,
which demonstrate, in the Administrative Agent’s reasonable judgment, together
with all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants and tests set forth in
‎Section 6.19, and (ii) such information as the Administrative Agent may
reasonably request to confirm the tax, legal, and business assumptions made in
such pro forma financial statements.
Section 4.2    Each Credit Extension. The Lenders shall not (except as otherwise
set forth in ‎Section 2.4(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension (other than
pursuant to a Conversion/Continuation Notice, which shall be subject only to
clauses (a) and (c) below) unless on the applicable Borrowing Date:
(a)    There exists no Default or Event of Default, nor would a Default or Event
of Default result from such Credit Extension.
(b)    The representations and warranties contained in ‎ARTICLE V are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) as of such Borrowing Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects) on and as of such earlier date.


 
61
 
 
 
 




--------------------------------------------------------------------------------





(c)    Following the making of the requested Credit Extension, the aggregate
amount of all Borrowing Base Debt would not exceed the Borrowing Base
(determined as of the most recent Inventory Valuation Date).
It is not a condition to each Credit Extension that the Borrower tender an
updated Borrowing Base Certificate. Each Borrowing Notice or Swing Line
Borrowing Notice, as the case may be, or request for issuance of a Facility LC
with respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(a), (b)
and (c) have been satisfied.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 5.1    Existence and Standing. Each of the Borrower and Guarantors is a
corporation or (in the case of Guarantors only) partnership or limited liability
company duly and properly incorporated, organized or formed, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation, organization or
formation, as applicable, and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted (except to the
extent that a failure to maintain such existence, good standing or authority
would not reasonably be expected to have and does not have a Material Adverse
Effect).
Section 5.2    Authorization and Validity. The Borrower has the corporate power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by the Borrower of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which the Borrower is a party
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity.
Each Guarantor has the corporate, limited liability company or limited
partnership (as applicable) power and authority to execute and deliver the
Guaranty delivered by it and to perform its obligations thereunder. The
execution and delivery by each Guarantor of such Guaranty and the performance of
its obligations thereunder have been duly authorized, and each Guaranty
constitutes the legal, valid and binding obligations of such Guarantor
enforceable against such Guarantor in accordance with its terms, subject to
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general principles of equity.
Section 5.3    No Conflict; Government Consent. Neither the execution and
delivery by the Borrower or any Guarantor of the Loan Documents to which it is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate in any material respect (i)
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any Guarantor or (ii) the Borrower’s or any
Guarantor’s articles or


 
62
 
 
 
 




--------------------------------------------------------------------------------





certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating or other
management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower or any Guarantor is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or any
Guarantor pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any Guarantor, is
required to be obtained by the Borrower or any Guarantor in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower or any Guarantor of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
Section 5.4    Financial Statements. The June 30, 2017 consolidated financial
statements of the Borrower, heretofore delivered to the Lenders were prepared in
accordance with GAAP in effect on the date such statements were prepared and
fairly present, in all material respects, the consolidated financial condition
and operations of the Borrower at such date and the consolidated results of
their operations for the period then ended.
Section 5.5    Material Adverse Change. Since the date of the most recent
audited financial statements of the Borrower delivered to the Administrative
Agent, there has been no change in the business, Property, financial condition
or results of operations of the Borrower and the Guarantors which could
reasonably be expected to have a Material Adverse Effect.
Section 5.6    Taxes. The Borrower and Guarantors have filed all United States
federal and state income Tax returns and all other material Tax returns which
are required to be filed by them and have paid all United States federal and
state income Taxes and all other material Taxes due from the Borrower and
Guarantors pursuant to such returns or pursuant to any assessment received by
the Borrower or any Guarantor, except such Taxes, if any, as are being contested
in good faith and as to which adequate reserves have been provided. No Tax Liens
have been filed and no claims are being asserted with respect to any such Taxes
that have had or would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Borrower and the
Guarantors in respect of any Taxes or other governmental charges are adequate.
Section 5.7    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any Senior Officer, threatened in writing against or affecting
the Borrower or any Guarantor which would reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions. As of the Effective Date, the Borrower has no material
Contingent Obligations not provided for or disclosed in the financial statements
referred to in ‎Section 5.4, except as would not reasonably be expected to have
a Material Adverse Effect.
Section 5.8    Subsidiaries. As of the Modification Date, Schedule 5.8 contains
an accurate list of all Subsidiaries of the Borrower as of the date of this
Agreement, setting forth their respective jurisdictions of organization and the
percentage of their respective capital stock or other ownership


 
63
 
 
 
 




--------------------------------------------------------------------------------





interests owned by the Borrower or other Subsidiaries. All of the issued and
outstanding shares of capital stock or other ownership interests of such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and validly issued and are fully paid
and non-assessable. All of the Significant Designated Subsidiaries are
Guarantors (or in the process of becoming Guarantors in accordance with the
requirements of ‎Section 6.20(a)).
Section 5.9    ERISA. With respect to each Plan, the Borrower and all ERISA
Affiliates have paid all required minimum contributions and installments on or
before the due dates provided under Section 430(j) of the Code and could not
reasonably be subject to a lien under Section 430(k) of the Code or Title IV of
ERISA. Neither the Borrower nor any ERISA Affiliate has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.
Section 5.10    Accuracy of Information. None of the written information,
exhibits or reports furnished by the Borrower or any of its Guarantors (taken as
a whole) to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents (taken as a whole)
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements (taken as a whole) contained
therein not misleading at the time the statements are furnished or dated (after
giving effect to all modifications and supplements to such written information,
exhibits or reports, in each case, furnished after the date on which such
written information or such written data was originally delivered); it being
understood that for purposes of this ‎Section 5.10, such written information and
written data shall not include projections, pro forma financial information,
financial estimates, forecasts, forward-looking information or information of a
general economic or general industry nature.
Section 5.11    Regulation U. Neither Borrower nor any Guarantor is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.
Section 5.12    Material Agreements. Neither the Borrower nor any Guarantor is a
party to any agreement or instrument or subject to any charter or other
corporate limited liability company or partnership restriction which would
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Guarantor is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in (i) any agreement
to which it is a party or (ii) any agreement or instrument evidencing or
governing Indebtedness, which default (in the case of clauses (i) and (ii))
would reasonably be expected to have a Material Adverse Effect.
Section 5.13    Compliance With Laws. The Borrower and the Guarantors are in
compliance with all applicable statutes, rules, regulations, orders and
restrictions (including, without limitation, the Controlled Substances Act) of
any domestic or foreign government or any instrumentality or agency thereof
having jurisdiction over the conduct of their respective businesses or the
ownership of their respective Property, the violation of which would reasonably
be expected to have a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed


 
64
 
 
 
 




--------------------------------------------------------------------------------





to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions and the Controlled Substances Act.
Section 5.14    Ownership of Properties. On the date of this Agreement, the
Borrower and the Guarantors will have good title, free of all Liens other than
those permitted by ‎Section 6.15, to all of the Property and assets reflected in
the Borrower’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrower and its Subsidiaries (except to
the extent that (i) they may have been disposed of in a manner permitted by
‎Section 6.13(a) or (ii) the failure to have such title has not had and would
not reasonably be expected to have a Material Adverse Effect).
Section 5.15    Plan Assets; Prohibited Transactions. The Borrower is not an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.
Section 5.16    Environmental Matters. In the ordinary course of its business,
the officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded its Property and operations and those of its Subsidiaries are in
material compliance with applicable Environmental Laws and that none of the
Borrower or any of its Subsidiaries is subject to any liability under
Environmental Laws that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary has received any notice to the effect that its Property and/or
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Material, which non-compliance or remedial action would
reasonably be expected to have a Material Adverse Effect.
Section 5.17    Investment Company Act. Neither the Borrower nor any Guarantor
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
Section 5.18    Insurance. The Borrower maintains, and has caused each Guarantor
to maintain, with financially sound and reputable insurance companies insurance
on all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such Properties and risks as is consistent with sound business practice.
Section 5.19    Intentionally Omitted.
Section 5.20    Solvency.


 
65
 
 
 
 




--------------------------------------------------------------------------------





(a)    Immediately after the consummation of the transactions to occur on the
Modification Date and immediately following the making of each Credit Extension,
if any, made on the Modification Date and after giving effect to the application
of the proceeds of such Credit Extensions, (i) the fair value of the assets of
the Borrower on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower on a
consolidated basis; (ii) the present fair value of the Property of the Borrower
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Borrower on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become due and matured; (iii) the Borrower on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become due
and matured; and (iv) the Borrower on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the Modification Date. For the purposes hereof, the amount of
any contingent obligation at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
(b)    The Borrower does not intend to, or to permit any Guarantors to, and does
not believe that it or any Guarantors will, incur debts beyond its or any such
Guarantor’s ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Guarantor and the
timing of the amounts of cash to be payable on or in respect of its Indebtedness
or the Indebtedness of any such Guarantor.
Section 5.21    No Default. No Default or Event of Default has occurred and is
continuing.
Section 5.22    Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.
(a)    The Borrower, its Subsidiaries and their respective directors and
officers and to the knowledge of the Borrower its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees is a Sanctioned Person. No Loan or Facility LC, use of the proceeds of
any Loan or Facility LC or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions.
(b)    Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act.


 
66
 
 
 
 




--------------------------------------------------------------------------------





ARTICLE VI

COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
Section 6.1    Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent (for prompt
delivery by the Administrative Agent to each Lender):
(a)    Within 120 days after the close of each of its fiscal years, an
unqualified (except for qualifications (i) relating to changes in accounting
principles or practices reflecting changes in GAAP or (ii) reasonably approved
by the Administrative Agent) audit report, with no going concern modifier (other
than a “going concern” or like qualification for any period within the
twelve-month period prior to the end of the term of this Agreement arising
solely from the impending maturity of the Loans), certified by one of the “Big
Four” accounting firms or other nationally recognized independent certified
public accountants reasonably acceptable to the Administrative Agent, prepared
in accordance with GAAP on a consolidated basis for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
and stockholders’ equity statement, and a statement of cash flows and income
from operations, accompanied by any management letter issued by said accountants
to the Borrower in connection with the foregoing.
(b)    Within 60 days after the close of the first three (3) quarterly periods
of each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
profit and loss and stockholders’ equity statements and a statement of cash
flows and income from operations for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer or other Authorized Officer as having been prepared in accordance with
GAAP, except for year-end adjustments and the absence of footnotes.
(c)    Together with the financial statements required under Sections 6.1(a) and
(b), (i) a compliance certificate in substantially the form of Exhibit B signed
by its chief financial officer or other Authorized Officer showing the
calculations necessary to determine compliance with Sections 6.19(a) through (e)
and stating that no Default or Event of Default exists, or if any Default or
Event of Default exists, stating the nature and status thereof, and (ii) a
schedule describing in reasonable detail all Investments constituting Contingent
Obligations made during the applicable reporting period.
(d)    Within seventy-five (75) days after the end of each fiscal year,
Borrower’s current plan and forecast, including Borrower’s projected balance
sheet, profit and loss and stockholders’ equity statement, and a statement of
cash flows and income from operations for the current fiscal year.


 
67
 
 
 
 




--------------------------------------------------------------------------------





(e)    Within thirty (30) days after the end of each calendar month, a sales and
inventory report for such calendar month.
(f)    Within thirty (30) days after the end of each calendar month, a Borrowing
Base Certificate of an Authorized Officer of the Borrower, with respect to the
Inventory Valuation Date occurring on the last day of such calendar month.
(g)    Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
(h)    Promptly upon the filing thereof, copies of all registration statements
(except Form S-8) and annual, quarterly, or other periodic reports, with the
exception of exhibits (unless otherwise requested by the Administrative Agent),
which the Borrower or any of its Subsidiaries files with the U.S. Securities and
Exchange Commission.
(i)    Such other information (including, without limitation, additional
financial information, non-financial information and environmental reports) as
the Administrative Agent may from time to time reasonably request.
Any financial statement required to be furnished pursuant to ‎Section 6.1(a) or
‎Section 6.1(b) or any document required to be delivered pursuant to ‎Section
6.1(g) or ‎Section 6.1(h) shall be deemed to have been furnished on the date on
which the Administrative Agent receives notice that the Borrower has filed such
financial statement with the U.S. Securities and Exchange Commission and is
available on the EDGAR website on the Internet at www.sec.gov or any successor
government website that is freely and readily available to the Administrative
Agent and the Lenders without charge. Notwithstanding the foregoing, the
Borrower shall deliver paper or electronic copies of any such financial
statement to the Administrative Agent if the Administrative Agent requests the
Borrower to furnish such paper or electronic copies until written notice to
cease delivering such paper or electronic copies is given by the Administrative
Agent. If any information which is required to be furnished to the
Administrative Agent under this Section 6.1 is required by law or regulation to
be filed by the Borrower with a government body on an earlier date, then the
information required hereunder shall be furnished to the Administrative Agent at
such earlier date.
Section 6.2    Use of Proceeds. The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions for general corporate
purposes. The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances to purchase or carry any “margin stock” (as
defined in Regulation U) in violation of Regulation T, U or X. Borrower will not
request any Loan or Facility LC, and Borrower shall not use, and Borrower shall
ensure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan or Facility LC (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any other manner that would result in the violation of any
applicable Sanctions.


 
68
 
 
 
 




--------------------------------------------------------------------------------





Section 6.3    Notice of Material Events. The Borrower will, and will cause each
Guarantor to, give notice in writing to the Administrative Agent (for prompt
delivery by Administrative Agent to each Lender), promptly and in any event
within ten (10) days after a Senior Officer of the Borrower obtains knowledge
thereof, of the occurrence of any of the following:
(a)    any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting the Borrower or any Guarantor that, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions;
(c)    with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard;
(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and
(e)    any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
an officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
Section 6.4    Conduct of Business. Except as otherwise permitted under this
Agreement, the Borrower shall at all times engage principally in the Related
Businesses, and shall cause each Guarantor to at all times engage principally in
the Related Businesses. Borrower shall, and shall cause each Guarantor to, do
all things necessary to remain duly incorporated, validly existing and in good
standing as a domestic corporation, limited liability company or limited
partnership (as applicable) in their respective jurisdictions of incorporation
or formation and maintain all requisite authority to conduct business in each
jurisdiction in which business is conducted, except where the failure to
maintain such authority would not reasonably be expected to have a Material
Adverse Effect; provided, however, that nothing contained herein shall prohibit
the dissolution of any Guarantor as long as the Borrower or another Guarantor
succeeds to the assets, liabilities and business of the dissolved Guarantor. 
Without limitation of the foregoing, the Borrower shall, and shall cause each
Guarantor to, at all times engage principally in the Related Businesses.
Section 6.5    Taxes. The Borrower will, and will cause each Guarantor to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate


 
69
 
 
 
 




--------------------------------------------------------------------------------





proceedings, with respect to which adequate reserves have been set aside in
accordance with GAAP, or which would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.
Section 6.6    Insurance. The Borrower will, and will cause each Guarantor to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to Administrative Agent
upon request full information as to the insurance carried.
Section 6.7    Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each Subsidiary to, (i) comply in all material
respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, the Controlled Substances Act, all Environmental Laws,
Anti-Corruption Laws and applicable Sanctions, and (ii) perform its obligations
under material agreements to which it is a party, except where the failure to
perform such obligations would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
Section 6.8    Maintenance of Properties. The Borrower and each Guarantor will
do all things necessary to maintain, preserve, protect and keep its Property in
good repair, working order and condition, except to the extent that the failure
to do so would not reasonably be expected to have and does not have a Material
Adverse Effect.
Section 6.9    Books and Records; Inspection. The Borrower will, and will cause
each of the Guarantors to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
Guarantor to, permit the Administrative Agent, by it or its representatives and
agents to inspect any of the Property, books and financial records of the
Borrower and each Guarantor, to examine and make copies of the books of accounts
and other financial records of the Borrower and each Guarantor, and to discuss
the affairs, finances and accounts of the Borrower and each Guarantor with, and
to be advised as to the same by, their respective officers at such reasonable
times and intervals as the Administrative Agent may designate. At any time that
a Default exists, such inspections and examinations shall be at Borrower’s
expense.
Section 6.10    Payment of Obligations. The Borrower will, and will cause each
Guarantor to, pay its obligations, including Tax liabilities, that, if not paid,
would reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
(b) the Borrower or such Guarantor has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.
Section 6.11    Restrictions on Aggregate Secured Indebtedness. At no time shall
the aggregate amount of all outstanding Indebtedness of all Loan Parties
(including, without limitation, all Secured Project Debt) secured by Liens on
real property (excluding Permitted Liens) and all other obligations of all Loan
Parties secured by Liens on real property (excluding Permitted Liens) exceed
Fifty-Five Million Dollars ($55,000,000.00) on a pro forma basis as of the date
of any such incurrence.


 
70
 
 
 
 




--------------------------------------------------------------------------------





Section 6.12    Merger. Neither the Borrower nor any Guarantor will merge or
consolidate with or into any other Person, unless:
(i)    (A) any Guarantor is merging with any other Guarantor; (B) any Guarantor
is merging with the Borrower, and the Borrower is the continuing Person; (C) any
Guarantor is merging with a Person that is not a Subsidiary of the Borrower and
(1) if the Guarantor is not the continuing Person, such transaction is in
compliance with the provisions of ‎Section 6.13(b) or the successor Person
becomes a Guarantor hereunder or (2) if the Guarantor is the continuing Person,
such transaction is a Permitted Acquisition or otherwise permitted under
‎Section 6.14; or (D) a Non-Guarantor Subsidiary is merging with the Borrower or
any Guarantor, and the Borrower or a Guarantor, as applicable, is the continuing
Person; and
(ii)    no Event of Default shall exist or shall occur after giving effect to
such transaction; and
(iii)    after giving effect to such transaction, the Borrower shall be in
compliance with the Consolidated Tangible Net Worth Test and the Leverage Test;
and
(iv)    the transaction is not otherwise prohibited under this Agreement.
Section 6.13    Sale of Assets.
(a)    Neither the Borrower nor any Guarantor will lease, sell or otherwise
dispose of its Property, in a single transaction or a series of transactions, to
any other Person (other than the Borrower or another Guarantor) except for (i)
sales or leases in the ordinary course of business (including, without
limitation, any Permitted Disposition), (ii) leases, sales or other dispositions
of its Property that, together with all other Property of the Borrower and
Guarantors previously leased, sold or disposed of (other than any disposition
described in clauses (i), (iii) or (iv) of this Section 6.13(a)) as permitted by
this Section during the fiscal quarter in which any such lease, sale or other
disposition occurs, do not constitute a Material Portion of the Property of the
Borrower and Guarantors (taken as a whole), (iii) transfers of assets by a
Guarantor to another Guarantor (including any Subsidiary that becomes a
Guarantor by executing and delivering a Guaranty to Administrative Agent at the
time at which such assets are transferred to such Subsidiary) and (iv)
dispositions of Investments in Joint Ventures to the extent required by, or made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in the organizational documents governing such Joint Venture and
similar binding agreements.
(b)    The Borrower shall not sell or transfer or cause to be sold or
transferred (other than to the Borrower or another Guarantor, including any
Subsidiary that becomes a Guarantor by executing and delivery a Guaranty to
Administrative Agent at the time at which such assets are transferred to such
Subsidiary), in a single transaction or a series of transactions (i) all or
substantially all of the assets of any Guarantor or (ii) such securities or
other ownership interests in a Guarantor as would result in such Guarantor
ceasing to be


 
71
 
 
 
 




--------------------------------------------------------------------------------





a Subsidiary of the Borrower (whether by merger, consolidation, sale, assignment
or otherwise) unless (A) any such transaction is (and, if it were the sale of
all of the assets of such Guarantor, such transaction would be) in compliance
with the provisions of ‎Section 6.13(a) and (B) following such transaction and
the release of such Guarantor provided for below, the Borrower would be in
compliance with its obligations under this Agreement.  Upon not less than thirty
(30) days’ (or such shorter period as Administrative Agent in its sole
discretion may accept) prior written request from the Borrower, accompanied by a
certificate of the Borrower certifying as to the foregoing, Administrative Agent
shall deliver, at the time of the consummation of such transaction, a release of
such Guarantor from its obligations under the Guaranty, and such entity shall
cease to be a Guarantor hereunder.
(c)    For purposes of this ‎Section 6.13, “Material Portion” means, with
respect to the Property of the Borrower and Guarantors (taken as a whole),
Property which represents more than 20% of the book value of all assets of the
Borrower and Guarantors (taken as a whole). If a Material Portion of the
Property of the Borrower and Guarantors (taken as a whole) is leased, sold or
disposed of in violation of this ‎Section 6.13, the Borrower shall pay to
Administrative Agent for the benefit of Lenders at the time of such lease, sale
or disposal, all amounts owed by the Borrower pursuant to ‎Section 2.2, taking
into account the effect of such lease, sale or disposal.
Notwithstanding anything else that could be construed to the contrary in this
Section 6.13, the provisions of this Section 6.13 do not govern the
circumstances under which Liens may be granted, created or otherwise permitted
to exist (which shall be governed by Section 6.15) nor shall this Section 6.13
govern the circumstances under which Investments or Restricted Payments may be
made (which shall be governed by Section 6.14 and 6.18, respectively).
Section 6.14    Investments and Acquisitions. Neither the Borrower nor any
Guarantor will make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:
(i)    Investments in Cash Equivalents and/or Marketable Securities.
(ii)    Loans or advances made to officers, directors or employees of the
Borrower or any Guarantor or any Subsidiary not to exceed $500,000 in the
aggregate outstanding at any one time.
(iii)    Investments (A) in contract rights granted by, entitlements granted by,
interests in securities issued by, or tangible assets of, political subdivisions
or enterprises thereof related to the home building or real estate operations of
the Borrower or any Guarantor or any Subsidiary, including without limitation
Investments in special districts, (B) arising in connection with the incurrence
of homeowners association obligations or otherwise in respect of community
facility district bonds, metro district bonds, mello-roos bonds and subdivision
improvement bonds and similar bonding requirements arising in the ordinary
course of business,


 
72
 
 
 
 




--------------------------------------------------------------------------------





and (C) constituting guarantee or indemnification obligations (other than for
the payment of borrowed money) entered into in the ordinary course of business
and incurred for the benefit of any adjoining landowner, seller of real property
or municipal government authority (or enterprises thereof) in connection with
the acquisition, entitlement and development of real property.
(iv)    Investments in existing Subsidiaries (subject, in the case of
Non-Guarantor Subsidiaries, to the provisions of ‎Section 6.14(v)) and other
Investments in existence on the date hereof.
(v)    Investments in (including Acquisitions of) (A) Non-Guarantor Subsidiaries
or (B) other Persons, so long as, immediately after giving effect to such
Investment, (1) on the date of, and taking into account, the consummation of
such Investment or Acquisition, there shall exist no Event of Default under this
Agreement and the Borrower is in pro forma compliance with the financial
covenants set forth in Section 6.19, and (2) with respect to any such Investment
or Acquisition in excess of $10,000,000 (other than with respect to any such
Investment constituting a Contingent Obligation, which shall be reported when
required pursuant to Section 6.1(c)(ii) above), the Borrower shall deliver to
Administrative Agent a certificate, signed by an Authorized Officer, certifying
to the best knowledge of the Borrower, that, on the date of, and taking into
account, the consummation of such Investment or Acquisition, and based on the
reasonable assumptions set forth in such Certificate, no Event of Default has
occurred and is continuing, and the Borrower is in pro forma compliance with the
financial covenants set forth in Section 6.19.
(vi)    Permitted Acquisitions.
(vii)    The creation of new Subsidiaries engaged primarily in a Related
Business (or the purpose of which is principally to preserve the use of a name
in which such business is conducted), subject to the limitations contained in
‎Section 6.14(v).
(viii)    Pledges or deposits in cash by the Borrower or a Guarantor to support,
and guaranty and indemnification obligations arising in connection with surety
bonds, performance bonds or guarantees of completion in the ordinary course of
business.
(ix)    Investments in Borrower, any Guarantor and/or any Subsidiary (including
any Contingent Obligations to the extent constituting an Investment), subject to
the limitations contained in ‎Section 6.14(v).
(x)    Investments pursuant to the Borrower’s or a Guarantor’s employment
compensation plans or agreements.
(xi)    Payments on account of the purchase, redemption or other acquisition or
retirement for value, or any payment in respect of any amendment (in
anticipation


 
73
 
 
 
 




--------------------------------------------------------------------------------





of or in connection with any such retirement, acquisition or defeasance) in
whole or in part, of any shares of Capital Stock or other securities of the
Borrower, but only to the extent the same is permitted under the definitive
documentation governing any Public Indebtedness of the Borrower.
(xii)    Investments received in connection with a disposition otherwise
permitted under Section 6.13 hereof.
(xiii)    Investments received in connection with any bankruptcy or
reorganization proceeding, or as a result of foreclosure, perfection or
enforcement of any Lien or any judgment or settlement of any Person in exchange
for or satisfaction of Indebtedness or other obligations or other Property
received from such Person, or for other liabilities or obligations of such
Person owing to the Borrower or any Guarantor.
(xiv)    Prepaid expenses, negotiable instruments held for collection and
insurance deposits, lease deposits, utility deposits, workers' compensation
deposits, performance deposits and other similar deposits, in each case made in
the ordinary course of business.
(xv)    Investments arising under Rate Management Transactions under which the
Borrower or Guarantor are a counterparty.
(xvi)    Investments, in addition to those enumerated above in this Section
6.14, in an aggregate amount outstanding at any time not to exceed Five Million
Dollars ($5,000,000).
Section 6.15    Liens. Without limitation of the requirements of Section 6.11,
neither the Borrower nor any Guarantor will create, incur, or suffer to exist
any Lien in, of or on the Property of the Borrower or any Guarantor, except:
(i)    Permitted Liens.
(ii)    Liens for taxes, assessments or governmental charges or levies which
solely encumber property abandoned or in the process of being abandoned and with
respect to which there is no recourse to the Borrower or any Guarantor or any
Subsidiary.
(iii)    Judgments and similar Liens arising in connection with court
proceedings; provided the execution or enforcement thereof is stayed and the
claim is being contested in good faith, with adequate reserves therefor being
maintained by the Borrower or such Guarantor in accordance with GAAP.
(iv)    Liens securing Indebtedness of the Borrower or any Guarantor.


 
74
 
 
 
 




--------------------------------------------------------------------------------





(v)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
(vi)    Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory obligations, surety and appeal bonds, progress payments,
government contracts, utility services and other obligations of like nature in
each case incurred in the ordinary course of business.
(vii)    Leases or subleases granted to others not materially interfering with
the ordinary course of business of the Borrower or any Guarantor.
(viii)    (A) Any interest in or title of a lessor to property subject to any
Capitalized Lease Obligations, and (B) Liens securing purchase money
indebtedness.
(ix)    Any option, contract or other agreement to sell or purchase an asset or
participate in the income or revenue derived therefrom, together with any Liens
granted to secure the obligations incurred in respect of any of the foregoing.
(x)    Any legal right of, or right granted in good faith to, a lender or
lenders to which the Borrower or a Guarantor may be indebted to offset against,
or appropriate and apply to the payment of, such Indebtedness any and all
balances, credits, deposits, accounts, or monies of the Borrower or a Guarantor
with or held by such lender or lenders, including, without limitation, in
respect of cash management obligations and similar arrangements in the ordinary
course of business.
(xi)    Any pledge or deposit of cash or property by the Borrower or any
Guarantor in conjunction with obtaining surety and performance bonds and letters
of credit required to engage in constructing on-site and off-site improvements
or as otherwise required by political subdivisions or other governmental
authorities in the ordinary course of business.
(xii)    Liens incurred in the ordinary course of business as security for the
Borrower’s or any Guarantor’s obligations with respect to indemnification in
favor of title insurance providers.
(xiii)    Letters of Credit, bonds or other assets pledged to secure insurance
(including deductibles, retentions and other obligations to insurance providers)
in the ordinary course of business.
(xiv)    Liens on assets securing warehouse lines of credit and repurchase
agreements and other credit facilities to finance the operations of the
Borrower’s mortgage lending Subsidiaries, insurance subsidiaries and/or
financial asset management Subsidiaries and Liens related to issuances of CMOs
and mortgage-


 
75
 
 
 
 




--------------------------------------------------------------------------------





related securities, so long as such assets are owned by such mortgage lending
Subsidiaries and financial asset Subsidiaries.
(xv)    Liens on real property that (A) is not related to Housing Units and does
not constitute Land Under Development, Finished Lots or Entitled Land, and
(B) is owned by the Borrower or a Guarantor, which Liens secure Indebtedness of
the Borrower or such Guarantor, provided (x) each such Lien attaches only to
such real property and (y) the obligation secured by such Lien is limited to
such Indebtedness.
(xvi)    Any put and call arrangements or restrictions on disposition related to
the Capital Stock set forth in the applicable organizational documents of any
joint venture or less-than Wholly-Owned Subsidiary or any related joint venture
or similar agreement.
(xvii)    (A) Pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (B) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiaries.
(xviii)    Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Subsidiary;
provided that (A) such Acquisition is a Permitted Acquisition, and (B) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof).
(xix)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto.
(xx)    Liens securing Non-Recourse Indebtedness.
(xxi)    Licenses of intellectual property granted in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of business of the Borrower and its Subsidiaries.
(xxii)    Liens, encumbrances or other restrictions contained in any joint
venture agreement entered into by the Borrower or a Guarantor with respect to
the Capital Stock issued by the relevant joint venture or the assets of such
joint venture.
(xxiii)    Customary Liens in favor of a trustee on cash, Cash Equivalents and
Marketable Securities supporting the repayment of Public Indebtedness in any
case arising in connection with the defeasance, discharge or redemption of such
Indebtedness.


 
76
 
 
 
 




--------------------------------------------------------------------------------





(xxiv)    Customary Liens in favor of a trustee on all money or personal
property held or collected by the trustee pursuant to any indenture governing
Public Indebtedness, to the extent such Liens secure only customary compensation
and reimbursement obligations of such trustee.
(xxv)    Assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any lease and Liens and rights
reserved in any lease for rent or for compliance with the terms of such lease.
(xxvi)    Liens consisting of pledges or deposits of property to secure
performance in connection with operating leases made in the ordinary course of
business to which the Borrower or a Guarantor is a party as lessee.
(xxvii)     Liens arising by operation of law in favor of issuers of letters of
credit in the documents presented under a letter of credit.
(xxviii)     Other Liens securing obligations (other than Indebtedness for
borrowed money) in an aggregate amount outstanding at any time not to exceed
Five Million Dollars ($5,000,000.00).
Notwithstanding the foregoing, except as provided in Section 6.15(iii) above,
none of the stock, partnership interests, membership interests or other
ownership or equity interest in any Loan Party (including all rights to any
dividend or distribution, or other payment to Persons holding an ownership
interest in such Loan Party (including, without limitation, any redemptions,
share repurchases, returns of capital or payments of any amounts due to any
preferred equity holders)) shall be subject to any Lien.
Section 6.16    Affiliates. Neither the Borrower nor any Guarantor will enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
(other than a Subsidiary) except (i) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Guarantor’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Guarantor than the Borrower or such Guarantor could reasonably obtain in a
comparable arms-length transaction, (ii) Investments permitted under ‎Section
6.14, (iii) pursuant to employment compensation plans and agreements, (iv) with
officers, directors and employees of the Borrower or any Subsidiary so long as
the same are duly authorized pursuant to the articles of incorporation or bylaws
(or procedures conducted in accordance therewith) of such Guarantor or the
Borrower, (v) transactions between or among the Borrower or any Subsidiary or
any entity that becomes a Subsidiary as a result of such transaction, (vi) the
issuance or transfer of Capital Stock of the Borrower to any Affiliate of the
Borrower or any former, current or future officer, director, manager, employee
or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower or any of its Subsidiaries to the extent such issuance or transfer does
not result in an Event of Default pursuant to ‎Section 7.1(k) at the time of
such issuance or transfer; (vii) Restricted Payments or other actions permitted
pursuant to ‎Section 6.18, and (viii) sales or other transfers of real property
to a Loan Party from an Affiliate at or below the fair market value of such real
property.


 
77
 
 
 
 




--------------------------------------------------------------------------------





Section 6.17    PATRIOT Act Compliance. The Borrower shall, and shall cause each
Subsidiary to, provide such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the PATRIOT
Act.
Section 6.18    Restricted Payment; Repurchase of Stock. The Borrower will not,
directly or indirectly, declare, make or pay, or incur any liability to make or
pay, or cause or permit to be declared, made or paid, any Restricted Payment, or
purchase, or incur any obligation to purchase, any capital stock of the Borrower
if, prior to or after giving effect to the declaration and payment of any
Restricted Payment or purchase of such stock, there shall exist any Event of
Default under this Agreement or any violation of the Consolidated Tangible Net
Worth Test, the Leverage Test or the Adjusted Leverage Test.
Section 6.19    Financial Covenants and Tests.
(a)    Consolidated Tangible Net Worth Test. The Borrower will not permit
Consolidated Tangible Net Worth (monitored and tested quarterly as of the last
day of each fiscal quarter) to be less than (i) $180,000,000 plus (ii) 50% of
the cumulative Consolidated Net Income for each fiscal quarter commencing on or
after July 1, 2017 (excluding any quarter in which there is a loss but applying
Consolidated Net Income thereafter first to such loss before determining 50% of
such amount for purposes of this calculation) plus (iii) 50% of the aggregate
proceeds received by the Borrower (net of reasonable fees and expenses) in
connection with any offering of stock or equity in each fiscal quarter after
commencing on or after July 1, 2017 (the “Consolidated Tangible Net Worth
Test”).
(b)    Leverage Test. Borrower shall not permit the Leverage Ratio (monitored
and tested quarterly as of the last day of each fiscal quarter) to exceed
sixty-five percent (65%) (the “Leverage Test”).
(c)    Adjusted Leverage Test. Borrower shall not permit the Adjusted Leverage
Ratio (monitored and tested quarterly as of the last day of each fiscal quarter)
to exceed fifty percent (50%) (the “Adjusted Leverage Test”); provided, however,
that this Section 6.19(c) shall cease to apply as of and after the fiscal
quarter in which Borrower first achieves a Consolidated Tangible Net Worth of at
least Two Hundred Fifty Million Dollars ($250,000,000).
(d)    Minimum Liquidity Amount. Borrower shall not, on any date of
determination, permit Borrower’s Unrestricted Cash (monitored and tested
quarterly as of the last day of each fiscal quarter) to be less than Ten Million
Dollars ($10,000,000) (such greater amount being referred to herein as the
“Minimum Liquidity Amount”).
(e)    Interest Coverage Test. Borrower shall not, on any date of determination,
permit the Interest Coverage Ratio (monitored and tested quarterly as of the
last day of each fiscal quarter) to be less than 1.75 to 1.0 (the “Interest
Coverage Test”); however, if the Interest Coverage Test was not satisfied on the
last day of any fiscal quarter, Borrower shall not be in Default hereunder so
long as Borrower shall maintain at any date of determination


 
78
 
 
 
 




--------------------------------------------------------------------------------





during the period the Interest Coverage Test remains unsatisfied Unrestricted
Cash of Borrower in an amount equal to not less than an amount equal to the
trailing twelve month Consolidated Interest Incurred.
(f)    Spec Unit Inventory Test. The Borrower shall not at any time permit the
aggregate number of Spec Units (monitored and tested quarterly as of the last
day of each fiscal quarter) owned by the Borrower or any Guarantor to exceed the
greater of (i) 50% of the number of Housing Unit Closings during the preceding
twelve (12) months or (ii) 100% of the number of Housing Unit Closings during
the preceding six (6) months (the “Spec Unit Inventory Test”); provided,
however, that, notwithstanding the foregoing, calculation of the Spec Unit
Inventory Test through December 31, 2018 shall exclude (A) up to fifty (50) Spec
Units in the Sea Bluffs Project, (B) up to twenty-four (24) Spec Units in the
Ellison Park Project, and (C) up to thirty (30) Spec Units in the Gala Project.
A failure to comply with the Spec Unit Inventory Test shall not be an Event of
Default or a Default, but there shall be excluded from the Borrowing Base, as of
the last day of the quarter in which such non-compliance occurs, any excess Spec
Units.
Section 6.20    Guaranty.
(a)    Guaranty by Significant Designated Subsidiaries. As promptly as possible
but in any event within thirty (30) days (or such later date as may be agreed by
the Administrative Agent in its sole discretion) after a Significant Designated
Subsidiary is organized or acquired, or any Person becomes a Significant
Designated Subsidiary pursuant to the definition thereof, the Borrower shall
provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such
Significant Designated Subsidiary and shall cause each such Subsidiary to
deliver to the Administrative Agent a joinder to the Guaranty (in the form
contemplated thereby) pursuant to which such Significant Designated Subsidiary
agrees to be bound by the terms and provisions thereof, each such Guaranty
joinder to be accompanied by an updated Schedule 5.8 hereto designating such
Significant Designated Subsidiary as such, appropriate corporate or limited
liability company resolutions, other corporate or limited liability company
documentation and (if so requested by Administrative Agent) legal opinions, in
each case in form and substance reasonably satisfactory to the Administrative
Agent and its counsel, and such other documentation as the Administrative Agent
may reasonably request.
(b)    Release of Guarantor. The Administrative Agent is authorized to and shall
release and discharge from the Guaranty any Guarantor requested in writing by
the Borrower, provided that:
(i)    no Default or Event of Default exists or would result from release of
such Guarantor;
(ii)    the Guarantor being released has a Net Worth of less than $1,000,000;
and


 
79
 
 
 
 




--------------------------------------------------------------------------------





(iii)    no Property owned by such Guarantor remains in, or is counted in the
calculation of, the Borrowing Base;
provided further that, in each such case, the Borrower has delivered to the
Administrative Agent a certificate of an Authorized Officer stating that all
conditions precedent provided for in this Section have been complied with and
that such release is authorized and permitted under the Agreement.
Section 6.21    Negative Pledge. Neither the Borrower nor any Guarantor will
directly or indirectly enter into any agreement (other than this Agreement) with
any Person that prohibits or restricts or limits the ability of the Borrower or
Guarantors to create, incur, pledge or suffer to exist any Lien in favor of
Lenders granted pursuant to the terms of this Agreement upon any real property
assets of the Borrower or any Guarantor; provided, however, that those
agreements creating Liens permitted under Sections 6.15(iii), (iv), (vii),
(viii), (ix), (xv), (xviii) and (xx) may prohibit, restrict or limit other Liens
on those assets encumbered by the Liens created by such agreements, and provided
further that the foregoing shall not (a) apply to restrictions and conditions
imposed by the Loan Documents, (b) prohibit the requirement of granting pari
passu (equal and ratable) Liens in favor of any holder of any public
Indebtedness if the Obligations hereunder are required to be secured, (c) apply
to restrictions and conditions contained in agreements relating to any
disposition permitted hereby pending such disposition, provided such
restrictions and conditions apply only to the assets subject to such
disposition, (d) apply to restrictions and conditions contained in leases or
other agreements that are customary and restrict the assignment (or subletting)
thereof and relate only to the assets subject thereto.
Section 6.22    Operating Accounts. Borrower shall at all times maintain a major
depository relationship with U.S. Bank National Association, a national banking
association.
ARTICLE VII

DEFAULTS
Section 7.1    Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default (each, an “Event of
Default”):
(a)    Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Guarantors to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date made or confirmed and,
with respect to any matter which is reasonably capable of being cured, Borrower
or such Guarantor, as applicable, shall have failed to cure the occurrence
causing the representation or warranty to be materially false within thirty (30)
days after notice thereof by Administrative Agent to Borrower.
(b)    Nonpayment of (i) principal of any Loan when due, or (ii) any
Reimbursement Obligation, interest upon any Loan, any Commitment Fee or LC Fee
within five (5) days of written notice (which may include the invoice therefor)
from Administrative Agent or the applicable LC Issuer or Lender, or (iii) any
other obligation under any of the


 
80
 
 
 
 




--------------------------------------------------------------------------------





Loan Documents within five (5) days after written notice (which may include the
invoice therefor) from Administrative Agent that the same is due.
(c)    The breach of any of the covenants set forth in Section 6.19 (other than
as provided in Section 6.19(f)) or in Section 6.2.
(d)    The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this ‎ARTICLE VII) of any of the terms
or provisions of this Agreement which is not remedied within thirty (30) days
after the earlier of (i) any Senior Officer becoming aware of any such breach
and (ii) the Administrative Agent notifying the Borrower of any such breach.
(e)    Failure of the Borrower or any Guarantor to pay when due any payment of
principal or interest or any other material amount in respect of any Material
Indebtedness within fifteen (15) days (or such greater applicable grace period
as is provided in the applicable Material Indebtedness Agreement) of the date
when due; or the default by the Borrower or any Guarantor in the performance
(beyond the greater of thirty (30) days or the applicable grace period with
respect thereto, if any, provided in such Material Indebtedness) of any material
term, provision or condition contained in the applicable Material Indebtedness
Agreement if the effect of which default is to permit the holder(s) of such
Material Indebtedness or the lender(s) under the applicable Material
Indebtedness Agreement to cause ten percent (10%) or more of such Material
Indebtedness to become due prior to its stated maturity or any commitment to
lend under any such applicable Material Indebtedness Agreement to be terminated
prior to its stated expiration date; or ten percent (10%) or more of the
Material Indebtedness of the Borrower or any Guarantor shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Borrower or any Guarantor shall not pay, or shall admit in writing its inability
to pay, its debts generally as they become due.
(f)    The Borrower or any Guarantor shall (i) have an order for relief entered
with respect to it under the Federal bankruptcy laws as now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (iv) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate, limited liability company or partnership action to authorize
or effect any of the foregoing actions set forth in this ‎Section 7.1(f) or (vi)
fail to contest in good faith any appointment or proceeding described in
‎Section 7.1(g).
(g)    Without the application, approval or consent of the Borrower or any
Guarantor, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for


 
81
 
 
 
 




--------------------------------------------------------------------------------





the Borrower or any Guarantor or any Substantial Portion of their Property, or a
proceeding described in Section 7.1(f)(iv) shall be instituted against the
Borrower or any Guarantor and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of sixty (60)
consecutive days.
(h)    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and the Guarantors which, when taken together with all
other Property of the Borrower and the Guarantors so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
(i)    The Borrower or any Guarantor shall fail within thirty (30) days to pay,
obtain a stay with respect to, or otherwise discharge one or more (i) judgments
or orders for the payment of money in excess of $2,000,000 (or the equivalent
thereof in currencies other than Dollars) in the aggregate (net of amounts fully
covered by insurance as to which the applicable insurance provider has
acknowledged such coverage in writing), or (ii) nonmonetary judgments or orders
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Guarantor to enforce any such judgment.
(j)    (i) With respect to a Plan, the Borrower or an ERISA Affiliate is subject
to a lien in excess of $2,000,000 pursuant to Section 430(k) of the Code or
Section 302(c) of ERISA or Title IV of ERISA, or (ii) an ERISA Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect.
(k)    Any Change in Control shall occur.
(l)    The occurrence of any “default,” as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.
(m)    Any Loan Document shall fail to remain in full force or effect or any
action shall be taken by any Guarantor to discontinue or to assert the
invalidity or unenforceability of any Guaranty, or any Guarantor shall deny that
it has any further liability under any Guaranty to which it is a party, or shall
give notice to such effect.
(n)    Failure of the Borrower or any Guarantor to pay when due any payment of
principal or interest or any other material amount in respect of any Material
Non-Recourse Indebtedness within fifteen (15) days (or such greater applicable
grace period as is provided in the applicable Material Non-Recourse Indebtedness
Agreement) of the date when due; or the default by the Borrower or any Guarantor
in the performance (beyond the greater of


 
82
 
 
 
 




--------------------------------------------------------------------------------





thirty (30) days or the applicable grace period with respect thereto, if any,
provided in such Material Non-Recourse Indebtedness) of any material term,
provision or condition contained in the applicable Material Non-Recourse
Indebtedness Agreement if the effect of which default is to permit the holder(s)
of such Material Non-Recourse Indebtedness or the lender(s) under the applicable
Material Non-Recourse Indebtedness Agreement to cause ten percent (10%) or more
of such Material Non-Recourse Indebtedness to become due prior to its stated
maturity or any commitment to lend under any such applicable Material
Non-Recourse Indebtedness Agreement to be terminated prior to its stated
expiration date; or ten percent (10%) or more of the Material Non-Recourse
Indebtedness of the Borrower or any Guarantor shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or the Borrower or any
Guarantor shall not pay, or shall admit in writing its inability to pay, its
debts generally as they become due.
Section 7.2    No Defaults. The breach of the Spec Unit Inventory Test shall
specifically not be an Event of Default or a Default under this Agreement
(except that the same shall result in the exclusion of certain assets from the
Borrowing Base to the extent provided for in ‎Section 6.19(f)).
ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
Section 8.1    Acceleration; Remedies. If any Event of Default described in
‎Section 7.1(f) or ‎Section 7.1(g) occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations under this Agreement and the other Loan Documents shall immediately
become due and payable without any election or action on the part of the
Administrative Agent, any LC Issuer or any Lender and the Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the Facility LC Collateral Account, equal to
the difference of (y) the amount of LC Obligations at such time, less (z) the
amount on deposit in the Facility LC Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations under this Agreement and the other Loan
Documents (such difference, the “Collateral Shortfall Amount”). If any other
Event of Default occurs, the Administrative Agent may, and at the request of the
Required Lenders shall, (a) terminate or suspend the obligations of the Lenders
to make Loans hereunder and the obligation and power of the LC Issuers to issue
Facility LCs, or declare the Obligations under this Agreement and the other Loan
Documents to be due and payable, or both, whereupon the Obligations under this
Agreement and the other Loan Documents shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the


 
83
 
 
 
 




--------------------------------------------------------------------------------





Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
(a)    If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.
(b)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations under this Agreement and the other Loan Documents and
any other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuers under the Loan Documents, as provided
in ‎Section 8.2.
(c)    At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations under this Agreement and the other Loan
Documents have been paid in full (other than contingent indemnification
obligations for which no claim has been made), the Aggregate Commitment has been
terminated, and all issued Facility LCs have expired or been returned, undrawn,
to the applicable LC Issuer, any funds remaining in the Facility LC Collateral
Account shall be returned by the Administrative Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.
(d)    If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the other Loan Documents or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuers to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in ‎Section 7.1(f) or ‎Section
7.1(g) with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due under this Agreement and the other Loan Documents
shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Administrative Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.
(e)    Upon the occurrence and during the continuation of any Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.
Section 8.2    Application of Funds. After the exercise of remedies provided for
in ‎Section 8.1 (or after the Obligations under this Agreement and the other
Loan Documents have automatically become immediately due and payable as set
forth in the first sentence of ‎Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:


 
84
 
 
 
 




--------------------------------------------------------------------------------





(a)    First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under ‎ARTICLE III) payable to the Administrative
Agent in its capacity as such;
(b)    Second, to payment of fees, indemnities and other amounts (other than
principal, interest, LC Fees and Commitment Fees) payable to the Lenders and the
LC Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuers as required by ‎Section 9.6 and amounts
payable under ‎ARTICLE III);
(c)    Third, to payment of accrued and unpaid LC Fees, Commitment Fees and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the LC Issuers in proportion to the respective amounts described in this
‎Section 8.2(c) payable to them;
(d)    Fourth, to payment of all Obligations ratably among the Lenders;
(e)    Fifth, to the Administrative Agent for deposit to the Facility LC
Collateral Account in an amount equal to the Collateral Shortfall Amount (as
defined in ‎Section 8.1(a)), if any; and
(f)    Last, the balance, if any, to the Borrower or as otherwise required by
law.
Section 8.3    Amendments. Subject to the provisions of this ‎Section 8.3, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to this Agreement or the
Guaranty or changing in any manner the rights of the Lenders or the Borrower
hereunder or thereunder or waiving any Default or Event of Default hereunder;
provided, however, that no such supplemental agreement shall:
(a)    without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, or extend the expiry date of any Facility LC to a
date after the Facility Termination Date or postpone any regularly scheduled
payment of principal of any Loan or forgive all or any portion of the principal
amount thereof or any Reimbursement Obligation related thereto, or reduce the
rate or extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto or increase the amount of the Commitment of such
Lender hereunder.
(b)    without the consent of all of the Lenders, reduce the percentage
specified in the definition of Required Lenders.
(c)    without the consent of all of the Lenders, amend this ‎Section 8.3.
(d)    without the consent of all of the Lenders, release all or substantially
all of the Guarantors of the Obligations (except as provided in ‎Section
6.20(b)).
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment


 
85
 
 
 
 




--------------------------------------------------------------------------------





of any provision relating to the LC Issuers shall be effective without the
written consent of the LC Issuers. No amendment to any provision of this
Agreement relating to the Swing Line Lender or any Swing Line Loans shall be
effective without the written consent of the Swing Line Lender. The
Administrative Agent may waive payment of the fee required under ‎Section
12.3(c) without obtaining the consent of any other party to this Agreement.
Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency of a technical or immaterial nature, as
determined in good faith by the Administrative Agent.
Section 8.4    Preservation of Rights. No delay or omission of the Lenders, the
LC Issuers or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to ‎Section 8.3, and then
only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent, the LC Issuers and the Lenders
until the Obligations have been paid in full.
ARTICLE IX

GENERAL PROVISIONS
Section 9.1    Survival of Representations. All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.
Section 9.2    Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
Section 9.3    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
Section 9.4    Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent, any LC Issuer
and the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letters which
shall survive and remain in full force and effect during the term of this
Agreement.


 
86
 
 
 
 




--------------------------------------------------------------------------------





Section 9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
Section 9.6    Expenses; Indemnification.
(a)    The Borrower shall reimburse the Administrative Agent for all reasonable
and documented out-of-pocket expenses paid or incurred by the Administrative
Agent, including, without limitation, filing and recording costs and fees, costs
of any environmental review, and consultants’ fees, travel expenses, cusip costs
and reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent and/or the allocated costs of in-house counsel incurred
from time to time, in connection with the due diligence, preparation,
administration, negotiation, execution, delivery, syndication, distribution
(including, without limitation, via DebtX and any other internet service
selected by the Administrative Agent), review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent, the LC Issuers and the Lenders for any costs, internal
charges and out-of-pocket expenses, including, without limitation, filing and
recording costs and fees, costs of any environmental review, and consultants’
fees, travel expenses and reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent, the LC Issuers and the Lenders and/or the
allocated costs of in-house counsel incurred from time to time, paid or incurred
by the Administrative Agent, any LC Issuer or any Lender in connection with the
collection and enforcement of the Loan Documents. Expenses being reimbursed by
the Borrower under this Section include, without limitation, costs and expenses
incurred in connection with the Reports described in the following sentence. The
Borrower acknowledges that from time to time Administrative Agent may prepare
and may distribute to the Lenders (but shall have no obligation or duty to
prepare or to distribute to the Lenders) certain audit reports (the “Reports”)
pertaining to the Borrower’s assets for internal use by Administrative Agent
from information furnished to it by or on behalf of the Borrower, after
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement.
(b)    The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, each LC Issuer, each Swing Line Lender, each
Lender, their respective affiliates, and each of their directors, officers and
employees, agents and advisors (each an “Indemnitee”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements and
settlement costs (including, without limitation, all expenses of litigation or
preparation therefor) whether or not the Administrative Agent, the Arranger,


 
87
 
 
 
 




--------------------------------------------------------------------------------





any LC Issuer, any Swing Line Lender, any Lender or any affiliate is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby, any
actual or alleged presence or release of Hazardous Materials on or from any
Property owned or operated by the Borrower or any of its Subsidiaries, any
environmental liability related in any way to the Borrower or any of its
Subsidiaries, or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any of
its Subsidiaries, or the direct or indirect application or proposed application
of the proceeds of any Credit Extension hereunder, provided that such indemnity
shall not, as to any Indemnitee, apply to losses, claims, damages, liabilities
or related expenses to the extent such losses, claims, damages, liabilities or
related expenses (i) that result from the willful misconduct, bad faith or gross
negligence of such Indemnitee or any of its controlled affiliates or controlling
persons or any of the officers, directors, employees, partners, successors,
agents, advisors or representatives of any of the foregoing (in each case, (A)
as determined by a court of competent jurisdiction in a final and non-appealable
judgment and (B) with respect to any controlled affiliate, partner, agent,
advisor or representative, only if such person acted pursuant to the expressed
direction of such Indemnitee), or (ii) have arisen out of any dispute that does
not involve an act or omission of any Borrower or Guarantor and that is brought
by an Indemnitee against another Indemnitee (excluding any such claims against
the relevant Indemnitee in its capacity or in fulfilling its role as
Administrative Agent, bookrunner or lead arranger, as applicable, or any similar
role relating to the Loans). The obligations of the Borrower under this ‎Section
9.6 shall survive the termination of this Agreement.
Section 9.7    Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
Section 9.8    Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP applied on a
basis consistent with the consolidated audited financial statements of Borrower
(“Agreement Accounting Principles”). If any change in GAAP from the principles
used in preparing such statements would have a material effect upon the results
of any calculation required by or compliance with any provision of this
Agreement, and the Borrower, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such calculation
shall continue to be made or calculated and compliance with such provision shall
be determined using accounting principles used in preparing the consolidated
audited financial statements of the Borrower as of December 31, 2016.
Section 9.9    Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction


 
88
 
 
 
 




--------------------------------------------------------------------------------





or the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
Section 9.10    Nonliability of Lenders. The relationship between the Borrower
on the one hand and the Lenders, the LC Issuer and the Administrative Agent on
the other hand shall be solely that of the borrower and lender. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger, any LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby. It is
agreed that the Arranger shall, in its capacity as such, have no duties or
responsibilities under the Agreement or any other Loan Document. Each Lender
acknowledges that it has not relied and will not rely on the Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.
Section 9.11    Confidentiality. The Administrative Agent and each Lender agrees
to hold any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates (it being understood that the Persons to whom disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential (“Confidentiality Direction”)),
(ii) to legal counsel, accountants, and other professional advisors to the
Administrative Agent or such Lender, who will receive the Confidentiality
Direction, (iii) as provided in ‎Section 12.3(e), (iv) to regulatory officials,
(v) to any Person as requested pursuant to or as required by law, regulation, or
legal process, (vi) to any Person in connection with any legal proceeding to
which it is a party, (vii) to its direct or indirect contractual counterparties
in swap agreements or to legal counsel, accountants and other professional
advisors to such counterparties, who will receive the Confidentiality Direction,
(viii) to Rating Agencies if requested or required by such Rating Agencies in
connection with a rating relating to the Advances hereunder (it being understood
that, prior to any such disclosure, such Rating Agency shall undertake to
preserve the confidentiality of the information), (ix) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, to the extent reasonably necessary, and (x) to the extent such
information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any LC
Issuer, the Swing Line Lender or any other Lender on a non-


 
89
 
 
 
 




--------------------------------------------------------------------------------





confidential basis from a source other than the Borrower. Without limiting
Section 9.4, the Borrower agrees that the terms of this ‎Section 9.11 shall set
forth the entire agreement between the Borrower and the Administrative Agent and
each Lender with respect to any confidential information previously or hereafter
received by the Administrative Agent or such Lender in connection with this
Agreement, and this ‎Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by the Administrative Agent or any
Lender with respect to such confidential information.
Section 9.12    Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) for the
repayment of the Credit Extensions provided for herein.
Section 9.13    Disclosure. The Borrower and each Lender hereby acknowledge and
agree that U.S. Bank and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.
Section 9.14    USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrower pursuant to Section 326 of the USA PATRIOT Act of 2001,
31 U.S.C. Section 5318:
Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
ARTICLE X

THE ADMINISTRATIVE AGENT
Section 10.1    Appointment; Nature of Relationship. U.S. Bank National
Association d/b/a Housing Capital Company is hereby appointed by each of the
Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this ‎ARTICLE X. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders and (ii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to


 
90
 
 
 
 




--------------------------------------------------------------------------------





assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.
Section 10.2    Powers. The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
Section 10.3    General Immunity. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
Section 10.4    No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in ‎ARTICLE IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.
Section 10.5    Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
Section 10.6    Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except


 
91
 
 
 
 




--------------------------------------------------------------------------------





as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.
Section 10.7    Reliance on Documents; Counsel. The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
Section 10.8    Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Pro Rata Shares (disregarding, for the avoidance
of doubt, the exclusion of Defaulting Lenders therein) (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to ‎Section 3.5(d) shall,
notwithstanding the provisions of this ‎Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this ‎Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.
Section 10.9    Notice of Event of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to


 
92
 
 
 
 




--------------------------------------------------------------------------------





this Agreement describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders; provided that, except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
Section 10.10    Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.
Section 10.11    Lender Credit Decision, Legal Representation.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.
(b)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.


 
93
 
 
 
 




--------------------------------------------------------------------------------





Section 10.12    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, thirty (30) days after the retiring Administrative Agent gives notice
of its intention to resign. Upon any such resignation, the Required Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders within fifteen (15) days after the
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this ‎ARTICLE X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this ‎Section 10.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.
Section 10.13    Administrative Agent and Arranger Fees. The Borrower agrees to
pay to U.S. Bank the fees agreed to by U.S. Bank and the Borrower, pursuant to
that certain letter agreement of even date herewith between U.S. Bank and the
Borrower (the “Fee Letter”). Lenders and Borrower understand and agree that,
except only as may otherwise be set forth in a separate side letter between U.S.
Bank and any other Lender (if at all), U.S. Bank shall have no obligation to
share any such fees paid to U.S. Bank pursuant to the Fee Letter with any of the
other Lenders.
Section 10.14    Delegation to Affiliates. The Borrower and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under ARTICLES IX and X.


 
94
 
 
 
 




--------------------------------------------------------------------------------





Section 10.15    Arranger and Book Runner. None of the Lenders identified in
this Agreement as an “Arranger” or “Book Runner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such, provided, however, that nothing in this
‎Section 10.15 shall affect the rights, powers, obligations, liabilities,
responsibilities or duties of the Administrative Agent in such capacity under
this Agreement and the other Loan Documents. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to such Lenders as it makes with respect to the Administrative Agent in ‎Section
10.11.
Section 10.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
ARTICLE XI

RATABLE PAYMENTS
Section 11.1    Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral or other protection ratably in proportion to their respective Pro
Rata Shares of the


 
95
 
 
 
 




--------------------------------------------------------------------------------





Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
Section 12.1    Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
‎Section 12.3, and (iii) any transfer by participation must be made in
compliance with ‎Section 12.2. Any attempted assignment or transfer by any party
not made in compliance with this ‎Section 12.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with the terms of this Agreement. The parties to this Agreement
acknowledge that clause (ii) of this ‎Section 12.1 relates only to absolute
assignments and this ‎Section 12.1 does not prohibit assignments by any Lender
creating security interests, including, without limitation, (x) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a Fund, any pledge or assignment of all or any portion of its rights
under this Agreement and any Note to its trustee in support of its obligations
to its trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of ‎Section 12.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with ‎Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.
Section 12.2    Participations.
(a)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more entities (“Participants”) participating interests in any Outstanding Credit
Exposure owing to such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Outstanding Credit Exposure and the holder of any Note issued to it
in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such


 
96
 
 
 
 




--------------------------------------------------------------------------------





participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of ‎Section
8.3 or of any other Loan Document.
(c)    Benefit of Certain Provisions. The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5,
9.6 and 9.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1 or 3.2
than the Lender who sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Borrower, (ii) each Participant shall be subject to the provisions of
Section 3.7 and (iii) a Participant shall not be entitled to receive any greater
payment under Section 3.5 than the Lender who sold the participating interest to
such Participant would have received had it retained such interest for its own
account (A) except to the extent such entitlement to receive a greater payment
results from a change in treaty, law or regulation (or any change in the
interpretation or administration thereof by any Governmental Authority) that
occurs after the Participant acquired the applicable participation and (B), in
the case of any Participant that would be a Non-U.S. Lender if it were a Lender,
such Participant agrees to comply with the provisions of Section 3.5 to the same
extent as if it were a Lender (it being understood that the documentation
required under Section 3.5(f) shall be delivered to the participating Lender).
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such Outstanding Credit Exposure, any
Note, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative


 
97
 
 
 
 




--------------------------------------------------------------------------------





Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
Section 12.3    Assignments.
(a)    Permitted Assignments. Any Lender may, upon the prior approval of
Administrative Agent, LC Issuer and Swing Line Lender, assign to any affiliate
of such Lender all or a portion of its respective Commitment, in such a manner
as to create privity of contract between such affiliate and the Borrower and to
make such affiliate a Lender for all purposes hereunder. Any Lender may, upon
the prior approval of Administrative Agent, LC Issuer and Swing Line Lender,
assign to any entity which meets the following conditions (“Assignee Lender”)
all or a portion of its respective Commitment, in such a manner as to create
privity of contract between such person and the Borrower and to make such person
a Lender for all purposes hereunder:
(i)    The minimum portion of the total commitment which the assigning Lender
may assign to an Assignee Lender shall be Five Million Dollars ($5,000,000.00).
(ii)    Without limiting the power of consent in subsection (iv) below, an
Assignee Lender (or its direct or indirect parent) shall be either (A) a
commercial lender organized under the laws of the United States, or any state
thereof, and having total assets in excess of Two Billion Dollars
($2,000,000,000) or (B) a commercial bank organized under the laws of any other
country which has total assets in excess of Ten Billion Dollars
($10,000,000,000) or (C) any other financial institution which has total assets
in excess of Ten Billion Dollars ($10,000,000,000).
(iii)    The senior unsecured debt of an Assignee Lender (or its direct or
indirect parent) shall have a rating of Baa-2 or higher from Moody’s or a
comparable rating agency.
(iv)    Such assignment shall have been approved by Administrative Agent, LC
Issuer and Swing Line Lender, which approvals shall not be unreasonably
withheld.
(v)    The Assignee Lender shall have paid to the Administrative Agent an
administrative fee of $3,500.00 to process the admission of such Assignee
Lender.
(vi)    The Assignee Lender shall not be Borrower or any of Borrower’s
Affiliates.
(vii)    Borrower’s consent shall have been obtained; provided, however, that,
during the existence of any Event of Default, Borrower’s consent shall not be
required in connection with any sale, transfer, assignment or syndication of any
portion of the Loan or any Lender’s interest therein.


 
98
 
 
 
 




--------------------------------------------------------------------------------





(b)    Assignment and Assumption. The Borrower and Administrative Agent may
continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned to an Assignee Lender (or to an affiliate of such
Lender) until such time as (i) written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee Lender (or such affiliate) shall have been given to the Borrower and
Administrative Agent by the assigning Lender and the Assignee Lender (or such
affiliate); (ii) the assigning Lender and the Assignee Lender (or such
affiliate) shall have delivered to the Borrower and Administrative Agent an
Assignment and Assumption. Upon request, Borrower will execute and deliver to
Administrative Agent an appropriate replacement promissory note or replacement
promissory notes in favor of each assignee (and assignor, if such assignor is
retaining a portion of its Commitment and advances) reflecting such assignee’s
(and assignor’s) portion of the Commitment. Upon execution and delivery of such
replacement promissory note(s) the original promissory note or notes evidencing
all or a portion of the Commitment being assigned shall be canceled and returned
to Borrower.
(c)    Notice by Administrative Agent. Promptly following receipt by
Administrative Agent of an executed Assignment and Assumption, Administrative
Agent shall give notice to the Borrower and to the Lenders of: (i) the
effectiveness of the assignment by the assigning Lender to the Assignee Lender
(or the affiliate of the Lender); and (ii) the revised Pro Rata Shares and
maximum amounts of the Commitment in effect as a result of such assignment.
(d)    Adjustment of Shares. Immediately upon delivery of the Assignment and
Assumption to Administrative Agent, this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee Lender (or affiliate of the Lender) and the resulting adjustment of the
Pro Rata Shares and maximum amounts of the Lenders’ Commitment arising
therefrom. The portion of the Commitment assigned to each Assignee Lender (or
such affiliate) shall reduce the Commitment of the assigning Lender by a like
amount.
(e)    Rights of Assignee. From and after the date upon which Administrative
Agent notifies the assigning Lender that it has received an executed Assignment
and Assumption: (1) the Assignee Lender (or the Lender’s affiliate) thereunder
shall be a party to this Agreement and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, shall have the rights and obligations of a Lender under this
Agreement; and (2) the assigning Lender shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment and Assumption, relinquish its rights and be released from its
obligations under this Agreement.
(f)    Assignee’s Agreements. By executing and delivering an Assignment and
Assumption, the Assignee Lender (or the Lender’s affiliate) thereunder confirms
and agrees as follows: (1) other than as provided in such Assignment and
Assumption, the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to


 
99
 
 
 
 




--------------------------------------------------------------------------------





any statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, the Note or any other instrument or
document furnished pursuant to the Loan; (2) the assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any other parties or the performance or
observance by the Borrower of any of its obligations under the Note and this
Agreement; (3) the Assignee Lender (or such affiliate) has received a copy of
this Agreement, together with such other documents and information as the
Assignee Lender (or such affiliate) has deemed appropriate to make its own
credit analysis and decision to enter into the Assignment and Assumption;
(4) the Assignee Lender (or such affiliate) will, independently and without
reliance upon Administrative Agent, continue to make its own credit decisions in
taking or not taking action under this Agreement; (5) the Assignee Lender (or
such affiliate) hereby appoints and authorizes Administrative Agent to take such
action as administrative agent on its behalf and to exercise such powers under
the Loan Documents and this Agreement as are delegated to Administrative Agent
thereunder and hereunder, together with such powers as are reasonably incidental
thereto; and (6) the Assignee Lender (or such affiliate) agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender and confirms the representations and
warranties of the assigning Lender under this Agreement. Any assignment in
violation of this Section 12.3 shall be deemed to be a participation under
Section 12.2 of this Agreement.
(g)    Register. Administrative Agent shall maintain at one of its offices in
the State of California a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice
ARTICLE XIII

NOTICES
Section 13.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:


 
100
 
 
 
 




--------------------------------------------------------------------------------





(i)    if to the Borrower, to it at The New Home Company Inc., 85 Enterprise,
Suite 450, Aliso Viejo, CA 92656, Attention: John Stephens, Chief Financial
Officer, Facsimile: (949) 382-7826;
(ii)    if to the Administrative Agent, to it at U.S. Bank National Association
d/b/a Housing Capital Company, 3200 Bristol Street, Suite 800, Costa Mesa, CA
92626, Attention: Loan Administration, Facsimile: (714) 438-4435;
(iii)    if to a Lender or LC Issuer, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or LC Issuer pursuant to Article II if such Lender or LC Issuer,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its respective discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the recipient otherwise prescribes pursuant to the preceding paragraph,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not given during the normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 13.1.


 
101
 
 
 
 




--------------------------------------------------------------------------------





ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
Section 14.1    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in ARTICLE IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 14.2    Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.
ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
Section 15.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF CALIFORNIA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
Section 15.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN ORANGE COUNTY, CALIFORNIA IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO
BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY THE BORROWER


 
102
 
 
 
 




--------------------------------------------------------------------------------





AGAINST THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN ORANGE COUNTY, CALIFORNIA.
Section 15.3    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
ARTICLE XVI

BAIL-IN OF EEA FINANCIAL INSTITUTIONS
Section 16.1    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Signature Pages Follow]


 
103
 
 
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.
 
THE NEW HOME COMPANY INC.,
a Delaware corporation




By:_________________________
Name: ______________________
Title: _______________________




By:_________________________
Name: ______________________
Title: _______________________
 
 







[Signatures Continue on the Following Page]


 
S-1
 
 
 
 




--------------------------------------------------------------------------------







 
U.S. BANK NATIONAL ASSOCIATION,
D/B/A HOUSING CAPITAL COMPANY
as a Lender, a Swing Line Lender, an LC Issuer and Administrative Agent




By:_________________________
Name: ______________________
Title: _______________________
 
 



[Signatures Continue on the Following Page]


 
S-2
 
 
 
 




--------------------------------------------------------------------------------







 
CITIBANK, N.A.,
a national banking association,
as a Lender





By:_________________________
Name: ______________________
Title: _______________________
 
 



[Signatures Continue on the Following Page]




 
S-3
 
 
 
 




--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A.,
a national banking association,
as a Lender



By:_________________________
Name: ______________________
Title: _______________________
 
 



[Signatures Continue on the Following Page]








 
S-4
 
 
 
 




--------------------------------------------------------------------------------





 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender



By:_________________________
Name: ______________________
Title: _______________________
 
 
 
By:_________________________
Name: ______________________
Title: _______________________





[Signatures Continue on the Following Page]






 
S-5
 
 
 
 




--------------------------------------------------------------------------------





 
ZB, N.A. DBA CALIFORNIA BANK & TRUST,
a national banking association,
as a Lender



By:_________________________
Name: ______________________
Title: _______________________
 
 



[Signatures Continue on the Following Page]






 
S-6
 
 
 
 




--------------------------------------------------------------------------------





 
BANK OF THE WEST,
a California banking association,
as a Lender



By:_________________________
Name: ______________________
Title: _______________________
 
 



[Signatures Continue on the Following Page]






 
S-7
 
 
 
 




--------------------------------------------------------------------------------





 
CITY NATIONAL BANK,
a national banking association,
as a Lender



By:_________________________
Name: ______________________
Title: _______________________
 
 











 
S-8
 
 
 
 




--------------------------------------------------------------------------------






PRICING SCHEDULE
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the following table based on the Borrower’s Leverage Ratio as reflected in
the then most recent Financials:
Level
Leverage
Ratio
Applicable
Margin
Applicable Fee
Rate
I
<30%
2.25%
0.25%
II
>30%, <40%
2.50%
0.50%
III
>40%, <50%
2.75%
0.50%
IV
>50%
3.00%
0.60%



Adjustments, if any, to the Applicable Margin or Applicable Fee Rate, to the
extent determined on the basis of the Leverage Ratio, shall be effective from
and after the first day of the first fiscal month immediately following the date
on which the delivery of the Financials is required until the first day of the
first fiscal month immediately following the next such date on which delivery of
such Financials of the Borrower is so required. If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to
Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five (5) days after such Financials are so delivered.
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).




 
Pricing Schedule
 
 
 
 




--------------------------------------------------------------------------------






SCHEDULE 1
Commitments
As of the Modification Date:
Lender:


Commitment:


Percentage:


U.S. Bank National Association
d/b/a Housing Capital Company
$60,000,000.00
30.000000000%
Citibank, N.A.
$30,000,000.00
15.000000000%
Credit Suisse AG, Cayman Islands Branch
$26,000,000.00
13.000000000%
Bank of the West
$26,000,000.00
13.000000000%
JPMorgan Chase Bank, N.A.
$22,000,000.00
11.000000000%
City National Bank
$18,000,000.00
9.000000000%
California Bank & Trust
$18,000,000.00
9.000000000%
 
 
 
TOTAL COMMITMENTS
$200,000,000.00
100.000000000%







 
Schedule 1
 
 
 
 




--------------------------------------------------------------------------------






SCHEDULE 2
Intentionally Omitted




 
Schedule 2
 
 
 
 




--------------------------------------------------------------------------------






SCHEDULE 3
Guarantors
As of the Modification Date:


DMB/TNHC LLC
Larkspur Land 8 Investor, LLC
Larkspur Land 8 Owner, LLC
LR8 Investors, LLC
LR8 Owner, LLC
The New Home Company Northern California LLC
The New Home Company Southern California LLC
TNHC - Arantine GP LLC
TNHC - Calabasas GP LLC
TNHC - Santa Clarita GP, LLC
TNHC Arizona LLC
TNHC Canyon Oaks LLC
TNHC Grove Investment LLC
TNHC Land Company LLC
TNHC Realty and Construction Inc.
TNHC San Juan LLC




 
Schedule 3
 
 
 
 




--------------------------------------------------------------------------------






SCHEDULE 4
LC Issuer’s LC Limits
LC Issuer
LC Limit
U.S. Bank National Association d/b/a Housing Capital Company
$25,000,000.00







 
Schedule 4
 
 
 
 




--------------------------------------------------------------------------------






SCHEDULE 5.8
Subsidiaries
As of the Modification Date:
Name of Subsidiary
Jurisdiction of Formation
Percentage of Stock Owned
Owner
DMB/TNHC LLC
Delaware
100%
TNHC Arizona LLC
Larkspur Land 8 Investor, LLC
Delaware
100%
 The New Home Company Northern California LLC (99%)
TNHC Realty and Construction Inc. (1%)
Larkspur Land 8 Owner, LLC
Delaware
100%
Larkspur Land 8 Investor, LLC
LR8 Investors, LLC
Delaware
100%
The New Home Company Southern California LLC (99%)
TNHC Realty and Construction Inc. (1%)
LR8 Owner, LLC
Delaware
100%
LR8 Investors, LLC
The New Home Company Northern California LLC
Delaware
100%
The New Home Company Inc.
The New Home Company Southern California LLC
Delaware
100%
The New Home Company Inc.
TNHC - Arantine GP LLC
Delaware
100%
TNHC Land Company LLC
TNHC - Calabasas GP LLC
Delaware
100%
The New Home Company Southern California LLC
TNHC - Santa Clarita GP, LLC
Delaware
100%
The New Home Company Southern California LLC
TNHC Arizona LLC
Delaware
100%
The New Home Company Inc.



Schedule 5.8-1

--------------------------------------------------------------------------------





TNHC Canyon Oaks LLC
Delaware
100%
TNHC Land Company LLC
TNHC Grove Investment LLC
Delaware
100%
The New Home Company Northern California LLC
TNHC Land Company LLC
Delaware
100%
The New Home Company Inc.
TNHC Realty and Construction Inc.
Delaware
100%
The New Home Company Inc.
TNHC San Juan LLC
Delaware
100%
The New Home Company Southern California LLC







Schedule 5.8-2

--------------------------------------------------------------------------------






EXHIBIT A
Intentionally Omitted






 
Exhibit A - Page 1
 




--------------------------------------------------------------------------------






EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE
To:
The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of May 10, 2016, as modified by that certain
Modification Agreement dated as of September 27, 2017 (as further amended,
modified, renewed or extended from time to time, the “Agreement”) among The New
Home Company Inc., a Delaware corporation (the “Borrower”), the Lenders party
thereto and U.S. Bank National Association d/b/a Housing Capital Company, as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected [__________] of the Borrower;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct in all
material respects.
5.    Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Exhibit B - Page 1
 




--------------------------------------------------------------------------------





 
 
 
 
 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this [__] day of
[_______], 20[__].
 
THE NEW HOME COMPANY INC.,
a Delaware corporation




By:_________________________
Name: ______________________
Title:________________________




By:_________________________
Name: ______________________
Title: _______________________





 
Exhibit B - Page 2
 




--------------------------------------------------------------------------------







SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of [_________], 20[__] with
Provisions of Section 6.19 of
the Agreement
[insert relevant calculations]


 
Exhibit B - Page 3
 




--------------------------------------------------------------------------------







SCHEDULE II TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due




 
Exhibit B - Page 4
 




--------------------------------------------------------------------------------






EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
1.
Assignor:
[ ]
 
 
 
2.
Assignee:
[ ][and is an Affiliate/ Approved Fund of [identify Lender]1
 
 
 
3.
Borrower(s):
The New Home Company Inc.
 
 
 
 
4.
Administrative Agent:
U.S. Bank National Association d/b/a Housing Capital Company, as the agent under
the Credit Agreement.
 
 
 
 
 
 

1 Select as applicable.


 
Exhibit C - Page 1
 




--------------------------------------------------------------------------------





5.
Credit Agreement:
The $200,000,000.00 Amended and Restated Credit Agreement dated as of May 10,
2016 among The New Home Company Inc., the Lenders party thereto, U.S. Bank
National Association d/b/a Housing Capital Company, as Administrative Agent, and
the other agents party thereto, as modified by that certain Modification
Agreement dated as of September 27, 2017.
6.
Assigned Interest:
 
 
 
 
 
 
 
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$[____________]
$[____________]
[_______]%
 
$[____________]
$[____________]
[_______]%
 
$[____________]
$[____________]
[_______]%
 
 
 
7.
Trade Date:
[______________________]
 
 
 
 
 

Effective Date: [____________________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]




By: _________________________________
      Title:
 
 
 
ASSIGNEE
[NAME OF ASSIGNEE]




By: _________________________________
      Title:

2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments
made between the Trade Date and the Effective Date.
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments
made between the Trade Date and the Effective Date.
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders
thereunder.
5 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.




 
Exhibit C - Page 2
 




--------------------------------------------------------------------------------







6 [Consented to and] Accepted:
 
 
 
U.S. BANK NATIONAL ASSOCIATION
D/B/A HOUSING CAPITAL COMPANY, as Administrative Agent
 
 
 
By:____________________________
 
Title:
 
 
 


[Consented to:]7
 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
By:____________________________
 
Title:
 
 
 









































 
 
 
 
 

6 To be added only if the consent of the Administrative Agent is required by the
terms of the
Credit Agreement.
7 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender,
LC Issuer) is required by the terms of the Credit Agreement.


 
Exhibit C - Page 3
 




--------------------------------------------------------------------------------







ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents, (v)
inspecting any of the Property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to


 
Exhibit C - Page 4
 




--------------------------------------------------------------------------------





make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.




 
Exhibit C - Page 5
 




--------------------------------------------------------------------------------






EXHIBIT D

FORM OF BORROWING NOTICE
TO:
U.S. Bank National Association d/b/a Housing Capital Company, as Administrative
Agent (the “Administrative Agent”) under that certain Amended and Restated
Credit Agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), dated as of May 10, 2016 among The New
Home Company Inc. (the “Borrower”), the financial institutions party thereto, as
lenders (the “Lenders”), and the Administrative Agent, as modified by that
certain Modification Agreement dated as of September 27, 2017.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
The undersigned Borrower hereby gives to the Administrative Agent a request for
borrowing pursuant to Section 2.8 of the Credit Agreement, and the Borrower
hereby requests to borrow on [_______________], 20[__] (the “Borrowing Date”):
(a)    from the Lenders, on a pro rata basis, an aggregate principal Dollar
Amount of $[___________] in Revolving Loans as:
1.     a Base Rate Advance
2.     a Eurocurrency Advance with an Interest Period of [_________] month(s)
(b)    from the Swing Line Lender, a Swing Line Loan of $[____________]
The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects (except to the extent
already qualified by materiality, in which case said representations and
warranties are true and correct in all respects) as of such date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) on and as of such earlier date; (ii) at the time of and
immediately after giving effect to such Advance, no Default or Event of Default
shall have occurred and be continuing; and (iii) all other relevant conditions
set forth in Section 4.2 of the Credit Agreement have been satisfied.
******


 
Exhibit D - Page 1
 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
Dated: [_______________], 20[__]
 
THE NEW HOME COMPANY INC.,
a Delaware corporation




By:_________________________
Name: ______________________
Title: _______________________




By:_________________________
Name: ______________________
Title: _______________________









 
Exhibit D - Page 2
 




--------------------------------------------------------------------------------






EXHIBIT E

FORM OF GUARANTY
GUARANTY
THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of June 26, 2014 by and
among each of the Persons listed on the signature pages hereto (each an “Initial
Guarantor”) and those additional Persons which become parties to this Guaranty
by executing a supplement hereto (a “Guaranty Supplement”) in the form attached
hereto as Annex I (such additional Persons, together with the Initial
Guarantors, the “Guarantors”), in favor of U.S. Bank National Association d/b/a
Housing Capital Company, as Administrative Agent (the “Administrative Agent”),
for the benefit of Lenders under the Credit Agreement described below. Unless
otherwise defined herein, capitalized terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.
W I T N E S S E T H :
WHEREAS, The New Home Company Inc., a Delaware corporation (“Borrower”), the
financial institutions from time to time party thereto (collectively, the
“Lenders”), and the Administrative Agent have entered into that certain Credit
Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
which Credit Agreement provides, subject to the terms and conditions thereof,
for extensions of credit and other financial accommodations (the “Loan”) to be
made by the Lenders to or for the benefit of the Borrower;
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty, whereby each of the Guarantors, without limitation and with full
recourse, shall guarantee the payment when due of all Obligations, including,
without limitation, all principal, interest, letter of credit reimbursement
obligations and other amounts that shall be at any time payable by the Borrower
under the Credit Agreement or the other Loan Documents; and
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor to receive funds through contributions to capital, and for each
Guarantor to receive funds through intercompany advances or otherwise, from
funds provided to the Borrower pursuant to the Credit Agreement and the
flexibility provided by the Credit Agreement for each Guarantor to do so which
significantly facilitates the business operations of the Borrower and each
Guarantor and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, and to make the Loans and the other financial
accommodations to the Borrower and to issue the Facility LCs described in the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
under the Credit Agreement and the other Loan Documents;


 
Exhibit E - Page 1
 




--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Representations, Warranties and Covenants. Each of the Guarantors represents
and warrants to each Lender and the Administrative Agent as of the date of this
Guaranty, giving effect to the consummation of the transactions contemplated by
the Loan Documents on the Effective Date, and thereafter on each date as
required by Section 4.2 of the Credit Agreement that:


(a)    It (i) is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization, (ii) is duly qualified to do
business as a foreign entity and is in good standing (to the extent such concept
is applicable) under the laws of each jurisdiction where the business conducted
by it makes such qualification necessary, and (iii) has all requisite corporate,
partnership or limited liability company power and authority, as the case may
be, to own, operate and encumber its property and to conduct its business in
each jurisdiction in which its business is conducted, except to the extent that
the failure to maintain such existence status, or authority would not reasonably
be expected to result in a Material Adverse Effect.
(b)    It has the requisite corporate, limited liability company or limited
partnership, as applicable, power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate, limited liability
company or partnership proceedings, including any required shareholder, member
or partner approval, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor, in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity.
(c)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) in any material respect
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Guarantor or any
provisions of any indenture, instrument or agreement to which the Guarantor is
party or is subject or by which it or its property is bound, (iii) result in the
creation or imposition of any Lien whatsoever upon any of the property or assets
of such Guarantor, other than Liens permitted or created by the Loan Documents,
or (iv) require any approval of such Guarantor’s board of directors,
shareholders, members or partners except such as have been obtained. The
execution, delivery and performance by such Guarantor of each of the Loan
Documents to which such Guarantor is a party do not and will not require any
registration


 
Exhibit E - Page 2
 




--------------------------------------------------------------------------------





with, consent or approval of, or notice to, or other action to, with or by any
Governmental Authority, except filings, consents or notices which have been
made.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Facility LC outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other
Obligations shall remain unpaid, it will fully comply with those covenants and
agreements of the Borrower applicable to such Guarantor set forth in the Credit
Agreement.
2.    The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit Agreement, (ii) obligations owing under or in connection with
Facility LCs, and (iii) all other amounts payable by the Borrower under the
Credit Agreement and the other Loan Documents, and including, without
limitation, all Rate Management Obligations (but excluding, for the avoidance of
doubt, all Excluded Swap Obligations) (all of the foregoing being referred to
collectively as the “Guaranteed Obligations”). Upon the failure by the Borrower
to pay punctually any such amount, subject to any applicable grace or notice and
cure period, each of the Guarantors agrees that it shall forthwith on demand pay
such amount at the place and in the manner specified in the Credit Agreement or
the relevant other Loan Document, as the case may be. Each of the Guarantors
hereby agrees that this Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and is not a guaranty of collection. Each of the Guarantors
hereby waives any and all benefits and defenses under CC Section 2810 and agrees
that by doing so Guarantors shall be liable even if Borrower had no liability at
the time of execution of any of the Loan Documents or thereafter ceases to be
liable. Each of the Guarantors hereby waives any and all benefits and defenses
under CC Section 2809 and agrees that by doing so Guarantors’ liability may be
larger in amount and more burdensome than that of Borrower Notwithstanding any
other provision of this Guaranty, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law. In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.
3.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(a)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or


 
Exhibit E - Page 3
 




--------------------------------------------------------------------------------





any failure or omission to enforce any right, power or remedy with respect to
the Guaranteed Obligations or any part thereof or any agreement relating
thereto, or with respect to any obligation of any other guarantor of any of the
Guaranteed Obligations;
(b)    any modification or amendment of or supplement to the Credit Agreement,
any agreement evidencing Rate Management Transactions or any other Loan
Document, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Guaranteed
Obligations guaranteed hereby;
(c)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
Person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations, any impairment or any diminution or loss of value of any
security or collateral for the Loan, or any disability or other defense of
Borrower or any other Guarantor;
(d)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;
(e)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Lender or any other
Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
(f)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any agreement
evidencing Rate Management Transactions or any provision of applicable law,
decree, order or regulation purporting to prohibit the payment by the Borrower
or any other guarantor of the Guaranteed Obligations, of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;
(g)    the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;


 
Exhibit E - Page 4
 




--------------------------------------------------------------------------------





(h)    the election by, or on behalf of, any one or more of the Lenders, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;
(i)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(j)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Lenders or the Administrative Agent for repayment
of all or any part of the Guaranteed Obligations;
(k)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(l)    any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this Section 3, constitute a legal or equitable discharge
of any Guarantor’s obligations hereunder or otherwise reduce, release, prejudice
or extinguish its liability under this Guaranty.
4.    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash (other than Unliquidated Obligations) and the Commitments and all
Facility LCs shall have terminated or expired or, in the case of all Facility
LCs, are fully collateralized on terms reasonably acceptable to the
Administrative Agent, at which time, subject to all the foregoing conditions,
the guarantees made hereunder shall automatically terminate. Each of the
Guarantors agrees that Administrative Agent and Lenders may enforce this
Guaranty without the necessity of resorting to or exhausting any security or
collateral (including, without limitation, pursuant to a judicial or nonjudicial
foreclosure), if any, and without the necessity of proceeding against Borrower
or any other Guarantor. Each of the Guarantors hereby waives any and all
benefits under CC Sections 2845, 2849 and 2850, including, without limitation,
the right to require Administrative Agent or Lenders to proceed against
Borrower, to proceed against any other Guarantor, to foreclose any lien on any
real or personal property, to exercise any right or remedy under the Loan
Documents, to draw upon any letter of credit issued in connection herewith, or
to pursue any other remedy or to enforce any other right. For purposes of this
Guaranty “Unliquidated Obligations” means at any time, any Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Obligation that is: (i) an obligation under the Credit Agreement
to reimburse each LC Issuer for drawings not yet made under a Facility LC issued
by it; (ii) any other obligation (including any guarantee) under the Credit
Agreement that is contingent in nature at such time; or (iii) an obligation
under the Credit Agreement to provide collateral to secure any of the foregoing
types of obligations. If at any time any payment of the principal of or interest
on any Loan Obligation, or any other amount payable by the Borrower or any other
party under the Credit Agreement, any agreement evidencing Rate Management
Transactions or any other Loan Document is rescinded or must be otherwise
restored or returned


 
Exhibit E - Page 5
 




--------------------------------------------------------------------------------





upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise
(including pursuant to any settlement entered into by a Lender in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.
5.    General Waivers; Additional Waivers.
(a)    General Waivers.
(i)    Each of the Guarantors irrevocably waives acceptance hereof, presentment,
demand or action on delinquency, protest, the benefit of any statutes of
limitations and, to the fullest extent permitted by law, any notice not provided
for herein or under the other Loan Documents, as well as any requirement that at
any time any action be taken by any Person against the Borrower, any other
guarantor of the Guaranteed Obligations, or any other Person.
(ii)    Each of the Guarantors waives any and all rights of subrogation,
reimbursement, indemnification and contribution, and any other rights and
defenses that are or may become available to Guarantors by reason of CC
Sections 2787 to 2855, inclusive, 2899 and 3433 including, without limitation,
any and all rights or defenses Guarantors may have by reason of protection
afforded to the principal with respect to any of the Guaranteed Obligations or
to any other guarantor of any of the Guaranteed Obligations with respect to such
guarantor’s obligations under its guaranty, in either case, pursuant to the
antideficiency or other laws of this state limiting or discharging the
principal’s indebtedness or such other guarantor’s obligations, including,
without limitation, California Code of Civil Procedure (“CCP”) Sections 580a,
580b, 580d or 726.
(iii)    Each of the Guarantors waives all rights and defenses that Guarantors
may have because Borrower’s debt is, or at any time may be, secured by real
property. This means, among other things:
(A)    Administrative Agent and Lenders may collect from Guarantors without
first foreclosing on any real or personal property collateral (if any) pledged
by Borrower;
(B)    If Administrative Agent or any Lender forecloses on any real property
collateral pledged by Borrower:
(1)    The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price;
(2)    Administrative Agent and Lenders may collect from Guarantors even if
Administrative Agent or any Lender, by


 
Exhibit E - Page 6
 




--------------------------------------------------------------------------------





foreclosing on the real property collateral, has destroyed any right Guarantors
may have to collect from Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses
Guarantors may have because Borrower’s debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon CCP Sections 580a, 580b, 580d, or 726.
(iv)    Each of the Guarantors waives all rights and defenses arising out of an
election of remedies by Administrative Agent or Lenders, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for the Guaranteed Obligations, if any, has destroyed Guarantors’ rights of
subrogation and reimbursement against Borrower by the operation of CCP
Section 580d or otherwise, and even though that election of remedies by
Administrative Agent or Lenders has destroyed Guarantors’ rights of contribution
against another guarantor of any of the Guaranteed Obligations.
(v)    Each of the Guarantors hereby waives any right it might otherwise have
under Section 2822 of the California Civil Code or similar law or otherwise to
have Borrower designate the portion of any such obligation to be satisfied in
the event that Borrower provides partial satisfaction of such obligation. Each
of the Guarantors acknowledges and agrees that Borrower may already have agreed
with Administrative Agent, or may hereafter agree, that in any such event the
designation of the portion of the obligation to be satisfied shall, to the
extent not expressly made by the terms of the Loan Documents, be made by
Administrative Agent rather than by Borrower.
No other provision of this Guaranty shall be construed as limiting the
generality of any of the covenants and waivers set forth in this Section 5(a).
(b)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives, to the fullest extent permitted by law:
(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(ii)    (1) notice of acceptance hereof; (2) notice of any Loans, Facility LCs
or other financial accommodations made or extended under the Loan Documents or
the creation or existence of any Guaranteed Obligations; (3) notice of the
amount of the Guaranteed Obligations, subject, however, to each Guarantor’s
right to make inquiry of the Administrative Agent and the Lenders to ascertain
the amount of the Guaranteed Obligations at any reasonable time; (4) notice of
any adverse change in the financial condition of the Borrower or of any other
fact that might increase such Guarantor’s risk hereunder; (5) notice of
presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (6) notice of


 
Exhibit E - Page 7
 




--------------------------------------------------------------------------------





any Default or Event of Default; and (7) all other notices (except if such
notice is specifically required to be given to such Guarantor hereunder or under
the other Loan Documents) and demands to which each Guarantor might otherwise be
entitled;
(iii)    its right, if any, to require the Administrative Agent and the other
Lenders to institute suit against, or to exhaust any rights and remedies which
the Administrative Agent and the other Lenders has or may have against, the
other Guarantors or any third party; and each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid in full in cash) of the other Guarantors or by
reason of the cessation from any cause whatsoever of the liability of the other
Guarantors in respect thereof;
(iv)    (a) any rights to assert against the Administrative Agent and the other
Lenders defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against the other Guarantors or
any other party liable to the Administrative Agent and the other Lenders; (b)
any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: (1) the
impairment or suspension of the Administrative Agent’s and the other Lenders’
rights or remedies against the other guarantor of the Guaranteed Obligations;
(2) the alteration by the Administrative Agent and the other Lenders of the
Guaranteed Obligations; (3) any discharge of the other Guarantors’ obligations
to the Administrative Agent and the other Lenders by operation of law as a
result of the Administrative Agent’s and the other Lenders’ intervention or
omission; or (4) the acceptance by the Administrative Agent and the other
Lenders of anything in partial satisfaction of the Guaranteed Obligations; and
(d) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder; and
(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Lenders; or (b) any election by the Administrative Agent and the other Lenders
under the Bankruptcy Code, to limit the amount of, or any collateral securing,
its claim against the Guarantors.
(vi)    Without limiting the generality of the foregoing, each of the Guarantors
hereby expressly waives any and all benefits and defenses under (i) CCP
Section 580a (which Section, if Guarantors had not given this waiver, would
otherwise limit Guarantors’ liability after a nonjudicial foreclosure sale to
the


 
Exhibit E - Page 8
 




--------------------------------------------------------------------------------





difference between the obligations guaranteed herein and the fair market value
of the property or interests sold at such nonjudicial foreclosure sale),
(ii) CCP Sections 580b and 580d (which Sections, if Guarantors had not given
this waiver, would otherwise limit Agent’s and Lenders’ right to recover a
deficiency judgment with respect to purchase money obligations and after a
nonjudicial foreclosure sale, respectively), and (iii) CCP Section 726 (which
Section, if Guarantors had not given this waiver, among other things, would
otherwise require Agent and Lenders to exhaust all of its security before a
personal judgment may be obtained for a deficiency). Notwithstanding any
foreclosure of the lien of any deed of trust or security agreement with respect
to any or all of the real or personal property secured thereby (if any), whether
by the exercise of the power of sale contained therein, by an action for
judicial foreclosure or by an acceptance of a deed in lieu of foreclosure,
Guarantors shall remain bound under this Guaranty.
6.    Subordination of Subrogation; Subordination of Intercompany Indebtedness.
(a)    Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
Unliquidated Obligations), the Guarantors waive all benefits and defenses under
CC Sections 2847, 2848 and 2849 and agree Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which any LC Issuer, any of the Lenders or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and until such time the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the Lenders,
any LC Issuer and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of the
Borrower to the Lenders, any LC Issuer or the Administrative Agent. Should any
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
until the Guaranteed Obligations are indefeasibly paid in full in cash (other
than Unliquidated Obligations) and (B) waives any and all defenses available to
a surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash (other than Unliquidated Obligations).
Each Guarantor acknowledges and agrees that this subordination is intended to
benefit the Administrative Agent and the Lenders and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Guaranty, and that the Administrative Agent, the Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 6(a).
(b)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any Intercompany Indebtedness (as
hereinafter defined), any endorser, obligor or any other guarantor of all or any
part of the Guaranteed Obligations,


 
Exhibit E - Page 9
 




--------------------------------------------------------------------------------





or against any of its properties shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Guaranteed
Obligations; provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal and interest from
any Obligor with respect to Intercompany Indebtedness. Notwithstanding any right
of any Guarantor to ask, demand, sue for, take or receive any payment from any
Obligor, all rights, liens and security interests of such Guarantor, whether now
or hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Lenders and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document and any agreement evidencing Rate
Management Transactions have been terminated. If all or any part of the assets
of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower and the Lenders, such Guarantor shall receive and hold the same in
trust, as trustee, for the benefit of the Lenders and shall forthwith deliver
the same to the Administrative Agent, for the benefit of the Lenders, in
precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Lenders. If any such Guarantor
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Guarantor agrees that until the Guaranteed
Obligations (other than Unliquidated Obligations) have been paid in full (in
cash) and satisfied and all financing arrangements pursuant to any Loan Document
among the Borrower and the Lenders have been terminated, no Guarantor will
assign or transfer to any Person (other than the Administrative Agent) any claim
any such Guarantor has or may have against any Obligor.
7.    Contribution with Respect to Guaranteed Obligations.


 
Exhibit E - Page 10
 




--------------------------------------------------------------------------------





(a)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s Allocable Amount
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guarantor Payment and the Guaranteed
Obligations (other than Unliquidated Obligations), termination or expiration of
all Commitments and Facility LCs or, in the case of all Facility LCs, full
collateralization on terms reasonably acceptable to the Administrative Agent,
termination of the Credit Agreement and satisfaction of all outstanding
obligations under the agreements evidencing Rate Management Transactions, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the value of the property of such Guarantor at a
fair valuation over the total liabilities of such Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Guarantor that
is also liable for such contingent liability pays its ratable share thereof),
giving effect to all payments made by other Guarantors as of such date in a
manner to maximize the amount of such contributions.
(c)    This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 7 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash (other than Unliquidated Obligations) and the
termination or expiry (or in the case of all Facility LCs, full
collateralization), on terms reasonably acceptable to the Administrative Agent,
of the Commitments and all Facility LCs and the termination of the Credit
Agreement and the satisfaction of all outstanding obligations under the
agreements evidencing Rate Management Transactions.
8.    Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement, any counterparty to
any agreement evidencing Rate Management Transactions or any other Loan Document
is stayed upon the insolvency, bankruptcy


 
Exhibit E - Page 11
 




--------------------------------------------------------------------------------





or reorganization of the Borrower or any of its Affiliates, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
agreement evidencing Rate Management Transactions or any other Loan Document
shall nonetheless be payable by each of the Guarantors hereunder forthwith on
demand by the Administrative Agent.
9.    Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 13.1 of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and, with respect to any Guarantor, in the care of the Borrower at the address
of the Borrower set forth in the Credit Agreement, or such other address or
telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 13.1 of the Credit Agreement.
10.    No Waivers. No failure or delay by the Administrative Agent or any Lender
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Guaranty, the Credit Agreement, any
agreement evidencing Rate Management Transactions and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.
11.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns, provided that, except with respect to any sale of a Guarantor
as permitted under the Credit Agreement, no Guarantor shall have any right to
assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 11
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any agreement evidencing Rate Management
Transactions or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.
12.    Changes in Writing. Other than in connection with the addition of other
Guarantors, which become parties hereto by executing a Guaranty Supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent and in
accordance with Section 8.3 of the Credit Agreement.
13.    Governing Law; Jurisdiction.
(a)    THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
(WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF CALIFORNIA,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
(b)    EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN ORANGE COUNTY, CALIFORNIA
IN ANY ACTION OR


 
Exhibit E - Page 12
 




--------------------------------------------------------------------------------





PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING
BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER
OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN ORANGE COUNTY, CALIFORNIA.
(c)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 9 of this Guaranty, and each of the
Guarantors hereby appoints the Borrower as its agent for service of process.
Nothing in this Guaranty or any other Loan Document will affect the right of any
party to this Guaranty to serve process in any other manner permitted by law.
14.    WAIVER OF JURY TRIAL; WAIVER OF CERTAIN DAMAGES. TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH PARTY TO THIS GUARANTY HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER. EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER GUARANTOR HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GUARANTOR WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER GUARANTORS HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 14. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH GUARANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST
ADMINISTRATIVE AGENT OR ANY LENDER, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY,
THE GUARANTEED OBLIGATIONS, THE LOAN DOCUMENTS, THE


 
Exhibit E - Page 13
 




--------------------------------------------------------------------------------





TRANSACTIONS DESCRIBED THEREIN, THE LOAN OR THE USE OF THE PROCEEDS THEREOF.
15.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.
16.    Taxes, Expenses of Enforcement, Etc.
(a)    Taxes.
(i)    Any and all payments by or on account of any obligation of any Guarantor
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Guarantor shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant governmental
authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Guarantor shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 16) the applicable Lender or the Administrative Agent
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(ii)    The Guarantor shall timely pay to the relevant governmental authority in
accordance with applicable law or, at the option of the Administrative Agent,
timely reimburse it for the payment of, any Other Taxes.
(iii)    The Guarantor shall indemnify each Lender or the Administrative Agent,
within fifteen (15) days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this Section 16)
payable or paid by such Lender or the Administrative Agent or required to be
withheld or deducted from a payment to such Lender or the Administrative Agent
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes and Other Taxes were correctly or legally imposed
or asserted by the relevant governmental authority. A certificate as to the
amount of such payment or liability delivered to the Guarantor by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(iv)    As soon as practicable after any payment of Taxes by any Guarantor to a
governmental authority pursuant to this Section 16, such Guarantor shall deliver


 
Exhibit E - Page 14
 




--------------------------------------------------------------------------------





to the Administrative Agent the original or a certified copy of a receipt issued
by such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(b)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Lenders for any reasonable costs and
out-of-pocket expenses (including attorneys’ fees) paid or incurred by the
Administrative Agent or any other Lenders in connection with the collection and
enforcement of amounts due under the Loan Documents, including without
limitation this Guaranty.
17.    Financial Information. Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Borrower, the other
Guarantors and any and all endorsers and/or other guarantors of all or any part
of the Guaranteed Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Lenders or the Administrative Agent shall have any duty to advise such Guarantor
of information known to any of them regarding such condition or any such
circumstances. In the event any Lender or the Administrative Agent, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Lender or the Administrative Agent shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Lender or the
Administrative Agent, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.
18.    Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.
19.    Merger; No Oral Agreements. This Guaranty represents the final agreement
of each of the Guarantors with respect to the matters contained herein and may
not be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between each such Guarantor and any Lender or the
Administrative Agent. Each Guarantor, by executing this Guaranty (or the
Supplement to Guaranty), expressly represents and warrants that it did not rely
on any representation, assurance or agreement, oral or written, not expressly
set forth in this Guaranty in reaching its decisions to enter into this Guaranty
and that no promises or other representations have been made to such Guarantor
which conflict with the written terms of this Guaranty. No course of prior
dealing among the parties, no usage of trade, and no parol or extrinsic evidence
of any nature may be used to supplement, modify or vary any of the terms hereof.
There are no conditions to the full effectiveness of this Guaranty.
20.    Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.


 
Exhibit E - Page 15
 




--------------------------------------------------------------------------------





21.    Keepwell. Each Qualified ECP Guarantor (as hereinafter defined) hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of all Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 21 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 21, or otherwise under this Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 21 shall remain in full force and effect until all Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash (other than Unliquidated Obligations) and the Commitments and all
Facility LCs shall have terminated or expired or, in the case of all Facility
LCs, are fully collateralized on terms reasonably acceptable to the
Administrative Agent. Each Qualified ECP Guarantor intends that this Section 21
constitute, and this Section 21 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Notwithstanding anything herein to the contrary, if a Guarantor or a
counterparty under any swap makes a written representation to the Lenders in
connection with this Guaranty, a swap, or any master agreement governing a swap
to the effect that such Guarantor is or will be an “eligible contract
participant” as defined in the Commodity Exchange Act on the date the Guaranty
becomes effective with respect to such swap (this date shall be the date of the
execution of the swap if the corresponding Guaranty is then in effect, and
otherwise it shall be the date of execution and delivery of such Guaranty unless
the Guaranty specifies a subsequent effective date), and such representation
proves to have been incorrect when made or deemed to have been made, the Lenders
reserve all of their contractual and other rights and remedies, at law or in
equity, including (to the extent permitted by applicable law) the right to
claim, and pursue a separate cause of action, for damages as a result of such
misrepresentation, provided that such Guarantor’s liability for such damages
shall not exceed the amount of the Excluded Swap Obligations with respect to
such swap. As used herein, “Qualified ECP Guarantor” means, in respect of any
Swap Obligation, each Guarantor that has total assets exceeding $10,000,000 at
the time the relevant guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
[SIGNATURE PAGES TO FOLLOW]




 
Exhibit E - Page 16
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.


 
THE NEW HOME COMPANY
SOUTHERN CALIFORNIA LLC,
a Delaware limited liability company




By:________________________________
Name: _____________________________
Title: ______________________________




By:________________________________
Name: _____________________________
Title: ______________________________


 
THE NEW HOME COMPANY
NORTHERN CALIFORNIA LLC,
a Delaware limited liability company




By:________________________________
Name: _____________________________
Title: ______________________________




By:________________________________
Name: _____________________________
Title: ______________________________


 
TNHC LAND COMPANY LLC,
a Delaware limited liability company




By:________________________________
Name: _____________________________
Title: ______________________________




By:________________________________
Name: _____________________________
Title: ______________________________







 
Exhibit E - Page 17
 




--------------------------------------------------------------------------------








Acknowledged and Agreed to:

U.S. BANK NATIONAL ASSOCIATION,
D/B/A HOUSING CAPITAL COMPANY,
as Administrative Agent
By:_____________________________
Name: __________________________
Title: ___________________________




 
Exhibit E - Page 18
 




--------------------------------------------------------------------------------








ANNEX I
SUPPLEMENT TO GUARANTY
Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of June 26, 2014, made by the Persons listed on the signature pages thereto
(each an “Initial Guarantor,” and together with any additional Persons which
become parties to the Guaranty by executing Guaranty Supplements thereto
substantially similar in form and substance hereto, the “Guarantors”), in favor
of the Administrative Agent, for the ratable benefit of the Lenders, under the
Credit Agreement. Each capitalized term used herein and not defined herein shall
have the meaning given to it in the Guaranty.
By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________] [corporation] [partnership] [limited liability company] (the
“New Guarantor”), unconditionally agrees to become, and does hereby become, a
Guarantor under the Guaranty and a party to the Reference Agreement, and agrees
to be bound by all the terms, conditions, obligations, liabilities and
undertakings of each Guarantor or to which each Guarantor is subject under such
Guaranty and the Reference Agreement as if originally a party thereto, all with
the same force and effect as if the undersigned were an original signatory to
the Guaranty and the Reference Agreement. By its execution below, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in Section 1 of the Guaranty are true and correct in
all respects as of the date hereof. The undersigned hereby acknowledges and
affirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Guarantor contained in the Guaranty.
IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Supplement
to Guaranty as of this __________ day of _________, 20___.


 
[NAME OF NEW GUARANTOR]




By: ______________________________
Name:
Title:









 
Exhibit E - Page 19
 




--------------------------------------------------------------------------------






EXHIBIT F

FORM OF NOTE
[_________], 20[__]
The New Home Company Inc., a Delaware corporation (the “Borrower”), promises to
pay to the order of [________________________________________________] (the
“Lender”) the principal sum of [________________________________] AND NO/100
DOLLARS ($[_______________].00), or such lesser amount of the aggregate
outstanding and unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Section 2.1 of the Agreement (as hereinafter defined), in
immediately available funds at the applicable office of U.S. Bank National
Association d/b/a Housing Capital Company, as Administrative Agent, together
with interest on the unpaid principal amount hereof at the rates and on the
dates set forth in the Agreement. The Borrower shall pay the principal of and
accrued and unpaid interest on the Loans in full on the Facility Termination
Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of May 10, 2016
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, and U.S. Bank National Association d/b/a Housing Capital
Company, as Administrative Agent, to which Agreement reference is hereby made
for a statement of the terms and conditions governing this Note, including the
terms and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof. Capitalized terms used herein and
not otherwise defined herein are used with the meanings attributed to them in
the Agreement.
In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.


 
Exhibit F - Page 1
 




--------------------------------------------------------------------------------







THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
 
THE NEW HOME COMPANY INC.,
a Delaware corporation




By:______________________________
Name: ___________________________
Title: ____________________________




By:______________________________
Name: ___________________________
Title: ____________________________



 
Exhibit F - Page 2
 




--------------------------------------------------------------------------------





SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [_________________],
DATED [__________], 20[__]
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
 
 
 
 
 







 
Exhibit F - Page 3
 




--------------------------------------------------------------------------------






EXHIBIT G

LIST OF CLOSING DOCUMENTS
THE NEW HOME COMPANY INC.
CREDIT FACILITIES
LIST OF CLOSING DOCUMENTS* 
A.    LOAN DOCUMENTS
1.
Amended and Restated Credit Agreement dated as of May 10, 2016, among The New
Home Company Inc., a Delaware corporation (the “Borrower”), the Lenders party
thereto and U.S. Bank National Association d/b/a Housing Capital Company, as
Administrative Agent (in such capacity, the “Administrative Agent”), evidencing
a revolving credit facility to the Borrower from the Lenders in an initial
aggregate principal amount of up to $260,000,000.

SCHEDULES
Pricing Schedule
Schedule 1 – Commitments
Schedule 2 – Intentionally Omitted
Schedule 3 – Guarantors
Schedule 4 – LC Issuer’s LC Limits
Schedule 5.8 – Subsidiaries


EXHIBITS
Exhibit A – Intentionally Omitted
Exhibit B – Form of Compliance Certificate
Exhibit C – Form of Assignment and Assumption Agreement
Exhibit D – Form of Borrowing Notice
Exhibit E – Form of Guaranty
Exhibit F – Form of Note
Exhibit G – List of Closing Documents
Exhibit H – Form of Borrowing Base Certificate
Exhibit I – Form of Increasing Lender Supplement
Exhibit J – Form of Augmenting Lender Supplement


2.
Notes executed by the Borrower in favor of each of the Augmenting/Increasing
Lenders, if any, which has requested a note pursuant to Section 2.13(d) of the
Credit Agreement.

3.
A Consent and Reaffirmation of Guaranty executed by each Guarantor (collectively
with the Borrower, the “Loan Parties”).



 
Exhibit G - Page 1
 




--------------------------------------------------------------------------------





B.    CORPORATE DOCUMENTS
4.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the Operating Agreement or other organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, (iv) the Good Standing Certificate
(or analogous documentation if applicable) for such Loan Party from the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, to the extent generally available in such jurisdiction and (v) the
names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request an Advance or the issuance of a Facility
LC under the Credit Agreement.

C.    OPINIONS
5.
Opinion of Gibson, Dunn & Crutcher LLP, counsel for the Loan Parties.

D.    CLOSING CERTIFICATES AND MISCELLANEOUS
6.
A Certificate signed by an Authorized Officer of the Borrower certifying the
following: on the Effective Date (1) no Default or Event of Default has occurred
and is continuing and (2) the representations and warranties contained in
Article V of the Credit Agreement are true and correct in all material respects
(except to the extent already qualified by materiality, in which case said
representations and warranties are true and correct in all respects) as of such
date except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects (except to the extent
already qualified by materiality, in which case said representations and
warranties are true and correct in all respects) on and as of such earlier date.





 
Exhibit G - Page 2
 




--------------------------------------------------------------------------------






EXHIBIT H
 
PRO FORMA BORROWING BASE CERTIFICATE
 
 
 
 
 
 
 
 
____________, 20___
 
 
 
 
 
 
 
 
The undersigned herby certifies that as of the above date, Borrower (as defined
below) is in compliance with the financial covenants and tests set forth in
Section 6.19 of the Credit Agreement (as defined below). Borrower is in
compliance with all covenants, terms and conditions applicable to Borrower and
each Guarantor under or pursuant to the Credit Agreement and other Loan
Documents described therein. Other than as hereinafter disclosed there exists no
Default or Event of Default by the Borrower or Guarantors under the Credit
Agreement or other Loan Documents. In addition, this Borrowing Base Certificate
is in compliance with all terms of the Amended and Restated Credit Agreement
dated as of May 10, 2016, as modified by that certain Modification Agreement
dated as of September 27, 2017 (as further amended, modified, renewed or
extended from time to time) among The New Home Company Inc. (“Borrower”), the
Lenders party thereto and U.S. Bank National Association d/b/a Housing Capital
Company, as Administrative Agent for the Lenders and LC Issuer(s) (the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings used and defined in the Credit Agreement.




 
 
 
 
 
 
 
“Borrowing Base” Availability Calculation
 
 
 
 
 
 
 
 
 
 
 
 
 
(i)
Unrestricted Cash
 
 
 
 
 
 
 
Cash and Cash Equivalents
 
 
 
 
 
 
Less: Min Liquidity Req
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subtotal
-
-
 
 
 
 
 
 
 
 
 
(ii)
Escrow Receivables
 
 
 
 
 
 
 
 
 
 
 
(iii
Presold Units
 
 
 
 
 
 
 
 
 
 
 
(iv)
Model Units
 
 
 
 
 
 
 
 
 
 
 
(v)
Spec Units
 
 
 
 
 
 
 
 
 
 
 
(vi-vii)
Finished Lots / Land Under Dev’t
 
 
 
 
 
 
 
 
 
 
 
(viii)
Entitled Land
 
 
 
 
 
 
 
 
 
 
 
 
 
Subtotal
 
-
 
 
 
 
 
 
 
 
 
 
 
Deductions (see calc below):
 
 
 
 
 
 
(a)
FinLot/LUD/Land > 50%
 
-
 
 
 
 
 
(b)
Land > 12.5%
 
-
 
 
 
 



 
Exhibit H - Page 1
 




--------------------------------------------------------------------------------





 
(c)
Spec Advance Rate reduces to 25% after 360 days (excluding Sea Bluffs, Gala,
Ellison Park and Silver Leaf, which reduce to 25% after 24 months)
 
 
 
 
(d)
Models unsold 180d after last production sold
 
-
 
 
 
 
 
 
 
 
 
BORROWING BASE AVAILABILITY
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
“Borrowing Base” Availability Limitation Tests
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)
 
 
 
 
 
 
 
 
 
Borrowing Base subtotal
-
 
 
 
 
 
 
50%
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sum of Fin Lots, LUD & Land (vi, vii & viii)
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess Amt over 50%
-
-
 
 
 
 
 
 
 
 
 
 
 
(b)
 
 
 
 
 
 
 
 
 
Borrowing Base subtotal
-
 
 
 
 
 
 
12.5%
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Land (viii)
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess Amt over 12.5%
-
-
 
 
 
 
 
 
 
 
 
 
 
(d)
Models unsold 180d after last production sold
 
 
 
 
 
 
 
Project
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amt to deduct
-
-
 
 
 
 
 
 
 
 
 
 
 





 
Exhibit H - Page 2
 




--------------------------------------------------------------------------------






EXHIBIT I

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated as of [__________], 20[__] (this
“Supplement”), by and among each of the signatories hereto, to the Amended and
Restated Credit Agreement, dated as of May 10, 2016, as modified by that certain
Modification Agreement dated as of September 27, 2017 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The New Home Company Inc., a Delaware corporation
(“Borrower”), the Lenders party thereto and U.S. Bank National Association,
d/b/a Housing Capital Company, as Administrative Agent (in such capacity,
“Administrative Agent”).
W I T N E S E T H
WHEREAS, pursuant to Section 2.25 of the Credit Agreement, Borrower has the
right, subject to the terms and conditions thereof, to effectuate an increase in
the Aggregate Commitment under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment;
WHEREAS, Borrower has given notice to the Administrative Agent of its intention
to increase the Aggregate Commitment pursuant to such Section 2.25 of the Credit
Agreement; and
WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitment equal to $[__________].
2.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
4.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of California.
5.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.


Exhibit I - Page 1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


 
[INSERT NAME OF INCREASING LENDER]




By: ______________________________
   Name:
   Title:



Accepted and agreed to as of the date first written above:


THE NEW HOME COMPANY INC.,
a Delaware corporation




By:______________________________
Name: ___________________________
Title: ____________________________




By:______________________________
Name: ___________________________
Title: ____________________________


Acknowledged as of the date first written above:


U.S. BANK NATIONAL ASSOCIATION,
d/b/a Housing Capital Company,
as Administrative Agent and a Lender




By:______________________________
Name: ___________________________
Title: ____________________________






Exhibit I - Page 2

--------------------------------------------------------------------------------






EXHIBIT J

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated as of [__________], 20[__] (this
“Supplement”), to the Amended and Restated Credit Agreement, dated as of May 10,
2016, as modified by that certain Modification Agreement dated as of September
27, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The New Home Company Inc., a Delaware
corporation (“Borrower”), the Lenders party thereto and U.S. Bank National
Association, d/b/a Housing Capital Company, as Administrative Agent (in such
capacity, “Administrative Agent”).
W I T N E S E T H
WHEREAS, the Credit Agreement provides in Section 2.25 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of Borrower and Administrative Agent, by
executing and delivering to Borrower and Administrative Agent a supplement to
the Credit Agreement in substantially the form of this Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $[__________].
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement and that none of the funds,
monies, assets or other consideration being used to fund its Loans are “plan
assets” as defined under ERISA and that is rights, benefits and interests in and
under the Loan Documents will not be “plan assets” under ERISA; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto;


Exhibit J - Page 1

--------------------------------------------------------------------------------





and (e) agrees that it will be bound by the provisions of the Credit Agreement
and will perform in accordance with its terms all the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender.
3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4.    Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of California.
7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]


Exhibit J - Page 2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


 
[INSERT NAME OF AUGMENTING LENDER]




By: ______________________________
   Name:
   Title:



Accepted and agreed to as of the date first written above:


THE NEW HOME COMPANY INC.,
a Delaware corporation




By:______________________________
Name: ___________________________
Title: ____________________________




By:______________________________
Name: ___________________________
Title: ____________________________


Acknowledged as of the date first written above:


U.S. BANK NATIONAL ASSOCIATION,
d/b/a Housing Capital Company,
as Administrative Agent




By:______________________________
Name: ___________________________
Title: ____________________________
 


NAI-1503066487v4


Exhibit J - Page 3